       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 1 of 222



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


In re Mylan N.V. Securities Litigation      Case No. 1:16-CV-07926 (JPO)

                                            THIRD AMENDED CLASS ACTION
                                            COMPLAINT FOR VIOLATIONS OF
                                            SECURITIES LAWS

                                            JURY TRIAL DEMANDED
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 2 of 222



                                                  TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1
II.    JURISDICTION AND VENUE ....................................................................................... 12
III.   PARTIES .......................................................................................................................... 13
IV.    MYLAN MISLED INVESTORS BY FAILING TO DISCLOSE THAT IT WAS
       OVERCHARGING MEDICAID FOR EPIPENS AND BY FAILING TO DISCLOSE
       THAT MYLAN WAS BEING INVESTIGATED FOR ITS EPIPEN CLASSIFICATION
       ........................................................................................................................................... 15
       A.         The Importance of EpiPen to Mylan’s Business................................................... 15
       B.         Legal Classification of Drugs for the Purposes of the Medicaid Drug Rebate
                  Program ................................................................................................................. 18
       C.         History of Classifications of EpiPen for the Purposes of the Medicaid Drug
                  Rebate Program ..................................................................................................... 24
       D.         Mylan Knowingly or Recklessly Misclassified the EpiPen for the Purposes of the
                  MDRP Ever Since It Began Selling the EpiPen to Medicaid. .............................. 25
                  1.     Proper Classification of the EpiPen As a Brand Drug Is Straightforward
                         Under Applicable Laws and Regulations ...................................................... 26
                  2.     Mylan and the Individual Defendants Repeatedly Affirmed in SEC Filings
                         the Simple Rule that Drugs Approved Under an NDA Are Brand Drugs for
                         the Purposes of the MDRP ............................................................................ 28
                  3.     CMS Expressly Informed Mylan Prior to the Start of the Class Period That
                         Mylan’s Classification of the EpiPen Was Incorrect ..................................... 28
                  4.     Since 2004, Four New Patents Covering the EpiPen Have Been Granted, and
                         Mylan Has Vigorously Participated in the Enforcement of Those Patents ... 29
                  5.     In 2014, the DOJ Issued a Subpoena to Mylan Regarding Mylan’s
                         Misclassification of the EpiPen ..................................................................... 31
                  6.     Mylan Marketed the EpiPen as a Brand Name Drug .................................... 32
       E.         Mylan Knowingly or Recklessly Misled Investors Concerning its
                  Misclassification of the EpiPen ............................................................................ 32
       F.         Mylan Knowingly Misled the Public by Implying Mylan Was Not Being
                  Investigated for Its EpiPen Classification When in Fact It Was ........................... 33
       G.         Mylan’s Misclassification of the EpiPen and the Significance of the
                  Misclassification Were Revealed Starting in September 2016 ............................. 35
                  1.     A Bipartisan Group of U.S. Senators Requested that the DOJ Investigate
                         Mylan’s Classification of the EpiPen ............................................................ 35
                  2.     Mylan Agreed To Pay a $465 Million Settlement with the DOJ over Its
                         Misclassification of EpiPen ........................................................................... 36



                                                                       i
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 3 of 222



                 3.    The SEC Opened an Investigation into Mylan Regarding Its Classification of
                       the EpiPen in October 2016 ........................................................................... 37
V.    MYLAN MISLED INVESTORS BY FAILING TO DISCLOSE THAT IT WAS
      ENGAGED IN ANTICOMPETITIVE CONDUCT TO ALLOW IT TO INFLATE THE
      PRICE OF THE EPIPEN .................................................................................................. 37
      A.         The Market for Epinephrine Autoinjectors ........................................................... 38
      B.         Mylan Excluded Sanofi from the Market for Epinephrine Autoinjectors by
                 Offering Anticompetitive Rebates to Third-Party Payors Conditioned on
                 Excluding Sanofi’s Auvi-Q................................................................................... 39
VI.   MYLAN MISLED INVESTORS BY FAILING TO DISCLOSE THAT IT WAS
      ENGAGED IN MARKET ALLOCATION AND PRICE-FIXING OF GENERIC
      DRUGS ............................................................................................................................. 43
      A.         Mylan and Its Co-Conspirators Have for Years Followed Anticompetitive
                 Agreements that Each Company Is Entitled to a “Fair Share” of the Market ...... 44
      B.         Anticompetitive Activity by Generic Drug Manufacturers Led to Widespread
                 Increases in the Cost of Generic Drugs During the Class Period ......................... 50
      C.         Pricing Decisions at Mylan Were Reviewed and Approved by Mylan’s Top
                 Executives, Including the Individual Defendants, Who Were Fully Aware of
                 Mylan’s Market Allocation and Price Fixing Activity ......................................... 52
      D.         Mylan Conspired with Other Drug Companies To Allocate the Market for
                 Generic Drugs To Maintain Prices at a Supracompetitive Levels ........................ 53
                 1.    Doxy DR ........................................................................................................ 54
                 2.    Fenofibrate ..................................................................................................... 60
                 3.    Clonidine-TTS Patch ..................................................................................... 64
                 4.    Tolterodine Extended Release ....................................................................... 68
                 5.    Capecitabine .................................................................................................. 71
                 6.    Enalapril ......................................................................................................... 74
                 7.    Valsartan HCTZ............................................................................................. 77
      E.         Mylan Entered a Price Fixing Agreements with Competitors To Fix the Price of
                 Generic Drugs ....................................................................................................... 80
                 1.    Albuterol Sulfate ............................................................................................ 80
                 Figure A: Albuterol Sulfate ................................................................................. 81
                 2.    Benazepril ...................................................................................................... 82
                 Figure B: Benazepril ............................................................................................ 83
                 Table B: Benazepril ............................................................................................. 84
                 3.    Clomipramine ................................................................................................ 85



                                                                  ii
Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 4 of 222



     Figure C: Clomipramine ...................................................................................... 86
     Table C: Clomipramine........................................................................................ 87
     4.    Divalproex ..................................................................................................... 87
     Figure D: Divalproex ........................................................................................... 88
     Table D: Divalproex ............................................................................................ 89
     5.    Propranolol .................................................................................................... 89
     Figure E: Propranolol ........................................................................................... 90
     Table E: Propranolol ............................................................................................ 91
     6.    Amiloride Hydrochloride............................................................................... 92
     Figure F: Amiloride Hydrochloride ..................................................................... 94
     Table F: Amiloride Hydrochloride ...................................................................... 95
     7.    Doxazosin Mesylate....................................................................................... 95
     Figure G: Doxazosin Mesylate ............................................................................ 96
     Table G: Doxazosin Mesylate .............................................................................. 97
     8.    Ketorolac........................................................................................................ 97
     Figure H: Ketorolac ............................................................................................. 98
     Table H: Ketorolac ............................................................................................... 99
     9.    Loperamide HCL ........................................................................................... 99
     Figure I: Loperamide HCL ................................................................................ 100
     Table I: Loperamide HCL .................................................................................. 101
     10. Levothyroxine Sodium ................................................................................ 101
     Figure J: Levothyroxine Sodium ....................................................................... 102
     Table J: Levothyroxine Sodium ......................................................................... 103
     11. Methotrexate ................................................................................................ 103
     Figure K: Methotrexate ...................................................................................... 104
     Table K: Methotrexate ....................................................................................... 105
     12. Nadolol ........................................................................................................ 105
     Figure L: Nadolol ............................................................................................... 106
     Table L: Nadolol ................................................................................................ 107
     13. Tizanidine .................................................................................................... 108
     Figure M: Tizanidine ......................................................................................... 109
     Table M: Tizanidine ........................................................................................... 110
     14. Trifluoperazine HCL ................................................................................... 110


                                                     iii
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 5 of 222



             Figure N: Trifluoperazine HCL ......................................................................... 111
             Table N: Trifluoperazine HCL........................................................................... 112
       F.    Mylan’s price increases on generic drugs would have been against its self-interest
             in the absence of price collusion. ........................................................................ 112
       G.    Mylan and Teva Conspired to Fix the Prices of Generic Drugs ......................... 113
       H.    Mylan’s Co-Conspirator Teva Considered Mylan To Be Its “Highest Quality”
             Competitor, I.E., the Company Most Willing To Conspire To Fix Prices ......... 120
       I.    The Structure of the Generic Drug Market Facilitated Mylan’s Collusion ........ 121
             1.     High Degree of Industry Concentration ...................................................... 122
             2.     High Barriers to Entry ................................................................................. 123
             3.     Demand Inelasticity ..................................................................................... 123
             4.     Lack of Available Substitutes ...................................................................... 124
             5.     High Degree of Interchangeability of Generic Drug Products .................... 124
             6.     Ease of Information Sharing and Opportunities for Contact and
                    Communications Among Competitors. ....................................................... 125
             7.     Sufficient Numbers to Drive Competition ................................................... 127
             8.     Absence of Departures from the Market ..................................................... 127
             9.     Absence of Non-Conspiring Competitors ................................................... 127
             10. Size of Price Increases ................................................................................. 128
             11. Reimbursement of Generic Drugs ............................................................... 128
       J.    Mylan Misled Investors About the Competition it Faced and Validity of its Sales
             ............................................................................................................................. 129
       K.    The DOJ, SEC, Congress and the States Have Responded to the Massive
             Increases in the Prices of Generic Drug Prices, Including the Price-Fixed Drugs
             ............................................................................................................................. 129
VII.   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS ................................. 133
       L.    Defendants’ False and Misleading Statements in 2012 ...................................... 133
       M.    Defendants’ False and Misleading Statements in 2013 ...................................... 141
       N.    Defendants’ False and Misleading Statements in 2014 ...................................... 149
       O.    Defendants’ False and Misleading Statements in 2015 ...................................... 158
       P.    Defendants’ False and Misleading Statements in 2016 ...................................... 171
       Q.    Defendants’ False and Misleading Statements in 2017 ...................................... 182
       R.    Defendants’ False and Misleading Statements in 2018 ...................................... 186
       S.    Defendants’ False and Misleading Statements in 2019 ...................................... 190



                                                                iv
         Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 6 of 222



VIII.    LOSS CAUSATION ....................................................................................................... 192
         A.        August 19-24, 2016 ............................................................................................. 193
         B.        September 2, 2016 .............................................................................................. 195
         C.        October 5, 2016 ................................................................................................... 195
         D.        October 7, 2016 ................................................................................................... 196
         E.        October 12, 2016 ................................................................................................. 196
         F.        November 3, 2016 ............................................................................................... 197
         G.        November 10, 2016 ............................................................................................. 197
         H.        December 14, 2016 ............................................................................................. 198
         I.        January 10, 2017 ................................................................................................. 198
         J.        January 30, 2017 ................................................................................................. 199
         K.        October 31, 2017 ................................................................................................. 199
         L.        May 13, 2019 ...................................................................................................... 200
         M.        May 28, 2019 ...................................................................................................... 200
IX.      ADDITIONAL SCIENTER ALLEGATIONS ............................................................... 201
X.       CLASS ACTION ALLEGATIONS ............................................................................... 207
XI.      NO SAFE HARBOR ...................................................................................................... 211
XII.     COUNT ONE.................................................................................................................. 211
         Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
         (Brought by Plaintiffs Against All Defendants) ............................................................. 211
XIII.    COUNT TWO ................................................................................................................. 213
         For Violation of Section 20(a) of the Exchange Act (Brought by Plaintiffs Against the
         Individual Defendants).................................................................................................... 213
XIV. PRAYER FOR RELIEF ................................................................................................. 214
XV.      JURY TRIAL DEMANDED .......................................................................................... 214




                                                                  v
         Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 7 of 222



         Lead Plaintiffs Menorah Mivtachim Insurance Ltd., Menorah Mivtachim Pensions and

Gemel Ltd., Phoenix Insurance Company Ltd., Meitav DS Provident Funds and Pension Ltd. and

Dan Kleinerman (“Plaintiffs” or “Lead Plaintiffs”) on behalf of a class of all purchasers of

Mylan N.V. common stock in the United States (the “Class”), allege the following by and

through their attorneys and on behalf of all other persons and entities similarly situated. All of

the following allegations are made upon information and belief, except those allegations

concerning Plaintiffs, which are alleged upon personal knowledge. Plaintiffs’ information and

belief is based upon, among other things, their counsel’s investigation, which includes without

limitation: (a) review and analysis of regulatory filings made by Mylan N.V. (“Mylan” or the

“Company”) with the United States Securities and Exchange Commission (“SEC”); (b) review

and analysis of press releases and media reports issued by and disseminated by Mylan; (c)

review of complaints filed in other actions against Mylan and its executives; (d) review of other

publicly available information concerning Mylan; and (e) interviews with former employees of

Mylan.

                                      I.    INTRODUCTION

         1.     This is a class action (the “Action”) on behalf of a class of persons or entities that

acquired the securities of Mylan N.V. and/or Mylan N.V.’s predecessor, Mylan Inc., between

February 21, 2012 and May 24, 2019, both dates inclusive (the “Class Period”). The Action

seeks to recover damages and to obtain other remedies for Defendants’ violations of the

Securities Exchange Act of 1934 (the “Exchange Act”).

         2.     Mylan, together with its subsidiaries, develops, licenses, manufactures, markets,

and distributes brand-name and generic pharmaceuticals worldwide. Mylan manufactures and

sells, among other products, the EpiPen Auto-Injector® and EpiPen Jr Auto-Injector®

(collectively, the “EpiPen”), a branded drug that allows the user to autoinject a measured dose


                                                 1
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 8 of 222



of epinephrine to treat anaphylaxis, a life-threatening emergency to which one in thirteen

children is susceptible. Mylan also manufactures and sells the following generic drugs, among

others: albuterol sulfate, used to treat asthma and other lung conditions; benazepril, used to

treat high blood pressure; clomipramine, a tricyclic antidepressant used to treat obsessive

compulsive disorder, a potentially debilitating mental illness; divalproex, used to treat certain

types of seizures and migraines; doxycycline hyclate delayed release (“Doxy DR”), a

tetracycline antibiotic used to treat a wide range of bacterial infections, including severe

respiratory infections and anthrax; and propranolol, a beta-blocker used to treat and prevent

heart attack and other heart and circulatory conditions.

       3.      Mylan is a dishonest company. Over the past two decades, in over a dozen

matters, Mylan has repeatedly been investigated by the FTC, the DOJ and the SEC, and sued by

private litigants, for fraudulently overcharging Medicaid for its drug purchases, for illegal price

manipulation, for entering into illegal anticompetitive agreements, and for other wrongful

conduct. These wrongs by Mylan are chronic—Mylan has repeated the same misdeeds time

and again. And while the wrongs addressed in this Action are only the most recent examples of

Mylan’s proven history of such misdeeds, they are perhaps the most serious. Through the

conduct described in this complaint, Mylan made lifesaving drugs less available to children, the

elderly, and other ordinary Americans who struggle to afford these drugs.

       4.      Plaintiffs bring this Action because, during the Class Period, Mylan misled

Plaintiffs about a course of conduct intended to cheat Medicaid (the U.S. low-income healthcare

program) out of its rightful rebates for EpiPen purchases, about anticompetitive conduct to

exclude competition that allowed it to inflate the price of EpiPen astronomically, beyond the

reach of many consumers, and about a scheme to inflate the prices of critical generic drugs by




                                                2
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 9 of 222



over 1000% by engaging in numerous anticompetitive activities. In particular: (1) Mylan

systematically and knowingly misclassified the EpiPen as a generic drug in order to overcharge

Medicaid by hundreds of millions of dollars for its purchases of this life-saving device for

Medicaid recipients; (2) Mylan entered into exclusive dealing arrangements with commercial

insurance companies and pharmaceutical benefit managers in order to prevent competitor

Sanofi-Aventis from successfully introducing a product to compete with EpiPen; and (3) Mylan

entered into, and maintained, anticompetitive agreements with its “competitors” to allocate the

market and fix the prices for virtually all of its generic drugs including, but not limited to doxy

DR, fenofibrate, clonidine-TTS Patch, tolterodine extended release, capecitabine, enalapril,

valsartan HCTZ, albuterol sulfate, benazepril, clomipramine, divalproex, propranolol, amiloride

HCL/HCTZ, doxazosin mesylate, ketorolac, loperamide HCL, levothyroxine, methotrexate,

nadolol, tizanidine, trifluoperazine HCL, budesonide DR, buspirone hydrochloride, cimetidine

tablets, diclofenac potassium, diltiazem HCL, estradiol, fluoxetine HCL, flurbiprofen,

fluvastatin sodium, haloperidol, ketoconazole, ketoprofen, nitrofurantoin MAC capsules,

pentoxifylline, prazosin HCL, prochlorperazine, tamoxifen citrate, and tolmetin sodium.

       5.      First, as soon as Mylan acquired the rights to market the EpiPen, Mylan

knowingly misclassified the EpiPen for the purposes of the Medicaid Drug Rebate Program

(“MDRP”).      Under the MDRP, drug companies enter a contract with the agency that

administers Medicaid, the Centers for Medicare & Medicaid Services (“CMS”), under which

they agree to give CMS rebates on their drugs—rebates that represent bulk discounts on CMS’s

massive drug purchases for Medicaid. Federal law requires companies to give Medicaid a

lower rebate for generic drugs, which drug companies already sell at close to cost, than for

brand name or patented drugs, which drug companies usually sell at a significant markup. The




                                                3
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 10 of 222



responsibility of categorizing drugs correctly as generic or brand name drugs lies with the drug

companies.

         6.    This categorization is remarkably straightforward, and follows unambiguously

from laws and regulations that have remained essentially unchanged since 1990, when the

MDRP was first implemented—if the FDA approved a drug under a new drug application

(“NDA”) (which is used for new, usually patented drugs), that drug is a brand name drug for the

purposes of the MDRP, and if the drug was not approved under an NDA, the drug is a generic

drug.

         7.    There is not, and never has been, any question about how the EpiPen should be

classified.   Even a layperson wholly unfamiliar with laws and regulations regarding

classification of the EpiPen would know that the EpiPen is a brand-name drug and not a

generic—it is an extremely expensive, branded and patented product that bears a trademarked

logo rather than an active ingredient on its label—it is nothing like the cheap generic medication

Congress expected already to be sold at close to cost. But just as importantly, a layperson also

would have no trouble classifying the drug under Medicaid’s laws and regulations—all he or

she would need to do would be to look up the EpiPen on the FDA’s website and note that it was

approved under an NDA in order to classify the drug as a brand name drug for the purposes of

the MDRP.      No exceptions to this rule existed in the laws and regulations governing

classification of drugs for the purposes of the MDRP.

         8.    Mylan is not a layperson; rather, Mylan has an army of highly sophisticated

lawyers. These lawyers were capable of doing what a layperson could do—of classifying the

EpiPen correctly as a brand-name drug. Instead, Mylan knowingly misclassified the EpiPen as

a generic, from when it first acquired rights to the drug in 2007 to the present.




                                                 4
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 11 of 222



         9.    Indeed, before the Class Period, CMS expressly notified Mylan that the EpiPen

was misclassified, as the Acting Administrator Andrew M. Slavitt has confirmed in

correspondence with the U.S. Senate. In early 2009, the Inspector General of the Department of

Health and Human Services expressly told CMS that the EpiPen was misclassified for the

purposes of the MDRP. Thereafter, on multiple occasions CMS expressly notified Mylan that

the EpiPen was misclassified. As Slavitt stated in an October 5, 2016 letter to Senator Ron

Wyden, “CMS has, on multiple occasions . . . expressly told Mylan that the product [EpiPen] is

incorrectly classified.” As detailed below, the most reasonable inference to be drawn about the

timing of this notification is that CMS was not completely derelict in its duties and notified

Mylan of this misclassification within three years at the latest upon receiving notice from the

Inspector General.

         10.   Mylan repeatedly misrepresented to investors the legal situation it faced as a

result of its blatant misclassification of the EpiPen for the purposes of the MDRP. In its SEC

filings, Mylan repeatedly created the misimpression that the classification scheme for the

purposes of the MDRP was highly complex, involved subjective judgments, and contained

ambiguities. In fact, as Mylan admitted in other sections of its SEC filings, the classification

scheme was simple and consisted of bright-line rules.        Mylan created this misimpression

because it knew, or recklessly disregarded, that its classification of the EpiPen was simply

wrong.

         11.   Separately, Mylan also repeatedly misrepresented that there was no investigation

into its classification of the EpiPen when in fact the Department of Justice launched just such an

investigation in November 2014. Mylan is independently liable for these misrepresentations.




                                               5
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 12 of 222



       12.     Second, Mylan also engaged in anticompetitive conduct during the Class Period

in an attempt to prevent competition with the EpiPen. In 2013, Mylan’s competitor, Sanofi-

Aventis, introduced a product, the Auvi-Q, to compete with the EpiPen in the market for

epinephrine autoinjectors. The Auvi-Q was a superior product to EpiPen in multiple ways; the

product was designed to be flat and rectangular, so as to fit easily in purses and other places a

smart-phone might fit, and the product included audible instructions that allowed users to

operate the device in an emergency without having to focus on reading the directions. In

response to this competitive threat, Mylan began to offer unprecedented rebates of 30% or more

on the cost of the EpiPen to third-party payors, including commercial insurance companies and

pharmaceutical benefit managers.

       13.     As a result of its anticompetitive conduct, Mylan successfully blocked Auvi-Q

from accessing nearly 50% of the U.S. market for epinephrine autoinjectors. In certain states

where Mylan’s exclusionary rebates were particularly pervasive, Sanofi’s Auvi-Q was blocked

from significantly more than 50% of the market.

       14.     Mylan repeatedly failed to tell the whole truth about the ways in which it

competed and about the reasons for its financial success, including in the market for epinephrine

autoinjectors, by failing to disclose this anticompetitive conduct.      While Mylan’s conduct

certainly violated U.S. antitrust laws, including Sherman Act Section 2, investors cared about

this conduct in any event due to the significant liability to which it exposed Mylan.

       15.     Third, beginning in 2012 and continuing into the present, Mylan entered into

anticompetitive agreements with its competitors in the generic drug market to allocate the

market for, and to fix the prices of, the generic drugs they sold. For many years, the generic

pharmaceutical industry, and Mylan as a key member of that industry, have operated pursuant to




                                                6
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 13 of 222



an understanding among generic manufacturers not to compete with each other and to instead

settle for what these competitors refer to as a “fair share.” This understanding has permeated

every segment of the industry—it covers not merely a select few drugs, but rather the entirety of

Mylan’s generic drug business. The purpose of the agreement is to avoid competition among

generic manufacturers that would normally result in significant price erosion and great savings

to the ultimate consumer. Rather than enter a particular generic drug market by competing on

price in order to gain market share, competitors in the generic drug industry, including Mylan,

systematically and routinely communicate with one another directly, divvy up customers to

create an artificial equilibrium in the market, and then maintain anticompetitively high prices.

This “fair share” understanding was not the result of independent decision making by individual

companies to avoid competing with one another. Rather, it was a direct result of specific

discussion, negotiation and collusion among virtually all industry participants, led in part by

Mylan, over the course of many years.

       16.     By 2012, unsatisfied with the mere avoidance of price erosion, Mylan and its co-

conspirators embarked on one of the most egregious and damaging price-fixing conspiracies in

the history of the United States. Mylan and its competitors sought to leverage the collusive

nature of the industry to not only maintain their “fair share” of each generic drug market, but

also to significantly raise prices on as many drugs as possible. In order to accomplish that

objective, Mylan and its competitors with which it already had very profitable collusive

relationships—referred to among the co-conspirators as “High Quality” competitors—decided

to raise the prices in the markets for drugs the co-conspirators jointly dominated. Mylan had

understandings with its highest quality competitors to lead and follow each other’s price

increases, and did so with great frequency and success, resulting in many billions of dollars of




                                               7
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 14 of 222



    harm to the national economy over a period of several years in what the assistant attorney

    general of Connecticut has described as “likely the largest cartel in the history of the United

    States.”1 This price-fixing conspiracy was not limited to a handful of drugs or a handful of

    rogue operators—Mylan sought to conspire to fix the price of every generic drug it sold for

    which colluding to fix the price was feasible, and the collusive price-fixing was an integral part

    of Mylan’s standard operating procedure. Indeed, the attorneys general of over forty states are

    now investigating price fixing with respect to no less than 300 generic drugs, involving 16

    manufacturers, virtually the entire generic drug industry.2

           17.     The evidence that Mylan engaged in this anticompetitive conduct is

    overwhelming. On December 14, 2016, the attorneys general of twenty states filed a joint

    complaint against Mylan that was the product of a years-long investigation.3 Likewise, on

    May 10, 2019, the attorneys general of over 40 states filed a new antitrust action against Mylan

    and other generic drug companies.4 In the complaints, the States detail the fruits of their

    investigation and tell the story, with great detail and relying on documentation, of how Mylan

    agreed to allocate the market numerous generic drugs with its competitors. Mylan expressly
1
  Christopher Rowland, “Investigation of Generic ‘Cartel’ Expands to 300 Drugs,” Wash. Post, Dec. 8, 2018
(quoting Joseph Nielsen).
2
    Id.
3
  Counsel for Lead Plaintiffs contacted the Connecticut Attorney General’s Office regarding the allegations set forth
in their Complaint filed December 14, 2016, see Connecticut v. Aurobindo Pharma USA, Inc., No. 3:16-cv-02056
(Dkt. No. 1) (D. Conn. Dec. 14, 2016) and the [Proposed] Consolidated Amended Complaint filed on October 31,
2017, see Connecticut v. Aurobindo Pharma USA, Inc., No. 2:17-cv-03768 (Dkt. No. 3) (E.D. Pa. Oct. 31, 2017). A
signatory of that Complaint at the Connecticut Attorney General’s Office confirmed that the documents cited in the
Complaint and the Consolidated Amended Complaint include those produced by Mylan, and that it has evidentiary
support for its allegations against Mylan and Defendant Malik.
4
  See Complaint, State of Connecticut v. Teva Pharmaceuticals, No. 3:19-cv-00710-MPS (Dkt. No. 1) (D. Conn.
May 10, 2019). A signatory of that Complaint at the Connecticut Attorney General’s Office likewise confirmed that
the office has evidentiary support for the allegations contained in the Complaint, all of which are based on
documents, including emails and phone records, as well as the testimony of cooperating witnesses. A second
individual, the Deputy Director of Communications for the Attorney General in Connecticut, likewise confirmed
that the Complaint is based on the facts gathered in the states’ investigation and that, to her knowledge, “everything
in the Complaint is factual.”




                                                          8
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 15 of 222



agreed not to compete with other companies for the business of particular wholesalers, and for

years, Mylan acted in accordance with that agreement.

       18.     The evidence that Mylan colluded to fix the price of generic drugs is likewise

clear. The average prices of these drugs in the United States moved in near-perfect unison

during the period of the conspiracy, and the prices of these drugs increased suddenly and

simultaneously at each drug company at or near the start of that period. The price increases

were exponential—the prices of multiple drugs, including for example clomipramine and

propranolol increased suddenly by over 1000%.          No other explanation for these sudden,

synchronized price increases exists—there was no supply shortage or sudden increase in

demand for these drugs during this period. Moreover, the market for generic drugs is highly

susceptible to collusion for a number of reasons detailed below. For example, the markets for

the Price-Fixed Drugs are dominated by only a few companies, and this market concentration

makes collusion easy. The extreme price increases caused by this generic drug price-fixing

cartel, in which Mylan is an active and important player, imposed, and continue to impose, a

searingly unfair burden on nearly all residents of the United States, including children and the

elderly, who, without exaggeration, rely on affordable generic drugs for their quality of life, and

in some cases, their survival.

       19.     In this way, Mylan again misled investors about the competition it faced and

about the validity of its sales figures. Mylan repeatedly stated to investors that the market for

generic drugs was highly competitive. In fact, the market for at least some of the generic drugs

Mylan sold was collusive, and lacked any real competition. Mylan’s statements about the basis

for its financial performance were also misleading because they failed to disclose that Mylan

competed through anticompetitive means, and so failed to tell the whole truth about the bases




                                                9
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 16 of 222



for Mylan’s financial success. Mylan’s statements suggested that it did not compete through

collusion with competitors on prices, when in fact it did, and while Mylan’s collusion certainly

violated U.S. antitrust laws, investors cared about such collusion in any event due to the

significant liability to which it exposed Mylan.

       20.     When these frauds concealed by Mylan became known to the investing public,

Mylan’s stock dropped precipitously. In late August 2016, a news article detailed how Mylan

had increased the price of the EpiPen over 500%, revealing the effects of Mylan’s

anticompetitive conduct and causing public outcry.       U.S. Congresspersons then called on

Congress and the FTC to investigate Mylan for anticompetitive conduct relating to the EpiPen.

Upon this news and other related revelations, Mylan stock fell $6.17, or 12.51% between

August 19 and August 24, 2016. When the FTC announced on January 30, 2017 that it was

investigating Mylan, Mylan’s stock fell even further.

       21.     As more information about Mylan’s frauds was revealed to the public, Mylan’s

stock price continued to fall. On September 2, 2016 Inside Health Policy published an article

revealing that CMS had informed Mylan that the Company had incorrectly classified EpiPen as

a generic under the MDRP, and that Congress was asking CMS and Mylan for an explanation of

the classification of the EpiPen as a generic drug. On October 5, 2016, Bloomberg published an

article revealing CMS’s response to the Congressional inquiry and its confirmation that Mylan

had incorrectly classified the EpiPen for years. On this news, Mylan’s share price fell $1.95, or

4.65%, to close at $39.97 on September 2, 2016, and fell $1.19, or 3.13%, to close at $36.84 on

October 6, 2016.

       22.     On November 3, 2016, Bloomberg News reported that U.S. prosecutors were

bearing down on generic pharmaceutical companies in a sweeping criminal investigation into




                                               10
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 17 of 222



suspected price collusion. On December 14, 2016, Bloomberg reported that two executives,

Jeffrey A. Glazer, ex-chief executive and chairman of Heritage Pharmaceuticals in Eatontown,

Monmouth County, and Jason T. Malek, the company’s former senior vice president of

commercial operations, were “preparing to plead guilty to price-fixing charges,” in a scheme

that involved unnamed executives from Mylan. On January 10, 2017, The Philadelphia Inquirer

published an article stating that Glazer and Malek had admitted to the charges of conspiring to

manipulate prices of generic drugs. On this news, shares of Mylan fell $2.53 or 6.9% on

November 3, 2016, $0.61 or 1.6% on December 14, 2016 and $2.18 or 5.6% between January

10 and January 12, 2017.

       23.     On October 31, 2017, the Attorney General of the State of Connecticut issued a

press release on behalf of 46 state attorneys general in which he announced that the group

would be filing an amended complaint in their antitrust action against Mylan and attached the

proposed amended complaint. The amended complaint contained extensive new allegations that

Mylan participated in a wide-ranging price-fixing conspiracy, and for the first time named Rajiv

Malik, Mylan’s president and executive director, as an individual defendant for his direct

participation in the conspiracy.   The amended complaint also contained additional details

regarding the conspiracy between Mylan and other drug companies to allocate the market and

fix the price of generic drugs.

       24.     On this news, Mylan shares fell $2.53, or 6.62%, to close at $35.71 on

October 31, 2017.

       25.     On May 10, 2019, the attorneys general of 44 states filed a lawsuit after trading

hours alleging extensive new allegations that Mylan and other generic drug companies had

engaged in a massive conspiracy to allocate the market for, and fix the prices of, over 100




                                              11
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 18 of 222



generic drugs. The complaint made clear that Mylan and its co-conspirators’ anticompetitive

activity was so widespread as to be the standard procedure by which these companies operated

in the marketplace: each company was entitled to its “fair share” of the market, and the

companies agreed to “play nice in the sandbox.”

         26.   On this news, Mylan shares fell $2.09, or 9.43% to close at $20.08 on May 13,

2019.

         27.   On May 28, 2019, UBS published a report titled, “Mylan Inc., Expanded Alleged

Price Fixing Creates Another Overhang—Reiterate Neutral; TP to $23.” In this report, UBS

provided details regarding the potential exposure the Company faced in the 2017 and 2019

antitrust suits by the state attorneys general. Based on this analysis, UBS lowered its twelve-

month price target from $31.00 to $23.00.

         28.   On this news, Mylan shares fell $1.11, or 5.85%, to close at $17.87 on May 28,

2019.

         29.   In total, upon the disclosures of Defendants’ wrongful acts and omissions, the

market value of Mylan has plummeted by $10.9 billion. As a result of Defendants’ wrongful

acts and omissions, and the precipitous decline in the market value of Mylan’s securities,

Plaintiffs and other members of the Class suffered significant losses and damages.

                            II.   JURISDICTION AND VENUE

         30.   The claims asserted herein arise under and pursuant to §§ 10(b), 14(e) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b), 78n(e) and 78t(a)) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

         31.   This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.




                                              12
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 19 of 222



        32.     Venue is proper in this Judicial District pursuant to § 27 of the Exchange Act and

28 U.S.C. §1391(b). Mylan N.V.’s stock trades on the NASDAQ-GS, located within this

Judicial District.

        33.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and

the facilities of the national securities exchange.

                                         III.   PARTIES

        34.     Plaintiffs Menorah Mivtachim Insurance Ltd., Menorah Mivtachim Pensions and

Gemel Ltd., Phoenix Insurance Company Ltd., Meitav DS Provident Funds and Pension Ltd., as

set forth in the certifications attached as Exhibit B to the Declaration of Jeremy A. Lieberman

(Dkt. 20), incorporated herein by reference, and Dan Kleinerman, as set forth in the certification

attached as Exhibit B to the Declaration of Daniel S. Sommers (Dkt. 13), incorporated herein by

reference, acquired Mylan securities on the NASDAQ at artificially inflated prices during the

Class Period and were damaged upon the revelation of the alleged corrective disclosures.

        35.     Defendant Mylan N.V. is incorporated in the Netherlands. Mylan N.V.’s

principal executive offices are located at Building 4, Trident Place, Hertfordshire AL10 9UL,

United Kingdom.      Mylan, together with its subsidiaries, develops, licenses, manufactures,

markets, and distributes generic, and specialty pharmaceuticals worldwide. The Company

provides generic pharmaceutical products in tablet, capsule, injectable, transdermal patch, gel,

cream, or ointment forms, as well as active pharmaceutical ingredients. Among other products,

Mylan markets and sells the EpiPen, a branded device for injecting a measured dose of

epinephrine by means of auto-injector technology to treat severe allergic reactions. Mylan Inc.

is an indirect wholly owned subsidiary of Mylan N.V. Prior to February 27, 2015, Mylan Inc.


                                                 13
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 20 of 222



preceded Mylan N.V. as the SEC registrant.         In early 2015, Mylan Inc.’s business was

reorganized under Mylan N.V. and led by the former officers and directors of Mylan Inc. On

February 27, 2015, Mylan N.V. succeeded Mylan Inc. as the SEC registrant. Mylan N.V.’s

common stock began trading on the Nasdaq Global Select Market (“NASDAQ-GS”) on March

2, 2015 under the ticker symbol “MYL.”

       36.     Defendant Mylan Inc. is incorporated in Pennsylvania. Mylan Inc.’s principal

executive offices are located at 405 Lexington Avenue, Floor 52, New York, New York 10174.

       37.     Defendant Heather Bresch (“Bresch”) has served as the Company’s Chief

Executive Officer (“CEO”) since January 2012. From 2002 to 2005, Bresch served as Mylan's

Director of Government Relations.

       38.     Defendant Robert J. Coury (“Coury”) served as the Company’s CEO from

September 2002 to January 2012.

       39.     Defendant Paul B. Campbell (“Campbell”) has served as the Company’s Chief

Accounting Officer since May 2015.

       40.     Defendant Rajiv Malik (“Malik”) has served as the Company’s President since

January 01, 2012 and has served as an Executive Director since 2013.

       41.     Defendant James Nesta (“Nesta”) served as Vice President of Sales and Vice

President of National Accounts at Mylan at all relevant times.

       42.     Defendant Kenneth S. Parks (“Parks”) has served as the Company’s Chief

Financial Officer (“CFO”) since June 2016.

       43.     Defendant John D. Sheehan (“Sheehan”) served as the Company’s CFO from

April 2010 to April 2016.




                                              14
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 21 of 222



          44.      Defendants Bresch, Coury, Campbell, Malik, Parks and Sheehan are referred to

 collectively as the “Individual Defendants.”

IV.     MYLAN MISLED INVESTORS BY FAILING TO DISCLOSE THAT IT WAS
        OVERCHARGING MEDICAID FOR EPIPENS AND BY FAILING TO
        DISCLOSE THAT MYLAN WAS BEING INVESTIGATED FOR ITS EPIPEN
        CLASSIFICATION

        A.       The Importance of EpiPen to Mylan’s Business

          45.      Ever since Mylan first acquired the EpiPen in 2007, the EpiPen has been

 enormously important to Mylan’s business. As illustrated in the following table, during the

 Class Period, the EpiPen was responsible for between 28% and 95% of Mylan’s operating

 profits—i.e., profit earned from Mylan’s normal, core business operations.

                               Operating Profit by Year (millions USD)5
                             2012         2013           2014         2015                           2016
        EpiPen                306          393            525          498                            671
      Total Mylan            1,109        1,135         1,352        1,460                            701
        % from
                            27.59%            34.63%            38.83%            34.11%            95.64%
        EpiPen

          46.      The EpiPen’s paramount importance to Mylan is also reflected in analyst reports

 covering the company, which, throughout the Class Period, devoted significant attention to the

 EpiPen and routinely tied Mylan’s overall fortunes to the EpiPen.

          47.      For example, in a report dated August 24, 2016, RBC Capital Markets analyst

 Randall Stanicky noted that, “the importance of [EpiPen] to [Mylan’s] P&L growth over the last

 several years has been well understood,” and that “EPIPEN has been an important growth driver



5
  EpiPen operating profits are taken from a September 2016 SEC filing made by Mylan specifically for the purpose
of providing profitability information about the EpiPen, after Mylan gave testimony on that topic to Congress. That
filing explained that “Mylan does not regularly provide profitability analyses for individual products and does not
intend in the future to provide product level profitabilty [sic] analysis for EpiPen or to update this analysis.” The
figure for 2016 is an estimated figure. Total Mylan operating profits are taken from Mylan’s Form 10-Ks, where
they are reported as “Earnings from operations.”




                                                        15
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 22 of 222



    for MYL the last several years.”6 JPMorgan analyst Chris Schott similarly noted in an October

    4, 2016 report that “Epipen is Mylan’s largest product at >$1bn in sales.”7                           In fact,

    Morningstar’s mere four-sentence profile of the company highlights the EpiPen by name, noting

    that after revenue from generics, “[r]emaining sales come from a handful of branded products,

    primarily the epinephrine injector EpiPen.” The EpiPen is the only drug specifically mentioned

    by name. Indeed, in an October 18, 2016 report, Morningstar analyst Michael Zbinovec wrote

    that “Mylan’s specialty drug franchise is essentially comprised entirely of EpiPen.”8

            48.      EpiPen sales were also critically important to Mylan’s quarterly earnings results

    and Mylan’s ability to meet analyst expectations. For example, in a report dated February 11,

    2016, BTIG analyst Timothy Chiang wrote that Mylan was “in need of EpiPen after weak Q4,”

    to make up for a weaker than expected fourth quarter in 2015. 9 A few quarters later, when the

    Company beat expectations, analysts attributed the success to the EpiPen. For instance, in an

    August 9, 2016 report, Morgan Stanley analyst David Risinger noted that “Epipen drove EPS

    slightly above” expectations.10 Similarly, in an August 10, 2016 report titled “Epipen takes the

    driver’s seat,” Barclays analyst Douglas D. Tsao concurred that “Epipen was clearly the big

    driver of 2Q results.”11


6
  Randal Stanicky, Matthew Won & Ashley Ryu, Our thoughts on negative EPIPEN pricing “headline”: Direct
read to MYL but also implications for TEVA and IPXL, RBC Capital Markets (Aug. 24, 2016).
7
 Chris Schott, Dana Flanders & Aditi Singhania, Mylan NV: Updating Estimates for Epipen; Remain Cautious In
NT But Valuation Offers Compelling LT Entry Point, J.P.Morgan (Oct. 4, 2016).
8
  Michael Waterhouse & Damien Conover, Mylan’s EpiPen pricing blowback doesn’t dramatically alter the
company’s significant challenges, Morningstar (Oct. 18, 2016); and Michael Zbinovec, Mylan is digesting Meda
while facing EpiPen headline risk, Morningstar (Oct. 18, 2016).
9
  Timothy Chiang & Ben Shim, Mylan N.V.: In Need of Epipen After Weak Q4; Net Model w/ Meda Suggests Much
Needed Accretion is Possible; Buy, BTIG (Feb. 11, 2016).
10
   David Risinger, et al., Mylan Inc.: Epipen drove EPS slightly above; guidance unchanged despite early deal
closings, Morgan Stanley (Aug. 9, 2016).
11
     Douglas D. Tsao & Morgan Williams, Mylan Inc.: Epipen takes the driver’s seat, Barclays (Aug. 10, 2016).




                                                         16
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 23 of 222



         49.      EpiPen sales also drove analysts’ ratings and evaluations of Mylan’s financial

 prospects.     Numerous analysts equated risks to the EpiPen business with risks to their

 evaluations of Mylan as a whole.               For instance, JPMorgan analysts included “generic

 competition for Epipen” as one of three “[r]isks to the downside” for its overall rating of and

 price target for Mylan, in a March 1, 2016 report, an August 10, 2016 report, an October 4,

 2016 report, and an October 10, 2016 report.12               Morgan Stanley analysts also repeatedly

 included “FDA approval of pharmacist-substitutable generic Epipen” as the first risk listed in a

 section titled “Risks to Achieving Price Target,” including in a February 12, 2016 report and

 again in an August 9, 2016 report.13 BTIG analysts similarly stated that the one of the three

 “key risks” to its evaluation of Mylan were “Epipen revenues not meeting estimates,” in a

 January 21, 2016 report and again in an August 29, 2016 report.14

         50.      During the Class Period, Mylan’s sales of EpiPen through Medicaid accounted

 for a very significant amount of Mylan’s total sales of the EpiPen. In an October 10, 2016

 report, UBS analyst Marc Goodman estimated that “Medicaid spending on EpiPen is ~35% of

 [Mylan’s total] 2015 [EpiPen] sales.”15


12
   Chris Schott, et al., MYL/TEVA: Positive Epipen News Supports EPS Upside for MYL, J.P.Morgan (March 1,
2016); Chris Schott, et al., Mylan NV: Solid Qtr Lead by Epipen; Long-Term Growth Trajectory Remains Intact,
J.P.Morgan (Aug. 10, 2016); Chris Schott, et al., Mylan NV: Updating Estimates for Epipen; Remain Cautious in NT
But Variation Offers Compelling LT Entry Point, J.P.Morgan (Oct. 4, 2016); and Chris Schott, et al., Mylan NV:
Epipen Rebate Settlement and Updated Guidance A Positive, J.P.Morgan (Oct. 10, 2016).
13
  David Risinger, et al., Mylan: Epipen 4Q sales hurt by inventory workdown, not price adjustments as we
hypothesized, Morgan Stanley (Feb. 12, 2016); and David Risinger, et al., Mylan Inc.: Epipen drove EPS slightly
above; guidance unchanged despite early deal closings, Morgan Stanley (Aug. 9, 2016).
14
  Timothy Chiang & Ben Shim, Mylan N.V.: Upping Estimates to Reflect Higher Epipen Sales; Buy, BTIG (Jan. 21,
2016); and Timothy Chiang, Mylan N.V.: MYL to Launch Authorized Generic Version of Epipen, BTIG (Aug. 29,
2016).
15
  Marc Goodman, Mylan Inc.: We’re Still Constructive on MYL, UBS (Oct. 10, 2016). This estimate relied on the
October 5, 2016 letter to Senator Ron Wyden from CMS Acting Administrator Andrew M. Slavitt, which reported
that total Medicaid spending on EpiPen from 2011 to 2015 was $960 million, with $253 million spent in 2014 and
$365 million in 2015.




                                                      17
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 24 of 222



       51.    As Mylan’s sales of EpiPen constituted a massive part of Mylan’s business, and

as sales of EpiPen through Medicaid accounted for a very significant part of Mylan’s EpiPen

sales, Mylan’s classification of the EpiPen for the purposes of the Medicaid Drug Rebate

Program was highly consequential to the Company.

      B.     Legal Classification of Drugs for the Purposes of the Medicaid Drug Rebate
             Program

       52.    Medicaid is a U.S. government insurance program for persons whose income and

resources are insufficient to pay for health care.    Jointly funded by the state and federal

governments, Medicaid is the largest source of funding for medical and health-related services

for Americans with low income.

       53.    The Medicaid Drug Rebate Program (“MDRP”), which was created as part of the

Omnibus Budget Reconciliation Act of 1990 (the “1990 Act”), requires a drug manufacturer to

enter into, and have in effect, a rebate agreement with the Centers for Medicare & Medicaid

Services (“CMS”) in order to receive state Medicaid coverage of the manufacturer’s drugs. The

rebate agreement imposes reporting and rebating requirements on the drug manufacturers.

Manufacturers are required to identify all their covered outpatient drugs to CMS and provide

CMS pricing data on those drugs. Manufacturers are then responsible for paying a rebate for

their covered drugs that have been purchased and dispensed under state Medicaid plans. These

rebates are paid by drug manufacturers on a quarterly basis to states and are shared between the

states and the Federal government to offset the overall cost of prescription drugs under the

Medicaid Program.

       54.    The purpose of the MDRP is to ensure that pharmaceutical companies grant

appropriate bulk-discounts to government purchases of prescription drugs that are

commensurate with the massive volume of these purchases.          CMS, which is part of the



                                              18
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 25 of 222



 Department of Health and Human Services (HHS), administers Medicaid in partnership with

 state governments.

            55.      However, in creating the MDRP, lawmakers recognized that generic drugs,

 which generally face significant competition from competitors, are less “overpriced” than brand

 drugs, which are usually patented and unique. Whereas competition usually will bring down the

 prices of generic drugs to close to the cost to the manufacturers of producing those drugs,

 market forces will not similarly bring down the price of brand drugs, which are patented or

 otherwise face no direct competition. Accordingly, lawmakers required drug manufacturers that

 participate in MDRP to provide a greater rebate for patented drugs and drugs that otherwise face

 no competition than for generic drugs, which the government already buys at close-to-cost

 prices.

            56.      Drug manufacturers are responsible for correctly classifying their drugs and

 paying the correct rebate amounts for their drugs under the MDRP. This classification is not

 complicated. From the very beginning of the MDRP in 1990 to the present, the enabling statute

 and regulations governing the MDRP have only ever allowed three possible classifications for a

 drug like the EpiPen for the purposes of the MDRP: (1) a single source drug (“S” drug); (2) an

 innovator multiple source drug (“I” drug); and (3) a noninnovator multiple source drug (“N”

 drug).16 The rule for classifying drugs under the 1990 Act, which has not changed since its

 enactment, is simple and unambiguous: drugs that are approved under an original new drug

 application (“NDA”) must be classified as either “S” or “I” drugs, while drugs that are not

 approved under an original new drug application (such as those approved under an abbreviated



16
     42 U.S.C. § 1396r–8(k)(7).




                                                  19
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 26 of 222



 new drug application) must be classified as “N” drugs.”17 An NDA is the application drug

 manufacturers use to obtain approval to market a new drug, which is generally subject to a

 patent, whereas an ANDA is the application generic drug manufacturers use to seek approval to

 market a generic version of a drug already introduced to the market after gaining approval under

 an original new drug application. Therefore, under the 1990 Act, all drugs that are approved

 under NDAs (which are generally patented brand drugs) must be classified as S or I drugs,

 whereas all drugs that are approved under ANDAs (which are generic drugs) are classified as N

 drugs. No exceptions to this rule are present in the language or intent of the 1990 Act.

          57.      As for classifying drugs approved under NDAs as either S or I drugs, a drug

 approved under an NDA must be classified as an I drug if the FDA has determined that the drug

 has at least one other “therapeutic equivalent,” i.e., another drug available in the United States

 that offers the same therapeutic benefits as the drug being classified. However, this distinction

 is insignificant for the purposes of the determining the rebate amount owed under the MDRP—

 all S or I drugs are subject to the same higher rebate calculations than that to which N drugs are

 subject.

          58.      While under the 1990 Act, a drug marketer need only know whether or not a

 drug was approved for marketing under an NDA in order to classify that drug correctly for the

 purposes of rebates under the MDRP, a second unambiguous, bright line rule in the statutory

 language also makes classification simple:                 in no event can a drug that does not face


17
  In the language of the statute, a single source drug or S drug is “a covered outpatient drug which is produced or
distributed under an original new drug application approved by the Food and Drug Administration . . . .” 42 U.S.C.
§ 1396r–8 (k)(7). An innovator multiple source drug or I drug is “a multiple source drug [i.e., a drug that has at least
one other “therapeutically equivalent” drug] that was originally marketed under an original new drug application
approved by the Food and Drug Administration. Id. A noninnovator multiple source drug or N drug is “a multiple
source drug that is not an innovator multiple source drug [i.e., is not a drug that was originally marketed under an
original new drug application approved by the Food and Drug Administration].” Id.




                                                          20
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 27 of 222



 competition from any therapeutically equivalent drug be classified as a generic or N drug; that

 is, if a drug is the only drug on the market that, according to the FDA, offers the same

 therapeutic benefits that it does, that drug cannot be a generic or N drug. Under 42 CFR

 447.509, as relevant for the purposes of this complaint, for a drug to be classified as an N drug

 there must be “at least one other drug product which [. . .] [i]s rated as therapeutically

 equivalent (under the Food and Drug Administration’s most recent publication of ‘Approved

 Drug Products with Therapeutic Equivalence Evaluations’).” That is, under the 1990 Act, a

 drug has a therapeutic equivalent if such an equivalent is listed in the FDA’s “Approved Drug

 Products with Therapeutic Equivalence Evaluations,” otherwise known as the “Orange Book.”

 The Orange Book is not hard to find—it has been available in the FDA’s public reading room

 since 1990, and has been available on the FDA’s website, in searchable form, since at least

 2007.18

            59.      On October 1, 2007, the first regulations promulgated pursuant to the 1990 Act,

 42 CFR 447.500 et seq., became effective (the “2007 Regulations”). These regulations largely

 adopted the statutory definitions of S, I and N drugs, and for the purposes of this complaint,

 made only one small change to the classification scheme detailed in the 1990 Act: S or I drugs

 include, in addition to all drugs approved under an NDA, drugs “approved under a biologics

 license application (BLA), product license application (PLA), establishment license application

 (ELA), or antibiotic drug application (ADA).”19 These applications are used only for certain

 medical products, such as vaccines, antibiotics, certain antibodies, blood and blood by-products,

 tissue and cellular products; these applications are not used for drugs for the treatment of


18
     The current version of the Orange Book may be found at http://www.fda.gov/cder/orange/default.htm.
19
     42 CFR § 447.502 (2007)




                                                         21
         Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 28 of 222



 anaphylaxis. Accordingly, under the 2007 Regulations, the bright line rule that all drugs

 approved under an NDA must be classified as S or I drugs for the purposes of the MDRP

 remained unchanged; the 2007 Regulations simply expanded the bright line rule by making

 clear that in addition to all drugs approved under NDAs, all drugs approved under BLAs, PLAs,

 ELAs and ADA must also be classified as S or I drugs.

          60.    On at least two occasions since 2007, CMS has issued guidance regarding the

 proper classification of drugs under the MDRP. Given that the classification of drugs for the

 MDRP is extremely straightforward, in both instances, CMS’s guidance constituted exactly one

 paragraph. On January 5, 2010, CMS informed drug companies in Manufacturer Release No.

 80:20

         In general, those products that are approved under a New Drug Application
         (NDA) need to be reported to CMS as either single source (S) or innovator
         multiple source (I) and those products approved under an Abbreviated New Drug
         Application (ANDA) need to be reported to CMS as non-innovator multiple
         source (N).

          61.    On September 12, 2014, CMS repeated the same guidance quoted above in

 Manufacturer Release No. 91:

         In general, covered outpatient drugs that are approved under a new drug
         application (NDA) should be reported to CMS as either “S” or “I” drugs, while
         drugs approved under an abbreviated new drug application (ANDA) should be
         reported to CMS as “N” drugs.21

          62.    The “in general” language in the above-quoted paragraphs is superfluous. No

 exception to the bright line rule that all drugs approved under an NDA must be classified as S or




20
 Centers for Medicare and Medicaid Services, Medicaid Drug Rebate Program Bulletin for Participating Drug
Manufacturers, Release No. 80 (Jan. 5, 2010), at 3.
21
 Centers for Medicare and Medicaid Services, Medicaid Drug Rebate Program Notice for Participating Drug
Manufacturers, Release No. 91 (Sept. 12, 2014), at 3.




                                                   22
           Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 29 of 222



 I drugs for the purposes of the MDRP exists in the statutory language of the 1990 Act or in the

 2007 Regulations.22

            63.      In February 2016, CMS published a Final Rule modifying slightly the definitions

 of S, I and N drugs found in the 2007 Regulations (the “Final Rule”).23 The Final Rule became

 effective April 1, 2016 (the “2016 Regulations”).24 Under the 2016 Regulations, the basic

 bright line rule that all drugs approved under an NDA must be classified as S or I drugs for the

 purposes of the MDRP remains unchanged, but the 2016 Regulations introduced a bright line

 exception to the rule: an NDA need not be classified as an S or I drug if and only if, following

 the effective date of the 2016 Regulations (April 1, 2016), a drug marketer requests that CMS

 treat a drug approved under an NDA as if it were approved under an ANDA for the purposes of

 the MDRP, and CMS then expressly determines that a “narrow exception” applies to that drug

 and grants the drug manufacturer leave to classify the drug as an N drug.25 Notably, certain

 classes of drugs are categorically excluded from this “narrow exception.”                           In guidance

 published alongside the Final Rule, CMS stated, “the narrow exception will not be considered

 applicable to drugs . . . that received patent protection or statutory exclusivity.”26

            64.      In summary, from the beginning of the MDRP in 1990 until April 1, 2016,

 applicable law and regulations required all drugs approved under an NDA to be classified as S

22
  Moreover, industry practice and the practice of CMS is to classify a drug delivery product filed under a new drug
application as an S or I drug, even if any patents covering the substance delivered by the product have expired.
23
     Final Rule, 81 Fed. Reg. 5170 (Feb. 1, 2016).
24
     42 CFR § 447.509 (2016).
25
  In the language of the 2016 Regulations, in the definitions of S and I drugs, “an original NDA means an NDA,
other than an ANDA, approved by the FDA for marketing, unless CMS determines that a narrow exception applies.”
26
   81 Fed. Reg. 5170, 5191 (Feb. 1, 2016). As explained infra, this “narrow exception” cannot apply to Mylan’s
classifications during the Class Period because: (1) a request for the exception could only be made after the
effective date of the 2016 Regulations; (2) to date Mylan has not requested that this “narrow exception” apply to the
EpiPen; and (3) in any event, the exception cannot apply to the EpiPen because the EpiPen has “received patent
protection.”




                                                        23
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 30 of 222



 or I drugs for the purposes of the MDRP. After April 1, 2016, applicable regulations require all

 drugs approved under an NDA to be classified as S or I drugs for the purposes of the MDRP,

 unless CMS finds after April 1, 2016 that a narrow exception applies, and a narrow exception

 will never apply to drugs that have received patent protection. Moreover, at no point have

 applicable laws or regulations permitted a drug that does not face competition from any

 therapeutically equivalent drug to be classified as a generic or N drug.

            65.     The difference in rebate amounts owed for generic and non-generic drugs is

 significant. In general, under current regulations, drug manufacturers must pay CMS a rebate of

 23.1% of the average manufacturer price of patented drug classified as an S or I drug, yet the

 manufacturer need pay a rebate of only 13% of the average manufacturer price of a generic or N

 drug.27 A drug manufacturer reaps a substantial financial benefit if it classifies a drug as a

 generic or N drug for the purposes of the MDRP. Indeed, as explained below, Mylan was able

 to overcharge Medicaid by over $700 million as a result of its misclassification of the EpiPen as

 a generic drug.

           C.      History of Classifications of EpiPen for the Purposes of the Medicaid Drug
                   Rebate Program

            66.     The emergency drug autoinjector pen was first invented in the mid-1970s at

 Survival Technology in Bethesda, Maryland by Sheldon Kaplan. Initially, his device was called

 the ComboPen, and was purchased by the military for soldiers to use to autoinject nerve agent

 antidote in the event of chemical warfare. Kaplan and others eventually recognized that the

 same autoinjection technology, covered by U.S. Patent No. 4031893, among others, could be

 used to deliver epinephrine to treat anaphylaxis, and developed the EpiPen for that purpose. In


27
     42 CFR § 447.509 (2016).




                                                 24
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 31 of 222



 the late 1980s, Survival Technology submitted the EpiPen to the FDA for approval under an

 NDA, and on December 22, 1987, the FDA approved the NDA, Number 019430, and permitted

 the EpiPen to be marketed in the United States.

            67.      When the EpiPen first was reported to CMS for the purposes of the MDRP, the

 EpiPen was classified accurately as a non-generic S drug.28 As explained above, under the 1990

 Act, all drugs that are approved under NDAs must be classified as S or I drugs. The EpiPen

 was approved under an NDA, so Survival Technology had to classify it as an S or I drug.

 Survival Technology accurately classified the drug as an S drug because the drug had no FDA-

 approved therapeutic equivalents (nor has it ever had any therapeutic equivalents).

            68.      In 1996, Survival Technology merged with Brunswick Biomedical to form

 Meridian Medical Technologies Inc. (“Meridian”), and in 1997, Dey Inc. (“Dey”), a subsidiary

 of Merck KGaA (“Merck”), acquired the exclusive right to market and distribute the EpiPen

 from Meridian.29

           D.       Mylan Knowingly or Recklessly Misclassified the EpiPen for the Purposes of
                    the MDRP Ever Since It Began Selling the EpiPen to Medicaid.

            69.      On October 2, 2007, Mylan acquired exclusive rights to market the EpiPen from

 Dey and Dey’s parent company Merck, as part of its acquisition of Merck’s generics business.

 Meridian retained ownership of the patents relating to the EpiPen. Mylan continued Dey’s sales

 of EpiPen to Medicaid. From October 2, 2007 to the present, the responsibility of correctly

 classifying the EpiPen for the purposes of the MDRP shifted to Mylan.



28
     Letter from Andrew Slavitt, C.M.S. Acting Administrator, to Ron Wyden, U.S. Senator (Oct. 5, 2016) at 2.
29
   Meridian was acquired in January 2003 by King Pharmaceuticals, which was then acquired by Pfizer, Inc.
(“Pfizer”) in 2010; accordingly, Meridian is now a subsidiary of Pfizer. Pfizer, through Meridian, currently owns
the non-expired patents on the EpiPen and currently manufactures the EpiPen for Mylan, while Mylan has exclusive
rights to sell and market the EpiPen.




                                                          25
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 32 of 222



         70.     As the following facts make clear, from 2007 to the present, Mylan knowingly or

 recklessly misclassified the EpiPen as a generic N drug for the purposes of the MDRP.

                1.       Proper Classification of the EpiPen As a Brand Drug Is
                         Straightforward Under Applicable Laws and Regulations

         71.     While Mylan is a massive multinational corporation valued at billions of dollars,

 and had an army of sophisticated lawyers available to provide advice in 2007 and thereafter on

 the proper classification of the EpiPen, the proper classification of the EpiPen required no

 sophisticated legal expertise at all.

         72.     Mylan’s classification of the EpiPen as a generic N drug for the purposes of the

 MDRP was manifestly contrary to the 1990 Act and to the 2007 Regulations, both of which

 clearly required that all drugs that are approved under NDAs must be classified as S or I drugs.

 The question whether a drug was approved under an NDA is not a puzzle—if Mylan somehow

 did not gather from Dey the application type under which the EpiPen was approved, Mylan

 easily could have looked up the application type through the FDA, including through a simple

 online search.30 As the EpiPen was approved under an NDA, the 1990 Act and the 2007

 Regulations required Mylan to classify the EpiPen as an S or I drug.

         73.     While there was no ambiguity in this classification requirement, the 1990 Act

 and the 2007 Regulations also make clear that in no event may a drug that has no FDA-

 approved therapeutic equivalent be classified as an N drug. Again, whether a drug has an FDA-

 approved therapeutic equivalent is not a puzzle—under the 1990 Act as drug has a therapeutic

 equivalent if such an equivalent is listed in the FDA’s “Approved Drug Products with

 Therapeutic Equivalence Evaluations.” The text of the 2007 Regulations themselves included a

30
   The application type appears at U.S. Food and Drug Administration, Drugs@FDA: FDA Approved Drug
Products,       available     at      http://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.
process&ApplNo=019430 (last visited March 20, 2017).




                                                     26
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 33 of 222



government website address drug manufacturers could visit to determine whether a drug had a

therapeutic equivalent:

      For the list of drug products rated as therapeutically equivalent, see the FDA’s
      most recent publication of “Approved Drug Products with Therapeutic
      Equivalence         Evaluations”        which         is       available      at
      http://www.fda.gov/cder/orange/default.htm or can be viewed at the FDA's
      Freedom of Information Public Reading Room at 5600 Fishers Lane, rm. 12A-30,
      Rockville, MD 20857;

       74.     The EpiPen has never had an FDA-approved therapeutic equivalent. In fact, in

recent years Mylan filed a citizen’s petition with the FDA in which it argued that the

epinephrine autoinjector from a competitor, Teva Pharmaceutical Industries Ltd. (“Teva”), was

not therapeutically equivalent to the EpiPen. Mylan argued that Teva’s autoinjector lacked

certain patented features of the EpiPen and required the user to remove two caps in order to use

the device correctly, whereas the EpiPen required the user to remove only one cap before use.

Mylan submitted data from studies that, according to Mylan, indicated that users accustomed to

use of the EpiPen would not reliably use Teva’s autoinjector correctly in an emergency due to

these differences and others in the designs of the injectors. Mylan expressly argued that a

difference in the design of an injector can create a therapeutic advantage for one product over

another, even if the two products are both injectors of the same drug. The FDA ultimately

determined that Teva’s epinephrine autoinjector was not therapeutically equivalent to the

EpiPen.

       75.     As the EpiPen has never had an FDA-approved therapeutic equivalent, the

EpiPen cannot be classified as a generic N drug under the 1990 Act and the 2007 Regulations.

For this additional reason, Mylan’s classification of the EpiPen as a generic N drug was

manifestly contrary to the 1990 Act and the 2007 Regulations.




                                              27
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 34 of 222



                 2.     Mylan and the Individual Defendants Repeatedly Affirmed in SEC
                        Filings the Simple Rule that Drugs Approved Under an NDA Are
                        Brand Drugs for the Purposes of the MDRP

        76.       Mylan and the Individual Defendants knew or recklessly disregarded that

Mylan’s classification of the EpiPen as a generic N drug was manifestly contrary to the 1990

Act and the 2007 Regulations. In Mylan’s 10-K filings throughout the Class Period, Mylan

admitted that:

       The required rebate [under the MDRP] is currently 13% of the average
       manufacturer’s price for sales of Medicaid-reimbursed products marketed under
       ANDAs, up from 11% for periods prior to 2010. Sales of Medicaid-reimbursed
       products marketed under NDAs required manufacturers to rebate the greater of
       approximately 23% (up from 15%) of the average manufacturer’s price or the
       difference between the average manufacturer’s price and the best price during a
       specific period.

In these SEC filings, Mylan, and the Individual Defendants who signed them, made clear that

they understood the MDRP to require drug companies to rebate products based entirely on

whether those products were marketed under NDAs or under ANDAs. As the EpiPen was

marketed under an NDA, Mylan’s own SEC disclosures imply that Mylan was required to give

Medicaid the greater rebate applicable to brand drugs (of approximately 23% of the average

manufacturer’s price) for the EpiPen.

                 3.     CMS Expressly Informed Mylan Prior to the Start of the Class Period
                        That Mylan’s Classification of the EpiPen Was Incorrect

        77.       CMS expressly told Mylan that its classification of the EpiPen as a generic N

drug was incorrect. On March 12, 2009, following the release of a report prepared by the HHS

Inspector General (“HHS IG”) titled “Accuracy of Drug Categorizations for Medicaid Rebates,”

CMS staff requested the HHS IG to provide it with a list of the eight drugs the HHS IG had

determined to be incorrectly classified for the purposes of the MDRP in the course of its

preparing the report. In response to this request, on March 16, 2009 the HHS IG provided CMS



                                               28
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 35 of 222



 with the list of misclassified drugs, and that list included the EpiPen. Subsequently, CMS

 notified Mylan about the misclassification. As CMS Acting Administrator Andrew M. Slavitt

 stated in a letter to Senator Ron Wyden, “The Center for Medicaid and CHIP Services in CMS

 has, on multiple occasions, provided guidance to the industry and Mylan on the proper

 classification of drugs and has expressly told Mylan that [the EpiPen] is incorrectly

 classified.”31 As CMS itself was expressly informed by the HHS IG on March 16, 2009 that the

 EpiPen was misclassified for the purposes of the MDRP, on information and belief, CMS was

 not derelict in performing its duties and told Mylan that the EpiPen was misclassified for the

 purposes of the MDRP shortly after having that misclassification highlighted to it by the HHS

 IG, and well before the start of the Class Period.

                    4.       Since 2004, Four New Patents Covering the EpiPen Have Been
                             Granted, and Mylan Has Vigorously Participated in the Enforcement
                             of Those Patents

            78.      Events in the years following Mylan’s initial classification of the EpiPen as an N

 drug further demonstrate that its misclassification was knowing or, at a minimum, extremely

 reckless. Since 2004, Meridian Medical Technologies, Inc. (“Meridian”) has received four

 additional patents for features that were subsequently integrated into the EpiPen: U.S. Patent

 Numbers 7,449,012, 7,794,432, 8,048,035, and 8,870,827 (the “EpiPen Patents”). These four

 patents have a priority date (i.e., the date used to establish the novelty and/or obviousness of a

 particular invention relative to prior art) of August 6, 2004, and all will expire in 2025. These

 patents substantially altered the product Mylan acquired from Dey. As Mylan spokeswoman




31
     Letter from Andrew Slavitt, C.M.S. Acting Administrator, to Ron Wyden, U.S. Senator (Oct. 5, 2016) at 2.




                                                          29
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 36 of 222



 Lauren Kashtan has stated, “As anyone who has used the product knows, the epinephrine auto-

 injector we have in the market today is substantially different than the one we acquired.”32

         79.     The issuance of the EpiPen Patents, and Mylan’s designation of these patents as

 covering the EpiPen, further show that Mylan was acting disingenuously in classifying the

 EpiPen in effect as a generic rather than as a brand drug for the purposes of the MDRP.

 Mylan’s disingenuousness is underscored by the fact that Mylan vigorously and repeatedly

 sought to enforce these patents by participating in multiple lawsuits challenging potential

 generic competitors to EpiPen.

         80.     In 2009, Meridian and Mylan filed a patent lawsuit (“2009 Lawsuit”) against

 Teva, which was preparing to introduce an epinephrine auto-injector that would compete with

 EpiPen. The 2009 Lawsuit accused Teva of seeking to “manufacture and sell a generic version

 of . . . [the] highly successful EpiPen® Auto-Injector prior to the expiration of U.S. Patent Nos.

 7,449,012 B2 (the “‘012 patent”) and 7,794,432 B2 (the “‘432 patent”), which expire on

 September 11, 2025.

         81.     The 2009 Lawsuit noted that Meridian was “the holder of approved New Drug

 Application No. 019-430, which has the proprietary name EpiPen® (epinephrine) Auto-Injector

 0.3mg/0.3 mL and 0.15 mg/0.3 mL (‘EpiPen® Autoinjector’).” It also noted that Meridian had

 “submitted information concerning the ’012 patent and ’432 patent for listing in the FDA’s

 [Orange Book] on July 17, 2009 and September 15, 2010, respectively.” The 2009 Lawsuit

 further claimed that Teva’s application to the FDA for its classification of its proposed product

 “constitute[d] an act of infringement” of the EpiPen Patents at issue.


32
  Intelligent Investments, Mylan: $5 Billion Potential Liability from EpiPen Underpayment of CMS Rebates,
Seeking Alpha, at 6 (Feb. 6, 2017) (quoting statement made to NBC News).




                                                   30
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 37 of 222



            82.      A similar lawsuit was filed in 2010 against Sandoz, Inc. (“Sandoz”) (“2010

 Lawsuit”). The 2010 Lawsuit challenged the proposed “manufacture and s[ale] [of] a generic

 version of Plaintiff Meridian’s highly successful EpiPen® Auto-Injector,” and asserted the same

 patents as the 2009 Lawsuit. Like the 2009 Lawsuit, the 2010 Lawsuit asserted that Sandoz’s

 application to the FDA for its proposed product “constitute[d] an act of infringement” of the

 EpiPen Patents at issue.

            83.      In 2011, yet again, Mylan, in concert with Meridian, asserted the EpiPen Patents,

 this time in a lawsuit (“2011 Lawsuit”) against Intelliject, Inc. (“Intelliject”). Like Teva and

 Sandoz before it, Intelliject sought to introduce a competitor to EpiPen. Like the 2009 and 2010

 Lawsuits, Mylan, in concert with Meridian and King, asserted the EpiPen patents to prevent

 Intelliject from proceeding in marketing its product, and argued that Intelliject’s application to

 the FDA “constitute[d] an act of infringement” of the EpiPen Patents at issue.

                    5.      In 2014, the DOJ Issued a Subpoena to Mylan Regarding Mylan’s
                            Misclassification of the EpiPen

            84.      In November 2014, Mylan received a subpoena from the DOJ as part of the

 DOJ’s investigation into “whether EpiPen Auto-Injector was properly classified with the [CMS]

 as a non-innovator drug under the applicable definition in the Medicaid Rebate Statute and

 subject to the formula that is used to calculate rebates to Medicaid for such drugs.”33

 Accordingly, by November 2014 at the very latest, the government agency responsible for

 enforcing compliance with the MDRP, the DOJ, had put Mylan on notice that Mylan’s

 classification of the EpiPen for the purposes of the MDRP was potentially incorrect.




33
     Mylan N. V., Quarterly Report (Form 10-Q) at 56-57, (Nov. 9, 2016).




                                                         31
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 38 of 222



              6.     Mylan Marketed the EpiPen as a Brand Name Drug

       85.     Mylan’s classification of the EpiPen as a generic drug is also in obvious tension

with Mylan’s treatment of the EpiPen as a brand drug for all purposes other than the

classification of this drug under the MDRP. After acquiring the right to the EpiPen, Mylan

embarked on a years-long marketing campaign with the express purpose of promoting the

EpiPen as an irreplaceable, unequalled, life-saving brand-name drug.        That campaign has

resulted in the EpiPen brand being compared to “Kleenex” amongst doctors, according to a

2015 Bloomberg article. Indeed, in August 2015, Bresch touted “the brand equity with EpiPen”

as a reason not to worry about the prospect of impending generics.

       86.     Further, Mylan tacitly acknowledged that one of the reasons for the EpiPen’s

skyrocketing prices is that the EpiPen is a brand-name drug, and not a generic drug.

Specifically, in December 2016, in the wake of controversy over EpiPen’s rising prices, Mylan

introduced an “authorized generic” to the EpiPen priced at $300, less than half the EpiPen’s list

price. Such a measure would not have been needed were the EpiPen truly a generic drug, as

Mylan claimed it to be in classifying the EpiPen as a generic N drug for the purposes of the

MDRP.

       87.     Mylan wanted to have it both ways—it wanted to be able to charge the high

prices commensurate with brand-name drugs, while reimbursing the government as little as

possible under a classification intended to account for the lower profit margins associated with

generic drugs. For years, Mylan succeeded in doing so.

      E.      Mylan Knowingly or Recklessly Misled Investors Concerning its
              Misclassification of the EpiPen

       88.     Throughout the Class Period, Mylan misled investors about its misclassification

of the EpiPen.     In its annual and quarterly filing with the SEC, Mylan repeatedly and



                                              32
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 39 of 222



intentionally and/or recklessly led investors to believe that the classification of its drugs for the

purposes of the MDRP was “complex and often involve[d] subjective decisions,” and was

subject to “risk of errors and differing interpretations.” Moreover, Mylan repeatedly stated that

there could be “ambiguity with regard to how to properly calculate . . . payments to Medicaid.”

These statements failed to disclose the true situation Mylan faced with respect to its

classification of the EpiPen, namely that Mylan’s classification of the EpiPen was blatantly

incorrect under applicable law and regulations.       The classification of the EpiPen was not

complex and did not involve subjective decisions—as explained above, the classification was

simple and straightforward and turned simply on whether the drug at issue had been approved

under an NDA (a yes or no matter that can be determined by looking on a government website),

and whether the drug had therapeutic equivalents (also a yes or no matter that can be determined

by looking on a government website). And the classification was not subject to a “risk of

error”—that risk of error had materialized, as Defendants knew or were reckless in not knowing

that the EpiPen was incorrectly classified. Likewise, the classification was not subject to

“differing interpretations”—looking on the FDA website to check whether a drug had been

approved under an NDA or had listed therapeutic equivalents is not an interpretive exercise.

        89.       These and Defendants’ numerous other misleading statements regarding its

misclassification of the EpiPen are detailed in Part VII infra.

       F.         Mylan Knowingly Misled the Public by Implying Mylan Was Not Being
                  Investigated for Its EpiPen Classification When in Fact It Was

        90.       Separately and independently, Mylan misled investors regarding whether a

government authority had taken a position contrary to positions Mylan had taken regarding its

classification of the EpiPen, and whether Mylan was being investigated for its EpiPen

classification.



                                                33
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 40 of 222



       91.    Throughout the Class Period in its quarterly and annual filings, Mylan stated that

“should there be ambiguity with regard to how to properly calculate and report payments—and

even in the absence of any such ambiguity—a governmental authority may take a position

contrary to a position we have taken . . . .” These statements were misleading from the start of

the Class Period because, as explained above, prior to the Class Period CMS had informed

Mylan that its classification of the EpiPen was incorrect. Accordingly, there was not merely a

possibility that a government agency might take a position contrary to Mylan’s regarding its

classification of the EpiPen—rather, a government agency had already taken a contrary position

on that subject and had conveyed its contrary position to Mylan.

       92.    Moreover, on and after November 2014, Mylan’s statements that a government

agency “may take a position contrary to a position we have taken” became doubly misleading

because as of that date, the DOJ already had commenced an investigation relating to Mylan’s

misclassification of the EpiPen. That is, by November 2014, the DOJ had indicated to Mylan

that it had taken a position contrary to Mylan’s with respect to Mylan’s classification of the

EpiPen, namely, that there was a substantial likelihood that Mylan had misclassified the EpiPen.

       93.    Mylan also misled investors concerning whether it was being investigated for its

EpiPen classification. From the beginning of the Class Period, and in particular from November

2014 until November 2016, Mylan stated in its annual and quarterly SEC filings that “[a]ny

failure to comply with [its payment obligations related to Mylan’s participation in Medicaid]

could subject us to investigation . . . .”   In stating that Mylan was subject to a risk of

investigation for a failure to comply with its Medicaid payment obligations, including a failure

to comply with its obligation to classify the EpiPen correctly for the purposes of the MDRP,

without also disclosing that that risk already had materialized when the DOJ commenced an




                                              34
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 41 of 222



investigation into Mylan’s classification of the EpiPen, Mylan misled investors to believe that

no such investigation was underway when in fact it was.

        94.     These and Mylan’s numerous other misleading statements regarding whether a

governmental authority had taken a position contrary to its own regarding its classification of

the EpiPen and regarding the existence of an investigation into Mylan’s classification are

detailed in Part VII infra.

       G.      Mylan’s Misclassification of the EpiPen and the Significance of the
               Misclassification Were Revealed Starting in September 2016

        95.     Starting in September 2016, the truth about Mylan’s misclassification of the

EpiPen for the purposes of the MDRP, and the significance of that misclassification for Mylan’s

finances, was revealed to the market over a series of months. Some of these revelations are as

follows.

               1.      A Bipartisan Group of U.S. Senators Requested that the DOJ
                       Investigate Mylan’s Classification of the EpiPen

        96.     In a September 2016 letter, Senators Richard Blumenthal (D-Conn), Senator

Chuck Grassley (R-Iowa) and Senator Amy Klobuchar (D-Minn), called on Attorney General

Loretta Lynch to investigate Mylan’s classification of the EpiPen for the purposes of the

MDRP. The letter noted that the EpiPen had not faced any FDA-approved competitors and that

Mylan actively had prevented other drug marketers from introducing competing products; the

letter concluded that the EpiPen was an “innovator drug” subject to the higher rebate under the

MDRP. The letter stated that the facts “suggest that Mylan may have knowingly misclassified

EpiPens, potentially in violation of the False Claims Act and other statutes.”




                                               35
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 42 of 222



              2.      Mylan Agreed To Pay a $465 Million Settlement with the DOJ over
                      Its Misclassification of EpiPen

       97.     On October 7, 2016, Mylan announced in a press release that it had agreed to the

terms of a $465 million settlement with the DOJ and other government agencies “that w[ould]

resolve questions that ha[d] been raised about the classification of . . . EpiPen Auto-Injector for

purposes of the Medicaid Drug Rebate Program.”           The press release explained that “the

question in the underlying matter was whether EpiPen Auto-Injector was properly classified

with the [CMS] as a non-innovator drug under the applicable definition in the Medicaid Rebate

statute and subject to the formula that is used to calculate rebates to Medicaid for such drugs.”

The press release further stated that the settlement terms would resolve claims over “whether

the product should have been classified as an innovator drug for CMS purposes and subject to a

higher rebate formula.”

       98.     According to numerous press reports, the settlement terms also required Mylan

to pay a higher rebate rate for EpiPen to Medicaid starting on April 1, 2017.

       99.     Following Mylan’s press release, numerous members of Congress criticized the

purported DOJ settlement with Mylan for being excessively lenient. For example, on October

21, 2016, Senator Elizabeth Warren called the announced settlement “shamefully weak” and

“shockingly soft.” According to Senator Warren, the announced settlement size was too small,

and may have “rewarded” Mylan by allowing it to keep an additional $65 million that it had

made by “defrauding Medicare and Medicaid.” Senator Warren determined that Mylan has

underpaid at least $530 in Medicaid rebates, and financial analysts have determined that




                                               36
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 43 of 222



 Mylan’s underpayments were even greater.34               Senator Richard Blumenthal of Connecticut

 similarly called on the Justice Department to reject the announced settlement.

          100.   On August 17, 2017, Mylan finalized an agreement with the DOJ to pay $465

 million to settle the government’s claims that Mylan misclassified the EpiPen to overcharge

 Medicaid by up to $1.27 billion. Mylan announced this agreement in a press release issued the

 same day.

          101.    In the press release, Mylan effectively admitted that the EpiPen was

 misclassified by agreeing to reclassify the EpiPen as a brand-name “innovator” drug. The press

 release stated, “Mylan will reclassify EpiPen Auto-Injector for purposes of the Medicaid Drug

 Rebate Program and pay the rebate applicable to innovator products effective as of April 1,

 2017.”

                 3.      The SEC Opened an Investigation into Mylan Regarding Its
                         Classification of the EpiPen in October 2016

          102.    The same day Mylan announced its purported settlement with the DOJ, October

 7, 2016, Mylan received “a document request from the Division of Enforcement at the SEC

 seeking communications with the CMS and documents concerning Mylan products sold and

 related to the Medicaid Drug Rebate Program, and any related complaints.”

          103.    Mylan did not disclose this SEC document request until a month later, in its

 Form 10-Q filed with the SEC on November 9, 2016.

V.      MYLAN MISLED INVESTORS BY FAILING TO DISCLOSE THAT IT WAS
        ENGAGED IN ANTICOMPETITIVE CONDUCT TO ALLOW IT TO INFLATE
        THE PRICE OF THE EPIPEN

          104.    Beyond Mylan’s overcharging Medicaid for over a decade for its purchases of


34
  According to Evercore ISI senior analyst Umer Raffat, Mylan may have shortchanged Medicaid $707 million over
the past five years.




                                                     37
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 44 of 222



the EpiPen, Mylan engaged in anticompetitive conduct during the Class Period in an attempt to

hinder competition against the EpiPen. Among other conduct, Mylan offered unusually large

rebates (30% and higher) to third-party payors in the medical insurance market and expressly

conditioned those rebates on the payors’ dealing exclusively with Mylan.

       105.    Mylan misled investors by failing to disclose this anticompetitive conduct and

the risk this conduct created that Mylan ultimately would be investigated for such conduct.

When this conduct was revealed and when the risk of scrutiny of the Company’s practices

materialized, Mylan’s stock dropped precipitously, injuring Plaintiffs and the Class.

      A.      The Market for Epinephrine Autoinjectors

       106.    Mylan has monopoly power in the market for epinephrine autoinjectors. Since

Mylan acquired EpiPen, the product has accounted for more than 90% of the U.S. market for

these devices. Mylan’s monopoly power allows it to raise prices without losing sales. As noted

above, Mylan has increased the price for EpiPen more than 500% since it acquired the rights to

the device.

       107.    The overwhelming majority of patients in the U.S. who purchase epinephrine

autoinjectors do so using their insurance coverage for prescription drugs. Accordingly, from

2013 to 2015, commercial insurance companies and pharmaceutical benefit managers (who

manage the pharmacy benefits of group health plan sponsors) (together “commercial third-party

payors” or “third-party payors”) accounted for 71% of the market for epinephrine autoinjectors

in the U.S. State-based Medicaid plans accounted for an additional 16% of the market.

       108.    Given the dominance of commercial third-party payors in the market for

epinephrine autoinjectors, a drug company seeking to enter this market must have its drug

included on the lists of drugs maintained by commercial insurance companies and

pharmaceutical benefit managers for which patients will be reimbursed (their “formularies”).


                                               38
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 45 of 222



These formularies are usually tiered, such that drugs are placed on different levels according to

the amount of co-payment patients are required to pay. As consumers prefer to pay as little as

possible out of pocket for their medications, consumers are incentivized to select drugs on tiers

with lower co-pays. If a drug is wholly excluded from a third-party payor’s formulary, the drug

is not covered and is often too expensive for patients subject to that formulary to purchase

without coverage.     Prior to 2013, third party payors covered all available epinephrine

autoinjectors (albeit at different tiers), but never excluded particular epinephrine autoinjectors

from coverage entirely.

      B.      Mylan Excluded Sanofi from the Market for Epinephrine Autoinjectors by
              Offering Anticompetitive Rebates to Third-Party Payors Conditioned on
              Excluding Sanofi’s Auvi-Q

       109.    In January 2013, the drug company Sanofi-Aventis U.S. LLC (“Sanofi”)

introduced an epinephrine autoinjector, the Auvi-Q, to compete with the EpiPen. Sanofi sold

the Auvi-Q for roughly the same price as that of the EpiPen. The Auvi-Q was a superior

autoinjector to the EpiPen in several ways. The device was smaller than the EpiPen and was

easier to carry in pockets or bags because its design was flatter than that of the EpiPen. The

Auvi-Q was also easier to operate than EpiPen—the device issued audible voice instructions to

permit first-time users or users panicking from an anaphylactic emergency to operate the device

correctly without having to read instructions. The market welcomed this innovative device, and

Auvi-Q sold successfully in the first few months following its release.

       110.    Mylan responded to this new competitive threat by excluding the Auvi-Q from

the market. Shortly following the release of the Auvi-Q, Mylan began offering massive rebates

to third-party payors on the express condition that the third-party payors not include the Auvi-Q

in their formularies among the epinephrine autoinjectors for which those payors would provide

reimbursement. Mylan specifically targeted Auvi-Q by requiring third-party payors to exclude


                                               39
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 46 of 222



Auvi-Q, while allowing certain other epinephrine autoinjectors (deemed not to be a threat to

EpiPen) to remain on some third-party payors’ formularies. These rebates amounted to 30% or

more of the price that Mylan otherwise would have offered. Mylan did not typically offer

rebates for EpiPen, and when it did so, those rebates were generally low, usually below 10%.

Mylan had no legitimate business reason to offer these unprecedented, deep rebates conditioned

expressly on excluding the Auvi-Q from the market; they were offered to block that device from

competing.

       111.   Mylan was able to pay for these massive rebates in at least two ways. First,

Mylan increased the price of the EpiPen significantly (by more than 500% since 2007). Second,

Mylan’s savings from its misclassification of the EpiPen for the purposes of the MDRP helped

the Company subsidize these rebates. Indeed, due to Mylan’s price increases, the net, after-

rebate, price of EpiPen actually rose after it began its exclusionary rebates. Mylan offered no

rebates or very low rebates when it sold the EpiPen in 2012 for around $200, but when Mylan

began to offer a 30% rebate on the EpiPen and increased its price to around $300 by 2014, the

net price of EpiPen rose to $210. For this and other reasons, Mylan’s rebates did not have any

procompetitive effects.

       112.   Sanofi was unable to offer massive rebates on Auvi-Q in line with those offered

by Mylan for EpiPen without offering rebates in excess of its revenues from Auvi-Q. Given

Mylan’s massive market share, the opportunity cost to third-party payors of foregoing Mylan’s

rebates would have been very significant. As the Auvi-Q accounted for only around 10% of the

market for epinephrine autoinjectors, Sanofi would have had to offer rebates far greater than

Mylan’s for each Auvi-Q Sanofi sold to a third-party payor in order to match the total value of

Mylan’s rebates that the payor would have to forego in order to buy the Auvi-Q. Indeed, Sanofi




                                             40
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 47 of 222



would have had to offer rebates far in excess of its revenues from Auvi-Q to match Mylan’s

rebates, given EpiPen’s market share.

       113.    Mylan’s efforts to exclude Auvi-Q from the market bore fruit. In 2013, many of

the largest third-party payors announced that Auvi-Q would not be covered in their formularies,

and in 2014, more than half of the ten largest commercial third-party payors did not cover Auvi-

Q in order to obtain Mylan’s rebates. Mylan successfully blocked Auvi-Q from accessing

nearly 50% of the U.S. market for epinephrine autoinjectors. In 2014, Mylan’s anticompetitive

rebates blocked Auvi-Q from about 45% of the individuals covered by commercial payors. In

certain states in which third-party payors that did not cover Auvi-Q due to Mylan’s exclusionary

rebates were particularly pervasive, Sanofi’s Auvi-Q was blocked from significantly more than

50% of the market.

       114.    The decisions of third-party payors not to cover Auvi-Q also led doctors to

decline to prescribe Sanofi’s product, which led to Mylan’s effectively excluding the Auvi-Q

from well over 50% of the national market for epinephrine autoinjectors. Doctors are generally

familiar with which drugs are broadly covered by insurance, and when doctors know a

particular drug is often not covered, or covered at an unfavorable tier, they often will decline to

prescribe that drug to a patient.

       115.    Other pricing practices exacerbated the effect of Mylan’s exclusionary rebates

and further allowed Mylan to exclude Sanofi from the market. Around the time of Sanofi’s

release of the Auvi-Q in 2013, Mylan started offering $0 co-pay coupons for EpiPen, which

allowed customers to purchase EpiPen without paying a co-pay to the pharmacy. Sanofi

responded by also offering $0 co-pay coupons. However, due to Mylan’s rebates to commercial

third-party payors, most such payors excluded Auvi-Q, and most of the payors that did not




                                               41
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 48 of 222



nevertheless offered Auvi-Q only at a less preferred coverage tier. As a result, the co-pay for

Auvi-Q, when it was covered at all, was typically $50 to $75, while the co-pay for the EpiPen

was only $25. Accordingly, to compete with Mylan by offering $0 co-pay coupons for Auvi-Q,

Sanofi had to absorb two to three times more lost revenue that Mylan had to absorb in offering

these co-pay coupons.

       116.    When Mylan’s conditional rebates blocking Auvi-Q took effect around

December 2013, within one month, Auvi-Q’s U.S. commercial payor market share in the

market for epinephrine autoinjectors dropped by nearly 50%, from about 13% to around 8%.

This market share dropped to 7% by May 2014. By April 2014, Auvi-Q’s national market share

across all payors had slid from a maximum of 11% in mid-2013 to only 6%, while its market

share in 2014 had been projected by Sanofi to exceed 20%. By October 2015, Auvi-Q’s

national market share was less than half of what Sanofi had projected.

       117.    By contrast, in Canada, where Sanofi branded and sold an epinephrine

autoinjector called “Allerject” that was otherwise identical to the Auvi-Q, Sanofi’s product

competed well against the EpiPen. In Canada, Allerject and the EpiPen were treated the same

on drug formularies due to government regulations, and the two devices were equally available

for physicians to prescribe to consumers. Sales of Allerject in its first year on the market (in

2013) exceeded projections and accounted for 21% of the Canadian epinephrine autoinjector

market. This market share rose to 25% by the end of 2014, and to 32% in 2015.

       118.    In the United States, a few third-party payors included Auvi-Q in the same

coverage tier as the EpiPen. The Auvi-Q’s market share for these payors exceeded expectations

and reached as high as 20-25% by the end of 2013 and exceeded 30% in 2015. This success




                                              42
         Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 49 of 222



  makes clear that the Auvi-Q could have succeeded and gained market share against the EpiPen

  had Mylan not excluded it from the market.

          119.     Ultimately, in October 2015, Sanofi decided not to relaunch Auvi-Q. Sanofi

  claims that Mylan’s conduct substantially contributed to Sanofi’s decision to forego its

  investment in Auvi-Q and give up its rights to the product. In April 2017, Sanofi sued Mylan

  for antitrust violations.35

          120.     In this way, in offering rebates in exchange for exclusive dealing, and at levels

  that made it impossible for Sanofi to compete, and through other conduct, Mylan used its

  monopoly power anticompetitively, in a way that violated Section 2 of the Sherman Act, or at a

  minimum, put Mylan at severe risk of harmful regulatory scrutiny, including lawsuits,

  investigations and other governmental action.

VI.       MYLAN MISLED INVESTORS BY FAILING TO DISCLOSE THAT IT WAS
          ENGAGED IN MARKET ALLOCATION AND PRICE-FIXING OF GENERIC
          DRUGS

          121.     During the Class Period, Mylan participated in a third massive, and separate,

  series of frauds on investors—Mylan engaged in a wide-ranging scheme to allocate the market

  and fix the prices for virtually every generic drug that it marketed, including, but not limited to,

  doxy DR, fenofibrate, clonidine-TTS Patch, tolterodine extended release, capecitabine,

  enalapril, valsartan HCTZ, albuterol sulfate, benazepril, clomipramine, divalproex, propranolol,

  amiloride HCL/HCTZ, doxazosin mesylate, ketorolac, loperamide HCL, levothyroxine,

  methotrexate,      nadolol,     tizanidine,    trifluoperazine      HCL,     budesonide       DR,     buspirone

 35
    See Sanofi-Aventis U.S. LLC v. Mylan Inc., No. 2:17-cv-02452 (April 24, 2017 D.N.J.). The case has been
 consolidated in multi-district litigation under In re: EpiPen (Epinephrine Injection, USP) Marketing, Sales
 Practices and Antitrust Litigation, No. 17-md-2785 (D. Kan.). On December 21, 2017, the District Court in Kansas
 denied Defendants’ motion to dismiss antitrust claims brought in that action, including Sherman Act Section 2
 claims, based on the conduct alleged in this complaint. See In re EpiPen ((Epinephrine Injection, USP) Mktg., Sales
 Practices & Antitrust Litig., No. 2785, 2017 U.S. Dist. LEXIS 209710, at *78 (D. Kan. Dec. 21, 2017).




                                                         43
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 50 of 222



hydrochloride, cimetidine tablets, diclofenac potassium, diltiazem HCL, estradiol, fluoxetine

HCL, flurbiprofen, fluvastatin sodium, haloperidol, ketoconazole, ketoprofen, nitrofurantoin

MAC capsules, pentoxifylline, prazosin HCL, prochlorperazine, tamoxifen citrate, and tolmetin

sodium, by agreeing with competitors to raise the prices substantially and simultaneously.

Mylan misled investors about the competition it faced, the validity of its sales, and the risks the

company faced by failing to disclose that it was engaged in this anticompetitive conduct relating

to these generic drugs.

      A.      Mylan and Its Co-Conspirators Have for Years Followed Anticompetitive
              Agreements that Each Company Is Entitled to a “Fair Share” of the Market

       122.    For many years, the generic pharmaceutical industry has operated pursuant to an

understanding among generic manufacturers not to compete with each other and to instead settle

for what these competitors refer to as “fair share.”

       123.    The overarching conspiracy among generic manufacturers—which ties together

all of the agreements on individual drugs identified in this Complaint—is an agreed upon code

that each competitor is entitled to its “fair share” of the market, whether that market is a

particular generic drug, or a number of generic drugs. The term “fair share” is generally

understood as an approximation of how much market share each competitor is entitled to, based

on the number of competitors in the market, with a potential adjustment based on the timing of

entry. Once a manufacturer has achieved its “fair share,” it is generally understood that the

competitor will no longer compete for additional business. The common goal or purpose of this

overarching agreement is to keep prices high, avoid price erosion and serve as the basis for

further supra-competitive price increases.

       124.    This overarching agreement is widespread across the generic drug industry and is

broader even than Mylan and the co-conspirators named in this Complaint. Mylan was among



                                                44
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 51 of 222



 the most central participants in this overarching conspiracy. While this Complaint describes

 this conspiracy with reference at times to the sale of certain specific drugs, these specific drugs

 are merely examples of the operation of this overarching conspiracy, which affected all generic

 drugs Mylan sold.36

         125.    The exact contours of this “fair share” understanding, which has been in place

 for many years (and pre-dates any of the specific conduct detailed in this complaint), has

 evolved over time during the numerous in-person meetings, telephonic communications, and

 other interactions between generic manufacturers about specific drugs. These business and

 social events occur with such great frequency that there is an almost constant ability for Mylan

 and its co-conspirators to meet in person and discuss their business plans. For example,

 between February 20, 2013 and December 20, 2013 (a 41-week period), there were at least

 forty-four (44) different tradeshows or customer conferences where Mylan and its co-

 conspirators had the opportunity to meet in person. These in-person meetings gave Mylan and

 its co-conspirators the opportunity and cover to have these conversations, and reach these

 agreements, without fear of detection.

         126.    The “fair share” understanding among Mylan and its co-conspirators dictates that

 when two generic manufacturers enter the market at the same time, they generally expect that

 each competitor is entitled to approximately 50% of the market. When a third competitor

 enters, each competitor expects to obtain a 33% share; when a fourth competitor enters, each

 expects 25%; and so on, as additional competitors enter the market.




36
 See Complaint, State of Connecticut v. Teva Pharmaceuticals, No. 3:19-cv-00710-MPS (Dkt. No. 1) (D. Conn.
May 10, 2019).




                                                   45
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 52 of 222



       127.    When a generic drug manufacturer is the first to enter a particular drug market on

an exclusive basis, it is commonly understood that that manufacturer is entitled to a little more

than its proportional share of the market. For example, when Dr. Reddy’s was about to enter

the market for a drug in January 2013, the Vice President of Sales and Marketing explained

during negotiations with his competitor that “he views it this way. If they [Dr. Reddy’s] are

first and others come out after, he deserves 60%. If he launches with others on day [one], he

considers fair share 2-50%, 3-33%, 4-25%, etc.”

       128.    Conversely, those generic manufacturers that enter later are typically entitled to a

little less than their proportional share. One of the many examples of this occurred in March

2014, when Lupin entered the market for the generic drug Niacin ER after Teva had previously

been exclusive. Patel of Teva and Berthold of Lupin spoke directly by phone a number of times

during this period, including three (3) calls on March 24, 2014. That same day, Rekenthaler of

Teva sent an internal e-mail to Patel. Here, Teva’s expectation to maintain a 60% share in a

two-player market, after being the first in that market, was consistent with the overarching

conspiracy.

       129.    In fact, an employee at Taro went so far as to create a graphic representation of

the industry understanding of “fair share,” taking into account both the number of competitors

and order of entry to estimate what its “fair share” should be in any given market.

       130.    Although these general parameters are well-known, there is no precise method

for apportioning “fair share” because market share is ultimately determined by either winning or

maintaining the business of various customers, which is inherently variable in a given year. The

shared objective, however, is to attain a state of equilibrium, where no competitors are

incentivized to compete for additional market share by eroding price.




                                               46
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 53 of 222



       131.    This scheme to minimize competition and allocate “fair share” is typically

implemented as follows.      First, Mylan and its co-conspirators allocate the market for an

individual drug based on the number of competitors and the timing of their entry so that each

competitor obtains an acceptable share of the market. Then, the competitors agree on ways to

avoid competing on price and, at times, significantly raise prices. This pattern is frequently

followed even in the absence of direct communication between the competitors, demonstrating

the universal code of conduct agreed to by Mylan and its co-conspirators.

       132.    This “fair share” understanding has been particularly effective when a new

competitor enters the market—a time when, in a free-functioning, competitive market for

generic drugs, prices would be expected to go down. In today’s generic drug markets, a new

competitor will either approach or be approached by the existing competitors.          Existing

competitors will agree to “walk away” from a specific customer or customers by either refusing

to bid or submitting a cover bid. The new competitor’s transition into the market is seamless;

the new entrant is ceded market share and immediately charges a supra-competitive price. The

competitors then continue this process of dividing up customers until the market reaches a new

artificial equilibrium. This is referred to as a “stable” market.

       133.    “Fair share” principles also dictate how generic drug manufacturers respond

when a competitor experiences supply issues. If the disruption is temporary, the existing

competitors will refrain from taking any action that might upset the market balance. By

contrast, if the disruption is for a longer term, the competitors will divide up customers until

each player achieves a revised “fair share” based on the number of players remaining in the

market.




                                                47
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 54 of 222



       134.    These rules about “fair share” apply equally to price increases. As long as

everyone is playing fair, and the competitors believe that they have their “fair share,” the larger

understanding dictates that they will not seek to compete or take advantage of a competitor’s

price increase by bidding a lower price to take that business. Doing so is viewed as “punishing”

a competitor for raising prices—which is against the “rules.” Indeed, rather than competing for

customers in the face of a price increase, competitors often use this as an opportunity to follow

with comparable price increases of their own.

       135.    When a generic manufacturer participates in this scheme, and prices stay high,

this is viewed as “playing nice in the sandbox.” For example, in December 2014 Teva was

approached by a large retail customer on behalf of Greenstone. The customer indicated that

Greenstone was entering the market for Cabergoline and was seeking to target specific

customers. The customer specifically requested that Teva give up a large customer to the new

entrant, and indicated that "Greenstone has promised to play nice in the sandbox.” After

discussing the matter internally, a Teva representative responded to the customer:          “[t]ell

Greenstone we are playing nice in the sandbox and we will let them have [the targeted

customer.]” Similarly, when a generic manufacturer is “playing nice in the sandbox,” it is

generally referred to as a “responsible” or “rational” competitor.

       136.    Adherence to the rules regarding “fair share” is critical in order to maintain high

prices. Indeed, that is the primary purpose of the agreement. If even one competitor does not

participate (and, thus behave in accordance with) the larger understanding, it can lead to

unwanted competition and lower prices. In the relatively few instances where a competitor

prioritizes gaining market share over the larger understanding of maintaining “fair share,” that

competitor is viewed as “irresponsible,” and is spoken to by other competitors.




                                                48
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 55 of 222



       137.   “Fair share,” “playing nice in the sandbox,” and similar terminology have

become part of the industry lexicon, and thus part of the larger understanding between Mylan

and its co-conspirators. Generic drug manufacturers actively and routinely monitor their fair

share and that of their competitors, as well as discuss customer allocation amongst each other

within the context of agreements on specific drugs.

       138.   The interdependence among generic manufacturers transcends product markets

as these companies make decisions not only based on what impact their actions will have in a

given product market, but also on how those actions will impact other product markets where

the competitors overlap, and any future markets where they might eventually compete. During

the Class Period, Mylan and other generic manufacturers often communicated about, and

colluded on, multiple drugs at any given time. Indeed, it was not uncommon for generic

manufacturers to communicate with each other about products that they did not sell. For

example, on January 1, 2013—the day before a substantial Mylan price increase on a number of

items—Kevin Green of Teva spoke five (5) times with Jim Nesta of Mylan. The next day,

Green spoke with Kellum of Sandoz. Kellum then sent an internal e-mail to the Sandoz team.

Despite the fact that Teva did not sell Levothyroxine, Green still conveyed to Sandoz that

Mylan raised price on that product.

       139.   Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets.

Often these decisions are made, at least in part, based on who the competitors are and how

strong the relationship is between the two companies.

       140.   This interdependence between generic manufacturers is further demonstrated by

the countless examples of companies sharing sensitive information with competitors as a matter




                                              49
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 56 of 222



of course. Mylan and its co-conspirators regularly forwarded bid packages from customers

(Requests for Proposal) to each other.      They also shared information among themselves

regarding the terms of their contracts with customers, including pricing terms, price protection

and rebates. Mylan and its co-conspirators used this information to negotiate prices on terms

that are more favorable to them, often to the ultimate detriment of payors and consumers. For

instance, in December 2013, Teva was negotiating new price increase language in its customers

contracts, and wanted some comfort that its competitors had similar language. On December

23, 2013, Rekenthaler spoke with Jim Nesta of Mylan three times, including a thirteen (13)

minute call, to confirm Mylan’s position.

       141.   The scope of the anticompetitive activity is breathtaking. Currently the state

attorneys general are investigating collusive activity with respect to over 300 generic drugs

involving sixteen generic drug manufactures—virtually the entire generic drug industry.

      B.      Anticompetitive Activity by Generic Drug Manufacturers Led to Widespread
              Increases in the Cost of Generic Drugs During the Class Period

       142.   By 2012, unsatisfied with the mere avoidance of price erosion, Mylan and its co-

conspirators embarked on one of the most egregious and damaging price-fixing conspiracies in

the history of the United States. Mylan and its competitors sought to leverage the collusive

nature of the industry to not only maintain their “fair share” of each generic drug market, but

also to significantly raise prices on as many drugs as possible. In order to accomplish that

objective, Mylan and its competitors with which it already had very profitable collusive

relationships—referred to among the co-conspirators as “High Quality” competitors—decided

to raise the prices in the markets for drugs the co-conspirators jointly dominated. Mylan had

understandings with its highest quality competitors to lead and follow each other’s price




                                              50
          Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 57 of 222



 increases, and did so with great frequency and success, resulting in many billions of dollars of

 harm to the national economy over a period of several years.

           143.   The prices for a large number of generic pharmaceutical drugs skyrocketed

 throughout the Class Period. Nearly 10% of generic drugs more than doubled in price between

 July 2013 and July 2014 alone, according to data from CMS. In the same time period, the price

 of more than 1,200 generic drugs increased by an average of 448%. A study by Fideres

 Partners LLP, released on December 22, 2016, identified 90 medicines the prices of which rose

 at least 250 percent between 2013 and 2016, and were increased by at least two drug companies

 around the same time, even though there was no obvious market reason for the increases. A

 January 2014 survey of 1,000 members of the National Community Pharmacists Association

 (“NCPA”) found that more than 75% of the pharmacists surveyed reported higher prices on

 more than 25 generic drugs, with the prices sometimes spiking by 600% to 2,000% in some

 cases.

           144.   Mylan’s CEO Heather Bresch informed investors about her inclination to raise

 prices right around the start of Mylan’s recent price-fixing. These comments indicated that

 Bresch was focused on raising the prices of generic drugs, even though the market forces were

 pushing the prices of generic drugs down.

           145.   For example, in Mylan’s October 25, 2012 conference call with investors,

 Defendant Bresch stated, “You’ve heard me quarter after quarter coming and saying we weren’t

 going to chase the bottom, that there’s been irrational behavior and that we would continue to

 hold steady and control what we can control.”37 (


37
    Seeking Alpha, Tr. of Third Quarter Mylan Earnings Call (Oct. 25, 2012), available             at
http://seekingalpha.com/article/951051-mylan-management-discusses-q3-2012-results-earnings-call-
transcript?part=single.




                                                51
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 58 of 222



        146.    Likewise, in Mylan’s May 2, 3013 earnings call, Defendant Bresch stated:

       I think that there was very whacked-out prices, dirt cheap, literally cheaper than
       dirt for some of those older products. And the bar needs to go. It needed to go up
       from a quality perspective, and it needs to go up and get rebalanced from a pricing
       perspective. So I think that we have certainly seen that. And I’m not—there’s
       extremes on both ends. But I think, overall, the bar is going up. And so that
       stability and that tide will go with it. And so I see that staying, because I think
       people realized the detriment it did to this therapeutic category by having the
       dynamics in place that were.38

       C.      Pricing Decisions at Mylan Were Reviewed and Approved by Mylan’s Top
               Executives, Including the Individual Defendants, Who Were Fully Aware of
               Mylan’s Market Allocation and Price Fixing Activity

        147.    Defendants Coury and Bresch, by virtue of their responsibilities and activities as

 CEO of the Company, Defendants Sheehan and Parks, by virtue of their responsibilities and

 activities as CFO, and Defendant Campbell, by virtue of his responsibilities and activities as the

 Company’s Chief Accounting Officer, were privy to, and participated in, Mylan’s fraudulent

 conduct described in this Complaint, including the market allocation and price-fixing schemes

 described in this Part.

        148.    A confidential witness (“CW”) has confirmed that Defendants Coury and

 Bresch, as successive CEOs, and Defendants Sheehan and Parks, as successive CFOs, each

 knew of and approved all material drug pricing decisions made by the Company. CW started

 work at Mylan in 2010 as Director of Costing and later became Director of Production Planning

 before leaving Mylan in October 2015. CW worked in Mylan’s Morgantown, West Virginia

 facility, which was at the time the largest pharmaceutical manufacturing plant in the world. CW

 was part of several groups that met regularly to assess costs. CW was responsible for cost

 accounting and overseeing plant manufacturing operations. CW also conducted cost analysis on

38
    Seeking Alpha, Tr. of Second Quarter Mylan Earnings Call (May 2, 2013), available               at
http://seekingalpha.com/article/1397171-mylan-management-discusses-q1-2013-results-earnings-call-
transcript?part=single.




                                                 52
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 59 of 222



certain products to assess the current market. In CW’s role as Director of Costing, CW worked

directly with Defendant Sheehan and Mylan President, Tony Mauro.            CW also attended

company-wide meetings that were led by Defendant Bresch and concerned company initiatives.

       149.    CW stated that pricing decisions at Mylan occurred frequently and involved all

of Mylan’s top executives. “[Price] was always a topic.” CW stated in particular that the CEO

and CFO of Mylan reviewed any price adjustments and had the last word on pricing decisions

for Mylan’s drugs. According to CW, Defendants Bresch and Coury both discussed price

adjustments to Mylan’s drugs frequently. “Especially if it was [pricing of] a specific product,

everything went up through the top. We would have end of quarter and month meetings where

we discussed pricing.” For example, “[w]hen we were looking at one product we were making

for the government, an anthrax antibiotic, everyone, all the way to the president and CEO,

discussed what price to sell it at.” CW understood the “anthrax antibiotic” in question to be

doxycycline.

      D.       Mylan Conspired with Other Drug Companies To Allocate the Market for
               Generic Drugs To Maintain Prices at a Supracompetitive Levels

       150.    When entering a generic drug market, Mylan and other generic drug companies

routinely sought out their competitors in an effort to reach agreement to allocate market share,

maintain high prices and/or avoid competing on price. These agreements had the effect of

artificially maintaining high prices for a large number of generic drugs and creating an

appearance of competition when in fact none existed.




                                              53
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 60 of 222



                 1.       Doxy DR

         151.     On December 14, 2016, the attorneys general of twenty states (the “States”) filed

 a joint complaint against Mylan that was the product of a years-long investigation.39 In the

 complaint, the States detail the fruits of their investigation and tell the story, with great detail, of

 how Mylan agreed to allocate the market for Doxy DR with its competitors in order to maintain

 and increase the price of this drug at and to artificially high levels. The allegations in this

 subsection are based in whole or in part on that complaint.

         152.     Prior to 2013, Mylan was the only manufacturer of the generic drug Doxycycline

 Hyclate Delayed Release (“Doxy DR”). In 2013, Heritage Pharmaceuticals Inc. (“Heritage”)

 became interested in selling Doxy DR as well.

         153.     In mid-2013, Heritage executives began to reach out to Mylan executives in an

 effort to divide the market in order to refrain from competing with each other on prices.

         154.     In April 2013, Jason Malek, Vice President of Commercial Operations at

 Heritage and Heritage CEO Jeffrey Glazer met with two executive of Heritage’s parent

 company, Emcure, and discussed their plans to enter the Doxy DR market and to coordinate

 how Heritage and Mylan could minimize competition between them. The group decided that

 Satish Mehta, the CEO of Emcure, would reach out to Rajiv Malik, President and Executive

 Director of Mylan (“Malik”), to facilitate subsequent communications between Glazer and

 Malek and their Mylan counterparts.


39
  Connecticut v. Aurobindo Pharma USA, Inc., No. 3:16-cv-02056, Complaint (Dkt. No. 1), at ¶ 55 (D. Conn. Dec.
14, 2016). On March 1, 2017, Connecticut filed an Amended Complaint that increased the number of states
involved in the litigation from 20 to 40. The multistate group of plaintiff states now includes: Alabama, Arizona,
California, Colorado, Connecticut, Delaware, Florida, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Montana, Nebraska, Nevada, New
Hampshire, New Jersey, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, South
Carolina, Tennessee, Utah, Vermont, Virginia, Washington and Wisconsin.




                                                       54
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 61 of 222



       155.   On May 3, 2013, Jason Malek, Vice President of Commercial Operations at

Heritage, requested that another Heritage employee set up a call between Malek and the Vice

President of Sales at Mylan, but that Heritage employee replied that the Vice President of Sales

at Mylan had little to do with National Accounts and recommended that Malek contact another

individual at Mylan. Malek promptly connected with the Mylan employee through the website

LinkedIn. Over the next several weeks, Malek and the Mylan employee communicated by

phone on multiple occasions.

       156.   Mylan and Heritage executives quickly became involved in the price fixing

scheme. On May 7, 2013, Heritage’s President and CEO, Jeffrey Glazer, emailed Malik in an

effort to discuss dividing the market for doxycycline. Malik responded with a phone number

where he could be reached in England. Malik and Glazer spoke the next day.

       157.   During this call, Glazer explained to Malik that Heritage had strong business

relationships with two of Mylan’s Doxy DR customers—a large wholesaler and a large retail

pharmacy—and that Heritage intended to pursue Mylan’s business at those two accounts.

These two accounts represented approximately thirty-percent of the market.

       158.   Malik agreed to give up the two accounts to Heritage. Malik specifically cited

Heritage’s prior agreement to allow Mylan to enter the market for another drug without

competition as a reason that Mylan would give up market share to Heritage in this instance.

Malik told Glazer that he would let others at Mylan know of the plan.

       159.   During the course of these communications, Glazer and Malik agreed to allocate

the market for Doxy DR between Heritage and Mylan, and agreed further that the two

companies would refrain from competing against one another for customers in that market. The




                                              55
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 62 of 222



objective of this agreement was to avoid a price war that would reduce profitability for both

companies.

       160.     In these communications, Mylan agreed to “walk away” from at least one large

national wholesaler and one large pharmacy chain to allow Heritage to obtain the business from

that wholesaler to increase Heritage’s market share.

                      a.      The Doxy DR Wholesale Account

       161.     In June 2013, Malek met a senior executive at the large national wholesaler at an

HDMA conference in Orlando. Among other things, Malek discussed supplying the wholesaler

with Doxy DR, and very shortly thereafter, caused Heritage to submit a detailed product

proposal, which Malek followed up by reiterating Heritage’s keen interest in supplying the

wholesaler with Doxy DR.

       162.     Concurrently with these discussions, Heritage and Mylan executives worked to

allocate the Doxy DR market. For example, on June 11, 2013, a Mylan executive had a ten-

minute phone conversation with a counterpart at Heritage about the Doxy DR market, and the

Heritage executive left a voicemail with Malek about the conversation immediately thereafter.

Shortly after that, Malek had a seven-minute conversation with the Heritage executive.

       163.     Similarly, on June 18, 2013, a senior manager at the wholesaler informed a

Mylan executive by email about an unsolicited bid for Doxy DR by a new entrant, and asked

Mylan to submit a bid to retain the contract by June 21, 2013, under the industry custom that an

incumbent supplier has a right of first refusal by which it can beat a competitor’s price to retain

the business.

       164.     However, because Mylan had agreed to give up the wholesaler’s account to

Heritage, Mylan did not exercise its right of first refusal, and did not submit a bid.




                                                56
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 63 of 222



       165.    On June 27, 2013, having received no bid from Mylan, the wholesaler entered

into a distribution agreement with Heritage for Heritage to be the wholesaler’s primary supplier

of Doxy DR.

       166.    To date, Heritage has maintained the Doxy DR business with the wholesaler, and

Mylan has not sought to compete for that business.

                      b.     The Doxy DR Pharmacy Account

       167.    A similar set of events played out with respect to the large retail pharmacy

account. On July 8, 2013, Heritage submitted a proposal letter to the pharmacy to obtain its

Doxy DR business, which the pharmacy initially rejected as being priced too high. Heritage

emailed a revised bid on July 11, 2013, with a lower price.

       168.    Concurrently, both Heritage and parent Emcure kept Mylan updated on

Heritage’s efforts.   Heritage particularly wanted to ensure Mylan was committed to the

agreement and would cede the pharmacy account to Heritage. Thus, on July 18, 2013, Emcure

CEO Mehta spoke to Malik to obtain Malik’s assurance. The substance of their conversation

was conveyed by Emcure personnel to Glazer by email shortly thereafter.

       169.    Glazer then emailed Malik to set up a call. Malik said he would call Glazer that

evening, and indeed left him a voicemail when evening arrived. Glazer returned Malik’s call

fifteen minutes later and the two had a four-minute conversation. During the call, Glazer

explained Heritage’s strategy regarding the pharmacy account and Doxy DR in general to

Malik, and the significance of how Mylan would respond to Heritage’s bid for the pharmacy’s

business. After the call ended, Malik immediately spoke to other Mylan employees. Mylan

would later react by ceding the business to Heritage.

       170.    On August 15, 2013, an executive at the pharmacy informed Mylan of an

unsolicited bid for the Doxy DR business, and gave Mylan a short turnaround time to submit a


                                               57
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 64 of 222



counterbid. In accordance with Mylan’s agreement with Heritage, Mylan submitted a non-

competitive counterbid that it knew would fail. Indeed, later that day, the pharmacy told Mylan

the counterbid was not competitive enough and gave Mylan a second chance to further reduce

its price. Mylan declined to do so, and, as a result, in September 2013, the pharmacy awarded

its Doxy DR business to Heritage.

       171.   To date, Heritage has kept the business and Mylan has not tried to win it back.

                     c.     Further Efforts To Inflate Doxy DR Prices

       172.   Even after Heritage obtained the foregoing two accounts, Heritage and Mylan

continued to coordinate their efforts to prop up Doxy DR prices.        On several occasions,

Heritage refrained from competing with Mylan for other customer accounts so as to avoid

upsetting the two companies’ arrangement. For example, in a November 25, 2013 email

between Malek at Heritage and a contact at Mylan, the issue of one of Mylan’s large accounts

was discussed. Malek emailed Glazer the same day, and Glazer’s response confirmed that the

purpose of Heritage’s agreement with Mylan was to maintain high prices in the market for

Doxy DR. Glazer questioned whether Heritage should take any action that might disrupt that

agreement. At the conclusion of the discussion, Heritage declined to pursue to large account so

as to maintain to Doxy DR market-share balance between Heritage and Mylan.

       173.   In February 2014, Mayne Pharma (USA), Inc. (“Mayne”) also entered the market

for Doxy DR. Mayne approached Heritage even before it began selling the generic drug, in an

attempt to obtain some of Heritage’s market share. For example, on January 7, 2014, an

employee at Mayne, spoke by phone with an employee at Heritage regarding obtaining some of

Heritage’s market share.

       174.   Shortly thereafter, Mayne made an unsolicited bid for the Doxy DR business of a

large drug wholesaler. The bid prompted the wholesaler to approach Mylan, its supplier at the


                                             58
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 65 of 222



time of Doxy DR, to see whether Mylan would match Mayne’s bid. At the same time, the

wholesaler reached out to Heritage to see whether Heritage would also submit a bid for the

wholesaler’s Doxy DR business.

       175.   Internally at Heritage, Malek noted that Heritage had sufficient supply of Doxy

DR to meet the requirements of the wholesaler and to place a bid for those requirements, but

Malek and others at Heritage worried that Mylan would perceive such a bid as an attack on

Mylan’s Doxy DR business in violation of the market allocation agreement between Heritage

and Mylan, a violation that could result in Mylan’s retaliating against Heritage. Accordingly,

the day after these internal discussions at Heritage took place, Heritage responded to the

wholesaler that it declined to place a bid for the wholesaler’s Doxy DR business. The reason

Heritage gave to the customer to explain why Heritage could not submit a bid was that Heritage

might not have enough supply to fulfill a contract with the wholesaler. Heritage’s explanation,

however, was a lie, because three days later, Heritage approached a different customer—a

pharmacy chain—and asked if Heritage could bid for that company’s Doxy DR business.

       176.   In late March 2014, Heritage learned that Mayne had made an unsolicited bid for

Doxy DR to one of Heritage’s large nationwide pharmacy accounts. On March 31, 2014, Malek

emailed Mayne, and over the following day and weeks, Mayne and Heritage communicated

extensively via text message and email regarding Mayne’s unsolicited bid.                These

communications were conveyed to Heritage CEO Jeff Glazer in early April 2014. This conflict

was resolved when Mayne agreed to walk away from the large account.

       177.   In November 2014, Mayne made offers to the One Stop Program of McKesson

Corporation (“McKesson”), a drug wholesaler, and Econdisc Contracting Solutions

(“Econdisc”), a group purchasing organization that includes Express Scripts, Kroger and




                                             59
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 66 of 222



Supervalu. Malek contacted personnel at Mayne to discuss the situation and raised the idea that

Heritage and Mayne could allocate customers by having Mayne withdraw its offer to

McKesson. Malek worked out an agreement with Mayne by November 25, 2014, which Glazer

subsequently confirmed.     Follow up communications occurred in December 2014 by text

messaging and an in-person meeting at a conference of the American Society of Health-System

Pharmacists held on December 9, 2014.

       178.    The agreement resulted in elimination of price competition and higher prices for

doxycycline. When Econdisc put its business out for bid again in January 2015, Heritage

deliberately bid a higher price than Mayne, fulfilling its agreement to walk away from the

Econdisc business.    Likewise, when Heritage was requested to submit a bid by a large

nationwide pharmacy chain in September 2015, it declined to do so after learning Mayne was

the incumbent supplier.

       179.    Mylan and Heritage also continued to honor their agreement to allocate market

share of Doxy DR and to avoid competing against each other. For example, on August 29,

2014, Malek emailed a contact at Mylan and indicated that their agreement was still in effect.

              2.     Fenofibrate

       180.    In 2013, Mylan conspired with Teva and Lupin Pharmaceuticals, Inc. (“Lupin”)

to allocate the market for the generic drug Fenofibrate. Fenofibrate-also known by brand names

such as Tricor-is a medication used to treat cholesterol conditions by lowering “bad” cholesterol

and fats (such as LDL and triglycerides) and raising “good” cholesterol (HDL) in the blood.

       181.    As of the end of 2012, Teva and Lupin were the only major suppliers of generic

Fenofibrate 48mg and l45mg tablets, with Teva having approximately 65% market share and

Lupin having approximately 35% market share.




                                              60
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 67 of 222



         182.   On February 27, 2013, K.G., a senior marketing executive at Teva, e-mailed

multiple Teva colleagues to seek information on Mylan’s potential entry into the market. In

order to get this information, Kevin Green, Director of National Accounts at Teva, called

Mylan’s Vice President of National Accounts, Defendant James Nesta.

         183.   James (“Jim” Nesta) was, at all relevant times, a central player in Mylan’s

market allocation and price-fixing scheme. He was very senior at Mylan—he reported to

Matthew Erick, who was at all relevant times President, North America for Mylan

Pharmaceuticals. Matthew Erick reported directly to CEO Bresch. Accordingly, Nesta was

only one reporting level removed from the CEO, and was sufficiently senior at Mylan that his

knowledge and actions may be imputed to the corporation.

         184.   Over the course of that day, Green and Nesta spoke at least four (4) different

times. That same day, Green reported back to K.G. and other Teva colleagues what he had

learned: Mylan planned to launch Fenofibrate 48mg and 145mg sometime around November

2013.

         185.   A few months later, however, Teva learned that Mylan was moving up its launch

date for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate

the market for Fenofibrate. On May 8, 2013, Green e-mailed his colleagues at Teva. To assist

in Teva’s efforts to allocate the Fenofibrate market, Green asked a colleague at Teva for

information about Teva’s Fenofibrate business. This request for information was reiterated—

and its purpose made clear—the following day when K.G. sent an internal e-mail stating that

Mylan expected to launch Fenofibrate 48mg and 145 mg tablets, and that he needed Teva’s

Fenofibrate sales and profitability information.




                                               61
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 68 of 222



       186.    Up to this point, executives for Teva, Mylan and Lupin had all been in regular

contact by phone. These calls include at least those listed below. On these calls, Teva, Mylan

and Lupin executives shared information about Mylan’s Fenofibrate launch and the plan to

allocate market share to Mylan.




       187.    In one striking example of the coordination between the three companies, Nesta

called Green at 2:42 PM on May 7 and they spoke for more than eleven (11) minutes.

Immediately after hanging up the phone—at 2:54 PM—Nesta called David Berthold at Lupin

and spoke for nearly three (3) minutes.

       188.    On May 10, 2013, K.G. received the Teva sales and profitability information he

requested. After having the information for barely a half hour, and before there was even a

formal price challenge by Mylan with any of Teva’s customers, K.G. decided it would concede

its Fenofibrate sales to Econdisc to Mylan. By conceding Econdisc to Mylan, Teva would walk

away from its single biggest customer (in terms of gross profit) for the 48mg tablets and the


                                             62
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 69 of 222



third largest out of six customers (in terms of gross profit) for the 145mg tablets. The logic, of

course, was to allocate a customer of sufficient size to Mylan so that Mylan would be

comfortable with its “fair share” and not need to compete on price to acquire market share.

       189.     Teva executives immediately reached out to executives at Mylan and Lupin

through a series of phone calls. These calls include at least those listed below. On these calls,

executives of Teva, Mylan, and Lupin confirmed the market allocation scheme.




       190.     Teva made good on its agreement to concede Econdisc to Mylan. On May 15,

2013, Econdisc informed Teva that a new market entrant had submitted a competitive offer for

Fenofibrate 48mg and 145mg tablets and asked Teva for a counteroffer to retain Econdisc’s

business.     Less than an hour after receiving the notice of the price challenge, Green

recommended conceding Econdisc. K.G. later agreed.

       191.     Following Teva’s internal confirmation of the market allocation scheme, Teva

executives spoke with executives at Mylan and Lupin numerous times. These calls include at

least those listed below. On these calls, executives of Teva, Mylan, and Lupin confirmed that

Teva was sticking to the market allocation scheme by conceding Econdisc to Mylan.




                                               63
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 70 of 222




              3.      Clonidine-TTS Patch

       192.    Clonidine-TTS Patch—also known by the brand name Catapres-TTS—is a

medication in the form of a transdermal patch that is used to treat high blood pressure.

       193.    As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine-TTS, with Mylan having approximately 48.4% market share and Teva having

approximately 44.4% market share. At the end of 2011 and beginning of 2012, however, Teva

began to take more than its “fair share.”

       194.    In November 2011, Teva took over Mylan’s business for Clonidine-TTS at

Walgreens after Walgreens solicited Teva to provide a bid.          Then, in late January 2012,

Cardinal Health solicited a bid from Teva for a one-time-buy to cover an alleged short-term

supply shortage that Mylan was experiencing. A few days after Teva submitted its offer to

Cardinal for the one-time-buy, Cardinal asked Teva to become Cardinal's primary supplier for


                                               64
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 71 of 222



Clonidine-TTS.    Believing that Cardinal’s request was prompted by Mylan having supply

issues, Teva accepted and took over the primary position at Cardinal for Clonidine-TTS.

       195.    On February 10, 2012, the move of Cardinal’s business to Teva prompted K.G.

of Teva to order his colleagues to get intelligence on the extent of Mylan’s alleged supply

issues. That same day, Rekenthaler called B.P., a senior national accounts executive at Mylan,

to obtain the information and they spoke for six (6) minutes. Later that day, Rekenthaler

reported back to his Teva colleagues. Rekenthaler was concerned that Mylan might retaliate

against Teva for taking more than its “fair share” without consulting with Mylan. With the

awards from Walgreens and Cardinal, Teva was projected to have between 65%-70% market

share for Clonidine-TTS.

       196.    To gain back some market share, Mylan challenged Teva’s Clonidine-TTS

business at McKesson. Teva attempted to de-escalate the situation. Then, in April 2012, Mylan

aggressively challenged Teva’s Clonidine-TTS business at CVS to gain back market share and

further signal its displeasure with Teva for taking the Cardinal business.

       197.    Teva heard Mylan’s retaliatory message loud and clear. On May 4,2012, just a

few days after losing the CVS Clonidine-TTS business to Mylan, Teva was approached by

Cardinal about a different drug, Doxazosin. At the time, Mylan was the primary supplier for

Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on backorder for one

of the four Doxazosin dosage strengths until the end of June 2012, but Cardinal wanted to move

the entire Doxazosin line to Teva. Teva declined to take this business.

       198.    On the morning of September 28, 2012, Nesta and Green spoke by phone at least

twice, once for four (4) minutes and once for fourteen (14) minutes. On those calls, Nesta

informed Green of Mylan’s impending temporary exit from the Clonidine-TTS market. As




                                               65
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 72 of 222



expected, later in the day on September 28, 2012, Teva began getting solicitations from Mylan

customers, such as Wal-Mart and CVS, seeking a bid from Teva for Clonidine-TTS because

Mylan had just issued a temporary discontinuation notice.

       199.    Mylan’s exit from the Clonidine-TTS market presented an opportunity to raise

prices and collusively reallocate the market at the inflated prices when Mylan fully reentered the

market. For example, in April 2012, before Mylan had challenged Teva’s Clonidine-TTS

business at CVS, Teva’s direct invoice price to CVS for the .l mg, .2mg, and .3mg Clonidine-

TTS was $22.13, $37.81, and $54.41, respectively. Mylan’s retaliation against Teva drove the

prices for CVS down to below $10.49, $18.17, and $26.51 for those dosages, respectively.

Because of Mylan’s exit from the market, however, when Teva took back the CVS business in

October 2012, Teva was able to charge CVS a direct invoice price of $33.28, $56.08, and

$80.76, respectively.

       200.    Mylan and Teva maintained regular contact as former Mylan customers came to

Teva because of Mylan’s supply issues with Clonidine-TTS. For example, Teva submitted bids

to CVS and Wal-Mart-which were ultimately accepted by those companies-on October 4, 2012

and October 5, 2012, respectively. In the days leading up to those bids, Teva and Mylan

representatives had at least the following phone calls:




       201.    Teva and Mylan representatives continued to keep in contact going forward so

that if Mylan reentered the Clonidine-TTS market, Mylan could regain market share without


                                               66
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 73 of 222



eroding price through competitive bidding. For example, on October 10, 2012, Green and Nesta

spoke for ten (10) minutes. That same day, E.G. of Teva sent an e-mail to Teva national

account managers and other senior representatives on this topic.

       202.    In or about February 2013, Mylan relaunched Clonidine-TTS and began seeking

market share. In early March 2013 Mylan sought to secure the Clonidine-TTS business at

Econdisc. Rather than competitively bid for the business, Teva’s internal documents state that

they chose to concede Econdisc back to Mylan. By April 2013 Teva also had conceded

McKesson to Mylan.

       203.    In an internal e-mail dated February 28, 2013, Rekenthaler starkly admitted

Teva’s willingness to help Mylan regain market share without competition. Because Teva had

been able to increase the price at CVS following Mylan’s exit, Mylan gave a bid to CVS that

was higher than Mylan’s prior prices. CVS pushed Mylan to lower its bid in light of its prior

prices but, confident that its brinkmanship would work because of Teva’s cooperation, Mylan

would not do so. Ultimately, CVS declined Mylan’s bid because of Mylan’s refusal to lower its

bid in light of its prior pricing.      Nonetheless, because Mylan’s bid to CVS was not

competitive—but rather an effort to allocate the market without eroding price—Teva was able

to maintain artificially higher prices at CVS.

       204.    To carry out their scheme to allocate the Clonidine-TTS market without eroding

price, representatives of Teva and Mylan remained in regular contact. In February and March

2013 alone, Teva and Mylan representatives called each other at least 33 different times and

spoke for nearly 2 hours and 45 minutes.

       205.    By April 2013, having successfully allocated the market, Mylan and Teva were

now conspiring to raise prices on Clonidine-TTS. On April 8, 2013, J.L., a marketing manager




                                                 67
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 74 of 222



at Teva, reported internally to his Teva colleagues, including Rekenthaler, that Mylan had

agreed to raise prices.

       206.    Green knew that Mylan would follow a price increase on Clonidine-TTS because

earlier that day, Green had two phone calls with Nesta, with one lasting one (1) minute and the

other lasting eight (8) minutes. In a follow up call the following day between Green and Nesta

lasting eleven (11) minutes. Mylan and Teva reconfirmed their agreement that Mylan would

follow a Teva price increase on Clonidine-TTS.

              4.      Tolterodine Extended Release

       207.    Tolterodine Extended Release (“Tolterodine ER”)—also known by the brand

name Detrol LA—is a medication used for the treatment of an overactive bladder.

       208.    Pfizer is the branded drug manufacturer for Detrol LA.        To resolve patent

infringement claims against Teva by Pfizer related to Detrol LA, Teva and Pfizer entered into a

settlement agreement under which Teva would distribute an authorized generic of Tolterodine

ER. To resolve similar claims, Mylan entered into its own settlement agreement with Pfizer,

which allowed Mylan to launch its generic version Tolterodine ER. On October 31, 2013,

Mylan’s ANDA for Tolterodine ER was approved.               Under their respective settlement

agreements with Pfizer, this triggering event allowed Teva and Mylan to launch their respective

generics on January 2, 2014.

       209.    Teva planned to launch on January 2, 2014. During the first half of December

2013, Teva was under the impression-based on conversations with potential customers-that

Mylan was not in a position to launch until 30 to 60 days after Teva launched. Nonetheless,

Teva was considering how to allocate the market with Mylan when it did eventually launch. On

December 3, 2013, J.K., a marketing executive at Teva, sent an e-mail to Rekenthaler, K.G., and

several other Teva colleagues. To prepare offers and figure out the allocation of customers that


                                              68
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 75 of 222



would bring Teva its desired 50% to 60% market share, Teva executives were instructed to

gather usage data from potential customers.

       210.    Through the first half of December 2013, as Teva was soliciting usage amounts

from potential customers, customers were asking Teva to send in pricing offers before the

launch. Teva resisted sending out those offers and instead did not plan to do so until the

January 2, 2014 launch date. Teva’s delay in putting together pricing for potential customers

was part of a plan to drive up the amount it could charge for Tolterodine ER. Specifically, Teva

expected that on January 7, 2014, Pfizer would raise the price of branded Detrol LA. This

would allow Teva to peg its price to the now inflated price of the branded drug and thereby

command a higher price for Tolterodine ER on the January 2, 2014 generic launch date.

       211.    At the end of the day on Friday December 20, 2013, T.C., an employee at Teva,

learned from D.H., an employee at Cardinal Health, Inc. (“Cardinal”), that Mylan intended to

launch its Tolterodine ER on January 2, 2014. D.H. further provided T.C. with Mylan's pricing

for two dosages.

       212.    T.C. informed her Teva colleagues of Mylan’s plans. K.G. of Teva then worked

over the weekend to turn this information into initial pricing for all of Teva's potential

customers and then shared it internally. In a telling admission that Teva had no intention to bid

competitively for all accounts, K.G. noted that the next step was to coordinate bids. The goal in

coordinating bids was to ensure that both Mylan and Teva received their previously stated

market share goals.

       213.    On Monday, December 23, 2013, David Rekenthaler, Vice President, Sales US

Generics at Teva, Nisha Patel, Director Strategic Customer Marketing and Director of National

Accounts at Teva, K.G., T.C., and several others at Teva had a telephone conference scheduled




                                              69
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 76 of 222



from 8:00 AM to 9:00 AM to discuss the Tolterodine ER launch strategy. Just minutes before

the meeting was to start, Rekenthaler tried calling Nesta at Mylan.             Nesta returned

Rekenthaler’s call at 8:l5 AM, which was during Teva’s scheduled Tolterodine ER phone

conference. Rekenthaler nonetheless answered Nesta’s call on his cell phone and the pair spoke

for 1 minute, 26 seconds. Immediately after Teva’s scheduled Tolterodine ER phone

conference, Rekenthaler tried calling Nesta two more times. At 10:22 AM, Nesta returned

Rekenthaler’s calls and the pair spoke for an additional 12 minutes, 2 seconds. During these

calls, Rekenthaler and Nesta exchanged the details about their offers to various customers,

including the specific contractual language used in their offers.

       214.    For example, at 10:33am, while Rekenthaler was still on the phone with Nesta,

K.G. sent an e-mail to Rekenthaler and others asking about the appropriate contractual language

to use in offers about the potential for price increases. Minutes after Rekenthaler finished his

call with Nesta, he replied with the exact language, in quotes, that Mylan was using. Most

importantly though, during these calls between Nesta and Rekenthaler, Teva and Mylan reached

an agreement to allocate the Tolterodine ER market on launch day so that Teva and Mylan

could reach their target share without eroding pricing.

       215.    At 12:12 PM on December 23, 2013, K.G. circulated a revised version of Teva’s

pricing plan for the Tolterodine ER launch. This new version incorporated Teva and Mylan’s

plan to allocate the market, including the submission of cover bids and abstention from bidding.

Notably, the revised pricing plan included a chart identifying the major customers (and their

associated market share percentage) that Teva would receive to get close to its desired 60%

market share while Mylan would get its desired 40% share.




                                                70
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 77 of 222



          216.    Mylan and Jim Nesta’s acts of submitting cover bids to customers—bids that

were meant to appear as genuine bids among competitors but were in fact intentionally

uncompetitive—were deceptive acts in furtherance of their scheme to allocate the markets for

generic drugs and ultimately to defraud investors, and these acts were independent of the

Company’s misleading statements.

          217.    In exchange for Mylan either submitting cover bids or abstaining from bidding

on these customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids

to customers that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised

pricing plan now included considerably higher direct invoice prices for major customers

allocated to Mylan: namely Walgreens, Cigna, Humana, Optum RX Prime Therapeutics, and

Kaiser.

          218.    In addition to submitting inflated bids for Walgreens, Cigna, Humana, Optum

RX Prime Therapeutics, and Kaiser, Teva agreed to refrain from bidding for certain customers,

such as Publix, Ahold, Hannaford, and PVA Health.

          219.    The following day, on December 24, 2013, Rekenthaler and Nesta had two more

calls to confirm and refine Teva and Mylan’s market allocation agreement. Those calls lasted

for nine (9) minutes and eight (8) minutes, respectively.

                 5.     Capecitabine

          220.    Capacetibine, also known by the brand name Xeloda, is an anti-cancer

chemotherapy drug used to treat a variety of cancers, including breast and colon cancer.

          221.    To resolve patent litigation, the brand manufacturer, Roche Pharmaceuticals

entered into settlement agreements with various generic manufacturers—including Teva and

Mylan—that would allow those generic manufacturers to sell generic Capecitabine after a

certain period of time.


                                               71
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 78 of 222



       222.    As early as January 2014, both Teva and Mylan were making plans for their

eventual launch of Capecitabine. Part of this planning included the sharing of information so

that they could allocate the market between them. For example, in a January 31, 2014 e-mail,

J.P., a national accounts executive at Teva, informed K.G., Rekenthaler, and others at Teva that

Mylan was courting a specific customer, Armada Health Care. Teva incorporated this data it

received from Mylan into its own launch plan for Capecitabine.

       223.    On February 26, 2014, Nesta of Mylan called Rekenthaler of Teva and the two

spoke for sixteen (16) minutes. Nesta informed Rekenthaler that Mylan would not be able to

launch on time with Teva. Rekenthaler immediately reported this news internally at Teva.

       224.    In early March 2014, Teva launched as the exclusive generic Capecitabine

manufacturer. Teva remained the exclusive generic Capecitabine manufacturer until Mylan

entered in August 2014.

       225.    On August 4, 2014, Nesta and Rekenthaler spoke by phone three times. On

these calls, Nesta informed Rekenthaler that Mylan would soon enter the Capecitabine market

and the pair discussed how to allocate the market.

       226.    For example, at 12:46 PM that day, Nesta called Rekenthaler and they spoke for

a little more than five (5) minutes. Immediately after hanging up the phone, Rekenthaler sent an

e-mail to Cavanaugh. Cavanaugh responded that she would be in the office the next day and

wanted to discuss it with Rekenthaler in person.

       227.    Less than an hour later, Rekenthaler sent another email, just to Patel, asking her

to run a customer report and indicating that Mylan would seek the business of three particular

companies. Mylan did seek the business for each of these three companies and Teva conceded

each of them, pursuant to the agreement Rekenthaler had reached with Nesta.




                                              72
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 79 of 222



       228.    On August 7, 2014, McKesson informed Teva that it received a bid for

Capecitabine and gave Teva the opportunity to bid to retain the business. Patel then sent an e-

mail to K.G., Rekenthaler, and C.B. at Teva. K.G. questioned whether the competitive bid was

coming from Mylan, and asked Rekenthaler whether he had any additional information.

Rekenthaler did not want to put that information in writing, so he and others at Teva planned to

discuss the bid.

       229.    The result was the market allocation scheme previously agreed to by Nesta and

Rekenthaler on behalf of Mylan and Teva.           The same day that Mylan put a bid in to

McKesson—August 7,2014—Nesta and Rekenthaler spoke by phone for nearly thirteen (13)

minutes.   On that call, Rekenthaler and Nesta discussed Mylan’s bid to McKesson and

reconfirmed their market allocation scheme.

       230.    This market allocation scheme was highlighted in other e-mails as well. On

August 10, 2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan with respect to

Econdisc. Rekenthaler knew Mylan was targeting Econdisc, even though Econdisc had not

contacted Teva, because he and Nesta had previously discussed it.

       231.    The next morning, at 8:30 am on August 11, 2014, Rekenthaler alerted others at

Teva that Mylan had received formal approval to market Capecitabine. Five minutes later,

Rekenthaler received a call from Nesta.       After exchanging voicemails, the two spoke at

8:52 am. The call lasted nearly six (6) minutes. Shortly after hanging up the phone, at

approximately 9:02 am, Rekenthaler e-mailed K.G., Patel and others at Teva.

       232.    In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.




                                              73
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 80 of 222



       233.    Teva conceded other business as well, pursuant to the agreement. On August 14,

2014, for example, a smaller customer—Cigna—informed Teva that it received a bid for

Capecitabine. On August 18, 2014, Rekenthaler called Nesta to discuss the market allocation

scheme and Mylan’s bid to Cigna. The pair talked for thirteen (13) minutes. Teva declined to

compete with Mylan’s bid in accordance with the market allocation scheme.

              6.      Enalapril

       234.    Enalapril Maleate (“Enalapril”), also known by the brand name Vasotec@, is a

drug used in the treatment of high blood pressure and congestive heart failure. In 2009, the

generic drug company Taro Pharmaceuticals USA, Inc. (“Taro”) discontinued its sales of

Enalapril under its own label and effectively exited the market.          It continued supplying

Enalapril thereafter only to certain government purchasers under the “TPLI” label. By mid-

2013, the Enalapril market was shared by three players: Mylan with 60.3%, Wockhardt USA

LLC (“Wockhardt”) with 27.5%, and Teva with 10.7%.                 Those three companies also

coordinated a significant anticompetitive price increase for Enalapril in July 2013.

       235.    Shortly before the Teva and Wockhardt price increases, on or about July 12,

2013, Ara Aprahamian, the Vice President of Sales and Marketing at Taro, was considering

whether to renew or adjust Taro’s price on Enalapril for its national contract (for government

purchasers), which was slated to expire in September 2013.

       236.    In the midst of that coordinated price increase, however, Aprahamian was

communicating with both Patel of Teva as well as M.C., a senior sales and marketing executive

at Wockhardt, about Enalapril. As a result of those conversations, Taro’s plans changed.

       237.    On July 17, 2013—the same day that Teva was taking steps to implement the

price increase—Patel called Aprahamian and left a message. He returned the call and the two

spoke for almost fourteen (14) minutes. Then, on July 19, 2013—the day that both Teva and


                                               74
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 81 of 222



Wockhardt’s price increases for Enalapril became effective—Aprahamian called M.C. at

Wockhartdt on his office phone and left a message. He then immediately called M.C.’s cell

phone, which M.C. answered. They spoke for nearly eleven (11) minutes.

        238.   On the morning of July 19, Aprahamian sent an internal e-mail to Taro

colleagues signaling a change in plans. Aprahamian followed up with another e-mail shortly

thereafter.

        239.   In the coming months, both Teva and Taro engaged in intensive analyses of how

the market should look after Taro’s re-launch so that each competitor would have its desired, or

“fair share” of the market.

        240.   On July 31, 2013, for example, Patel provided her analysis of the drugs Teva

should bid on in response to a request for bids from a major customer, which was largely based

on whether Teva had reached its “fair share” targets. Patel authorized the submission of a bid

for Enalapril. Prior to sending that e-mail, Patel had spoken to Aprahamian on July 30 (11

minute call) and July 31, 2013 (4 minute call). Based on the agreement between the two

companies, and in accordance with the industry’s “fair share” code of conduct, Taro understood

that it would not take significant share from Teva upon its launch because Teva had a relatively

low market share compared to others in the market.

        241.   In early December 2013,Taro was fully ready to re-enter the Enalapril market.

On December 3, 2013, Aprahamian consulted twice by phone with Mylan’s senior account

executive, M.A., during conversations of two (2) and eleven (11) minutes.

        242.   On December 4, 2013, one customer that had recently switched from Wockhardt

to Teva expressed an interest in moving its primary business to Taro for the 2.5mg, 5mg, 10 mg,




                                              75
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 82 of 222



and 20mg strengths. At 4:30pm that afternoon, Aprahamian instructed a colleague to prepare a

price proposal for that customer for all four products.

       243.    Before sending the proposal to the customer, however, Aprahamian

sought the input of his competitor, Teva. On December 5, 2013, he and Patel spoke by phone

for nearly five (5) minutes.

       244.    Taro’s fact sheet for the Enalapril re-launch generated on the day of

Aprahamian’s call with Teva showed a market share goal of 15% and pricing identical to Teva's

and nearly identical to Wockhardt’s and Mylan’s.

       245.    Taro began submitting offers on Enalapril the following day, December 6, 2013.

But even with the bidding process underway, Aprahamian made certain to communicate with

Mylan’s M.A. during a brief phone conversation that afternoon. This particular communication

was important since Mylan was the market share leader and Taro was targeting more of

Mylan’s customers than those of other competitors.

       246.    Over the next ten days, the discussions between Taro and Mylan continued over

how to allocate the Enalapril market. Aprahamian and M.A. talked for ten (10) minutes on

December 11, and for seven (7) minutes on December 12.

       247.    Thereafter, and with the likely consent of Mylan, Aprahamian reported on an

internal Sales and Marketing call on December 16, 2013, that Taro’s prior target Enalapril

market share goal of 15% had been raised to 20%.

       248.    Taro continued to gain share from both Mylan and Wockhardt, and to coordinate

with both. For example, in late December, Taro submitted a competitive offer to Morris &

Dickson, a Wockhardt customer. This caused M.C. of Wockhardt to call Aprahamian on

December 31, 2013 to discuss the situation. During the call, M.C. agreed that so long as




                                                76
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 83 of 222



Wockhardt was able to retain McKesson as a customer, it would concede Morris & Dickson to

Taro.    In an e-mail on January 2, 2014, S.K. of Wockhardt conveyed the details to his

colleagues.

         249.    By May 2014 the market was stable, and market share for Enalapril was

reasonably distributed among the companies. As Teva was considering whether to bid on

specific drugs for an RFP sent out by a large wholesaler customer, Patel provided words of

caution with regard to Enalapril in an email. The same day she sent that e-mail—May 14,

2014—Patel spoke to Aprahamian for more than four (4) minutes, and exchanged eight (8) text

messages with him.

         250.    By June 2014, Taro had obtained 25% market share for Enalapril in a 4-player

market. Mylan and Teva each had approximately 28% market share.

                7.     Valsartan HCTZ

         251.    In September 2012, a senior sales executive at Sandoz (“S.E.”) was concerned

about her job security at Sandoz and sought to network with executives at competing companies

in the hope of obtaining new employment. S.E. contacted Nesta because she was interested in

potentially working at Mylan. S.E. obtained Nesta’s phone number from a mutual contact and

called to introduce herself. During that phone call, Nesta immediately started talking about

competitively-sensitive information. Although S.E. was surprised that Nesta was being so

blatant, she did not stop him.

         252.    In the year that followed, between September 2012 and October 2013, S.E. and

Nesta developed an ongoing understanding that they would not poach each other’s customers

and would follow each other’s price increases. Notably, S.E. and Nesta were not friends and

communicated almost exclusively by phone.




                                              77
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 84 of 222



       253.    S.E. and Nesta coordinated to allocate the market for Valsartan HCTZ.

Valsartan HCTZ, also known by the brand name Diovan, is used to treat high blood pressure.

       254.    Diovan was a large volume drug that had sales in the United States of

approximately $1.6 billion for the 12 months ending June 30, 2012.

       255.    Mylan was the first to file an abbreviated new drug application (ANDA) to

market the generic version—Valsartan HCTZ—which, if approved, would give Mylan 180 days

of generic exclusivity. Sandoz manufactured the authorized generic. This meant that Sandoz

and Mylan would be the only two manufacturers of the generic version of the drug for six

months.

       256.    Mylan and Sandoz launched Valsartan HCTZ on the same day—September 21,

2012. In the days leading up to the launch, S.E. and Nesta spoke at least twenty-one (21) times

by phone during which they discussed, among other things, allocating market share for this

product. These calls are detailed in the table below:




                                               78
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 85 of 222




       257.   During these phone calls, Sandoz and Mylan—through S.E. and Nesta—agreed

to divvy up the market so that each competitor obtained roughly a 50% market share.

       258.   Throughout this time, S.E. also kept her supervisor Armando Kellum, Vice

President, Contracting and Business Analytics at Sandoz, regularly informed of her discussions

with Nesta and met with Kellum in person to discuss her customer accounts, including a

meeting on September 14, 2012.




                                             79
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 86 of 222



        E.         Mylan Entered a Price Fixing Agreements with Competitors To Fix the Price
                   of Generic Drugs

            259.    During the Class Period, Mylan entered into and maintained price-fixing

 agreements with the other major participants in the markets for virtually all of the generic drugs

 that it marketed, including but not limited to the generic drugs albuterol sulfate, benazepril,

 clomipramine, divalproex, propranolol, amiloride HCL/HCTZ, doxazosin mesylate, ketorolac,

 loperamide HCL, levothyroxine sodium, methotrexate, nadolol, tizanidine, and trifluoperazine

 HCL (the “Price-Fixed Drugs”).

                   1.     Albuterol Sulfate

            260.    In or around the first half of 2013 and continuing throughout the Class Period,

 Mylan entered into and maintained a price-fixing agreement with the other major participants in

 the market for albuterol sulfate, a bronchodilator used to treat asthma and other respiratory

 conditions.       Senior executives, including Defendant Bresch, entered the agreement and

 maintained compliance with it. On information and belief, all Individual Defendants were

 aware of this agreement, which has remained in effect until the present.

            261.    As shown below in Figure A, during the Class Period, the price at which Mylan

 sold albuterol sulfate skyrocketed over a matter of days in near perfect synchronization with the

 price hikes of the other major marketers of this drug.40 Figure A shows an unmistakable pattern

 of coordination among generic drug marketers, including Mylan, in the pricing of albuterol

 sulfate.



40
   Figures A-N are based Wholesale Acquisition Cost (“WAC”) data obtained from Symphony Health Solutions.
Each colored line in Figures A-N represents the weighted average price the associated drug marketer charged over
time for each unit of the specified drug, averaged across all product strengths sold by the drug marketer for the
indicated form of that drug. If a drug marketer held less than 1% of the market for a Fixed-Price Drug, the pricing
of that drug marketer was excluded from calculations for the period during which its market share was less than 1%.




                                                        80
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 87 of 222



       262.   Before 2013, pricing for albuterol sulfate had for years remained stable, as is

typical in a mature market. However, as shown in Figure A, the price of albuterol sulfate

charged by all major marketers of this drug, including Mylan, increased dramatically in the

months following February 2013. This price increase followed meetings of members of generic

drug companies during which the companies, including Mylan, colluded to fix the price of

albuterol sulfate including on February 20-22, 2013 in Orlando, Florida, among other meetings.

       263.   The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                Figure A: Albuterol Sulfate




       264.   The magnitude by which Mylan and other marketers of albuterol sulfate

increased the price of this drug is likewise telling. The average price of common dosages of

albuterol sulfate, as measured by National Drug Acquisition Cost (“NADAC”) data, increased

by between 2870% and 4266% during the Class Period, and the average price of common




                                              81
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 88 of 222



 dosages of the drug increased by between 2653% and 3911% in a matter of days at some point

 during the Class Period.41

         265.    Table A below displays percentage increases in NADAC data for common

 dosages of albuterol sulfate. The column titled “Largest % Increase in NADAC” indicates the

 largest monthly increase observed in the NADAC data set for the named drug. The column

 titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

 prices in the NADAC data set for the named drug during the Class Period. This table makes

 clear that the drug cartel’s price hikes on albuterol sulfate—price hikes in which Mylan was an

 active and voluntary participant—were sudden and astronomical.

                                     Table A: Albuterol Sulfate

                                                                Lowest to       Lowest to
                                    Date of
                                                 Largest %      Highest %       Highest %      Lowest to
                                  Largest %
     Drug Name and Form                          Increase in    Increase -      Increase -     Highest %
                                  Increase in
                                                  NADAC         LOWEST          HIGHEST         Increase
                                   NADAC
                                                                  DATE            DATE
                                                                 February       December
 Albuterol Sulfate 2 MG Tab       2013-05-16       3911%                                         4266%
                                                                   2013            2015
 Albuterol Sulfate 4 MG Tab       2013-05-23       2653%        March 2013      May 2013         2870%

                2.      Benazepril

         266.    In or around the first half of 2013 and continuing throughout the Class Period,

 Mylan entered into and maintained a price-fixing agreement with the other major participants in

 the market for benazepril, an oral medication used to treat high blood pressure.                   Senior

 executives, including Defendant Bresch, entered the agreement and maintained compliance with

 it. On information and belief, all Individual Defendants were aware of this agreement, which

 has remained in effect until the present.


41
  NADAC (“National Average Drug Acquisition Cost”) is based on CMS’s monthly surveys of retail pharmacies to
determine average acquisition cost for covered outpatient drugs.




                                                    82
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 89 of 222



       267.   As shown below in Figure B, during the Class Period, the price at which Mylan

sold benazepril skyrocketed over a matter of days in near perfect synchronization with the price

hikes of the other major marketers of this drug. Figure B shows an unmistakable pattern of

coordination among generic drug marketers, including Mylan, in the pricing of benazepril.

       268.   Before 2013, pricing for benazepril had for years remained stable, as is typical in

a mature market. However, as shown in Figure B, the price of benazepril charged by all major

marketers of this drug, including Mylan, increased dramatically in the months following

June 2013. This price increase followed meetings of members of generic drug companies

during which the companies, including Mylan, colluded to fix the price of benazepril, including

on February 20-22, 2013 in Orlando, Florida, and June 4-5, 2013 in Bethesda, Maryland, among

other meetings.

       269.   The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                    Figure B: Benazepril




                                              83
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 90 of 222



       270.    The magnitude by which Mylan and other marketers of benazepril increased the

price of this drug is likewise telling. The average price of common dosages of benazepril, as

measured by NADAC data, increased by between 331% and 402% during the Class Period, and

the average price of common dosages of the drug increased by between 263% and 368% in a

matter of days at some point during the Class Period.

       271.    Table B below displays percentage increases in NADAC data for common

dosages of benazepril. The column titled “Largest % Increase in NADAC” indicates the largest

monthly increase observed in the NADAC data set for the named drug. The column titled

“Lowest to Highest % Increase” indicates the difference between the highest and lowest prices

in the NADAC data set for the named drug during the Class Period. This table makes clear that

the drug cartel’s price hikes on benazepril—price hikes in which Mylan was an active and

voluntary participant—were sudden and astronomical.


                                    Table B: Benazepril

                                                          Lowest to    Lowest to
                                Date of
                                            Largest %     Highest %    Highest %    Lowest to
                              Largest %
  Drug Name and Form                        Increase in   Increase -   Increase -   Highest %
                              Increase in
                                             NADAC        LOWEST       HIGHEST       Increase
                               NADAC
                                                            DATE         DATE
       Benazepril-
                                                                       November
Hydrochlorothiazide 10-12.5   2013-11-21      267%        April 2013                  377%
                                                                         2014
         MG Tab
       Benazepril-
                                                                        February
Hydrochlorothiazide 20-12.5   2013-10-17      263%        March 2013                  331%
                                                                          2014
         MG Tab
       Benazepril-
                                                           October
 Hydrochlorothiazide 20-25    2013-11-07      263%                     July 2015      347%
                                                            2013
         MG Tab
       Benazepril-
                                                          December      October
Hydrochlorothiazide 5-6.25    2014-01-22      368%                                    402%
                                                            2013         2014
         MG Tab




                                              84
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 91 of 222



              3.      Clomipramine

       272.     In or around the first half of 2013 and continuing throughout the Class Period,

Mylan entered into and maintained a price-fixing agreement with the other major participants in

the market for clomipramine, a tricyclic antidepressant used to treat obsessive compulsive

disorder, a potentially debilitating mental illness.   Senior executives, including Defendant

Bresch, entered the agreement and maintained compliance with it. On information and belief,

all Individual Defendants were aware of this agreement, which has remained in effect until the

present.

       273.     As shown below in Figure C, during the Class Period, the price at which Mylan

sold clomipramine skyrocketed over a matter of days in near perfect synchronization with the

price hikes of the other major marketers of this drug. Figure C shows an unmistakable pattern

of coordination among generic drug marketers, including Mylan, in the pricing of

clomipramine.

       274.     Before 2013, pricing for clomipramine had for years remained stable, as is

typical in a mature market. However, as shown in Figure C, the price of clomipramine charged

by all major marketers of this drug, including Mylan, increased dramatically in the months

following February 2013. This price increase followed meetings of members of generic drug

companies during which the companies, including Mylan, colluded to fix the price of

clomipramine, including on February 20-22, 2013 in Orlando, Florida, among other meetings.

       275.     The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.




                                               85
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 92 of 222



                                Figure C: Clomipramine




       276.   The magnitude by which Mylan and other marketers of clomipramine increased

the price of this drug is likewise telling.        The average price of common dosages of

clomipramine, as measured by NADAC data, increased by between 1973% and 3520% during

the Class Period, and the average price of common dosages of clomipramine increased by

between 1937% and 3482% in a matter of days at some point during the Class Period.

       277.   Table C below displays percentage increases in NADAC data for common

dosages of clomipramine. The column titled “Largest % Increase in NADAC” indicates the

largest monthly increase observed in the NADAC data set for the named drug. The column

titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

prices in the NADAC data set for the named drug during the Class Period. This table makes

clear that the drug cartel’s price hikes on clomipramine—price hikes in which Mylan was an

active and voluntary participant—were sudden and astronomical.




                                              86
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 93 of 222



                                    Table C: Clomipramine

                                                           Lowest to    Lowest to
                                 Date of
                                             Largest %     Highest %    Highest %     Lowest to
                               Largest %
  Drug Name and Form                         Increase in   Increase -   Increase -    Highest %
                               Increase in
                                              NADAC        LOWEST       HIGHEST        Increase
                                NADAC
                                                             DATE         DATE
   Clomipramine 25 MG
                               2013-06-13     3482%        April 2013   March 2016      3520%
         Capsule
   Clomipramine 50 MG
                               2013-06-13     2640%        March 2013    June 2013      2701%
         Capsule
   Clomipramine 75 MG                                       February    November
                               2013-07-11     1937%                                     1973%
         Capsule                                              2013        2013

              4.      Divalproex

       278.    In or around the first half of 2013 and continuing throughout the Class Period,

Mylan entered into and maintained a price-fixing agreement with the other major participants in

the market for divalproex, used to treat certain types of seizures and migraines.          Senior

executives, including Defendant Bresch, entered the agreement and maintained compliance with

it. On information and belief, all Individual Defendants were aware of this agreement, which

has remained in effect until the present.

       279.    As shown below in Figure D, during the Class Period, the price at which Mylan

sold divalproex skyrocketed over a matter of days in near perfect synchronization with the price

hikes of the other major marketers of this drug. Figure D shows an unmistakable pattern of

coordination among generic drug marketers, including Mylan, in the pricing of divalproex.

       280.    Before 2013, pricing for divalproex had for years remained stable, as is typical in

a mature market. However, as shown in Figure D, the price of divalproex charged by all major

marketers of this drug, including Mylan, increased dramatically in the months following

February 2013. This price increase followed meetings of members of generic drug companies

during which the companies, including Mylan, colluded to fix the price of divalproex, including




                                               87
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 94 of 222



on February 20-22, 2013 in Orlando, Florida, and June 4-5, 2013 in Bethesda, Maryland, among

other meetings.

       281.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                    Figure D: Divalproex




       282.    The magnitude by which Mylan and other marketers of divalproex increased the

price of this drug is likewise telling. The average price of common dosages divalproex, as

measured by NADAC data, increased by between 685% and 1098% during the Class Period,

and the average price of common dosages of divalproex increased by between 561% and 935%

in a matter of days at some point during the Class Period.

       283.    Table D below displays percentage increases in NADAC data for common

dosages of divalproex. The column titled “Largest % Increase in NADAC” indicates the largest

monthly increase observed in the NADAC data set for the named drug. The column titled

“Lowest to Highest % Increase” indicates the difference between the highest and lowest prices


                                               88
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 95 of 222



in the NADAC data set for the named drug during the Class Period. This table makes clear that

the drug cartel’s price hikes on divalproex—price hikes in which Mylan was an active and

voluntary participant—were sudden and astronomical.

                                      Table D: Divalproex

                                                           Lowest to       Lowest to
                                 Date of
                                             Largest %     Highest %       Highest %    Lowest to
                               Largest %
  Drug Name and Form                         Increase in   Increase -      Increase -   Highest %
                               Increase in
                                              NADAC        LOWEST          HIGHEST       Increase
                                NADAC
                                                             DATE            DATE
Divalproex Sod ER 250 MG                                                   September
                               2013-09-19       561%       March 2013                     685%
           Tab                                                                2013
Divalproex Sod ER 500 MG                                                   September
                               2013-09-19       935%       June 2013                     1098%
           Tab                                                                2013

                5.     Propranolol

         284.    In or around 2014 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

propranolol, a beta-blocker used to treat and prevent heart attack and other heart and circulatory

conditions.     Senior executives, including Defendant Bresch, entered the agreement and

maintained compliance with it. On information and belief, all Individual Defendants were

aware of this agreement, which has remained in effect until the present.

         285.    As shown below in Figure E, during the Class Period, the price at which Mylan

sold propranolol skyrocketed over a matter of days in near perfect synchronization with the

price hikes of the other major marketers of this drug. Figure E shows an unmistakable pattern

of coordination among generic drug marketers, including Mylan, in the pricing of propranolol.

         286.    Before 2015, pricing for propranolol had for years remained stable, as is typical

in a mature market. However, as shown in Figure E, the price of propranolol charged by all

major marketers of this drug, including Mylan, increased dramatically in spring and fall of

2015.



                                                89
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 96 of 222



       287.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                    Figure E: Propranolol




       288.    The magnitude by which Mylan and other marketers of propranolol increased the

price of this drug is likewise telling. The average price of common dosages propranolol, as

measured by NADAC data, increased by between 832% and 1124% during the Class Period,

and the average price of common dosages of propranolol increased by between 39% and 356%

in a matter of days at some point during the Class Period.

       289.    Table E below displays percentage increases in NADAC data for common

dosages of propranolol. The column titled “Largest % Increase in NADAC” indicates the

largest monthly increase observed in the NADAC data set for the named drug. The column

titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

prices in the NADAC data set for the named drug during the Class Period. This table makes




                                               90
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 97 of 222



clear that the drug cartel’s price hikes on propranolol—price hikes in which Mylan was an

active and voluntary participant—were sudden and astronomical.

                                     Table E: Propranolol

                                                             Lowest to    Lowest to
                                Date of
                                               Largest %     Highest %    Highest %    Lowest to
                              Largest %
  Drug Name and Form                           Increase in   Increase -   Increase -   Highest %
                              Increase in
                                                NADAC        LOWEST       HIGHEST       Increase
                               NADAC
                                                               DATE         DATE
                                                             December     September
 Propranolol 10 MG Tablet     2015-03-18         210%                                    832%
                                                                2014         2015
                                                              October     November
 Propranolol 20 MG Tablet     2015-03-18         330%                                    1047%
                                                                2014         2015
                                                              October      February
 Propranolol 40 MG Tablet     2015-03-18         356%                                    1124%
                                                                2014         2016
                                                             November       August
 Propranolol 60 MG Tablet     2016-03-23          39%                                    111%
                                                                2014         2015
                                                              October     November
 Propranolol 80 MG Tablet     2015-03-18         295%                                    1113%
                                                                2014         2015

       290.    The sudden, dramatic price increases of the prices for the Price-Fixed Drugs

during the Class Period cannot be explained by benign market forces. During the Class Period,

there were no significant increases in the cost of making, no significant decrease in the supply

of, and no significant increases in demand for, the Price-Fixed Drugs. Federal law requires drug

manufactures to report potential drug shortages to the FDA, the reasons therefor, and the

expected duration of the shortage. No supply disruptions were reported to the FDA during the

Class Period that would explain the price increases. There were no similar price increases in

other countries selling these generic drugs.

       291.    Accordingly, the only plausible explanation for Mylan’s raising the prices of the

Price-Fixed Drugs suddenly and stratospherically during the Class Period is that Mylan was

acting in collusion with other generic drug manufacturers to fix the prices for these drugs.

       292.    These astronomical price increases caused, and continue to cause, significant

harm to ordinary consumers, who rely on the Price-Fixed Drugs for their continued well-being.



                                                 91
         Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 98 of 222



 Generic drugs are a critical part of the healthcare system in the United States, comprising nearly

 8 in 10 prescriptions filled.       A member survey by the National Community Pharmacists

 Association (“NCPA”) found that the massive increases in the prices of generic drugs “are

 hurting patients and pharmacies’ ability to operate” and that in some cases, “patients are

 declining their medication due to increased co-pays . . . .”42

          293.    On January 14, 2014, David Rekenthaler of Teva coordinated a price increase in

 propranolol with Jim Nesta of Mylan and Marc Falkin, Vice President, Marketing, Pricing and

 Contracts at Actavis Pharma, Inc. (“Actavis”). The timing and duration of those phone calls are

 set forth in the table below:




     Teva raised its pricing for propranolol on January 28, 2015, and Actavis’ price increase on

     propranolol became effective on February 17, 2015. Rekenthaler then spoke to Nesta twice

     on February 18, 2015 and again on February 19, 2015. Mylan ultimately followed the Teva

     and Actavis price increases for propranolol with a price increase of its own on July 10, 2015.

                 6.      Amiloride Hydrochloride

          294.    In or around 2011 and continuing throughout the Class Period, Mylan entered

 into and maintained a price-fixing agreement with the other major participants in the market for

 amiloride hydrochloride, used to treat high blood pressure (hypertension), heart failure or extra

 fluid in the body (edema).          Senior executives, including Defendant Bresch, entered the

42
   National Community Pharmacists Association, Generic Drug Price Spikes Demand Congressional Hearing,
Pharmacists Say (Jan. 8, 2014), available at http://www.ncpanet.org/newsroom/news-releases/2014/01/08/generic-
drug-price-spikes-demand-congressional-hearing-phramacists-say




                                                     92
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 99 of 222



agreement and maintained compliance with it.           On information and belief, all Individual

Defendants were aware of this agreement, which has remained in effect until the present.

       295.      As shown below in Figure F, during the Class Period, the price at which Mylan

sold amiloride hydrochloride skyrocketed twice in near perfect synchronization with the price

hikes of the other major marketers of this drug. Figure D shows an unmistakable pattern of

coordination among generic drug marketers, including Mylan, in the pricing of amiloride

hydrochloride.

       296.      Pricing for amiloride hydrochloride had for years remained stable, as is typical in

a mature market. However, as shown in Figure F, the price of amiloride hydrochloride charged

by all major marketers of this drug, including Mylan, increased dramatically in 2011, in 2013,

as well as in 2014-15.

       297.      The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.




                                                 93
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 100 of 222



                           Figure F: Amiloride Hydrochloride




       298.   The magnitude by which Mylan and other marketers of amiloride hydrochloride

increased the price of this drug is likewise telling. The average price of common dosages

amiloride hydrochloride, as measured by NADAC data, increased by between 39% and 90%

during the Class Period, and the average price of common dosages of amiloride hydrochloride

increased by between 20% and 23% in a matter of days at some point during the Class Period.

       299.   Table F below displays percentage increases in NADAC data for common

dosages of amiloride hydrochloride. The column titled “Largest % Increase in NADAC”

indicates the largest monthly increase observed in the NADAC data set for the named drug.

The column titled “Lowest to Highest % Increase” indicates the difference between the highest

and lowest prices in the NADAC data set for the named drug during the Class Period. This

table makes clear that the drug cartel’s price hikes on amiloride hydrochloride—price hikes in

which Mylan was an active and voluntary participant—were sudden and astronomical.




                                             94
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 101 of 222



                             Table F: Amiloride Hydrochloride

                                                          Lowest to        Lowest to
                                Date of
                                            Largest %     Highest %        Highest %    Lowest to
                              Largest %
  Drug Name and Form                        Increase in   Increase -       Increase -   Highest %
                              Increase in
                                             NADAC        LOWEST           HIGHEST       Increase
                               NADAC
                                                            DATE             DATE
Amiloride HCL 5 MG Tablet     31/01/2015       20%        31/05/2013       31/01/2015     39%
 Amiloride HCL 5-50 MG
                              30/06/2014       23%        30/09/2013       31/07/2015     90%
          Tablet

              7.      Doxazosin Mesylate

       300.    In or around 2013 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

doxazosin mesylate, an oral medication used to treat symptoms of an enlarged prostate and high

blood pressure. Senior executives, including Defendant Bresch, entered the agreement and

maintained compliance with it. On information and belief, all Individual Defendants were

aware of this agreement, which has remained in effect until the present.

       301.    As shown below in Figure G, during the Class Period, the price at which Mylan

sold doxazosin mesylate skyrocketed over a matter of days in near perfect synchronization with

the price hikes of the other major marketers of this drug. Figure G shows an unmistakable

pattern of coordination among generic drug marketers, including Mylan, in the pricing of

doxazosin mesylate.

       302.    Pricing for doxazosin mesylate had for years remained stable, as is typical in a

mature market. However, as shown in Figure G, the price of doxazosin mesylate charged by all

major marketers of this drug, including Mylan, increased dramatically during the Class Period.

       303.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.



                                              95
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 102 of 222



                              Figure G: Doxazosin Mesylate




       304.   The magnitude by which Mylan and other marketers of doxazosin mesylate

increased the price of this drug is likewise telling. The average price of common dosages of

doxazosin mesylate, as measured by NADAC data, increased by between 529% and 1325%

during the Class Period, and the average price of common dosages of the drug increased by

between 230% and 690% in a matter of days at some point during the Class Period.

       305.   Table G below displays percentage increases in NADAC data for common

dosages of doxazosin mesylate. The column titled “Largest % Increase in NADAC” indicates

the largest monthly increase observed in the NADAC data set for the named drug. The column

titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

prices in the NADAC data set for the named drug during the Class Period. This table makes

clear that the drug cartel’s price hikes on doxazosin mesylate—price hikes in which Mylan was

an active and voluntary participant—were sudden and astronomical.




                                            96
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 103 of 222



                                 Table G: Doxazosin Mesylate

                                                          Lowest to    Lowest to
                                Date of
                                            Largest %     Highest %    Highest %     Lowest to
                              Largest %
  Drug Name and Form                        Increase in   Increase -   Increase -    Highest %
                              Increase in
                                             NADAC        LOWEST       HIGHEST        Increase
                               NADAC
                                                            DATE         DATE
Doxazosin Mesylate 1 MG
                              31/10/2013      516%        31/05/2013   28/02/2014      1325%
          Tab
Doxazosin Mesylate 2 MG
                              31/08/2013      690%        31/03/2013   30/11/2013      1012%
          Tab
Doxazosin Mesylate 4 MG
                              31/10/2013      457%        31/03/2013   31/12/2013      831%
          Tab
Doxazosin Mesylate 8 MG
                              31/10/2013      230%        31/03/2013   28/02/2014      529%
          Tab

              8.     Ketorolac

       306.    In or around 2012 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

ketorolac, used to treat pain.    Senior executives, including Defendant Bresch, entered the

agreement and maintained compliance with it.         On information and belief, all Individual

Defendants were aware of this agreement, which has remained in effect until the present.

       307.    As shown below in Figure H, during the Class Period, the price at which Mylan

sold ketorolac skyrocketed over a matter of days in near perfect synchronization with the price

hikes of the other major marketers of this drug. Figure H shows an unmistakable pattern of

coordination among generic drug marketers, including Mylan, in the pricing of ketorolac.

       308.    Pricing for ketorolac had for years remained stable, as is typical in a mature

market. However, as shown in Figure H, the price of ketorolac charged by all major marketers

of this drug, including Mylan, increased dramatically during the Class Period.

       309.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.



                                              97
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 104 of 222



                                   Figure H: Ketorolac




       310.     The magnitude by which Mylan and other marketers of ketorolac increased the

price of this drug is likewise telling. The average price of a common dosage of ketorolac, as

measured by NADAC data, increased by 615% during the Class Period, and the average price of

a common dosage of ketorolac increased by 192% in a matter of days at some point during the

Class Period.

       311.     Table H below displays percentage increases in NADAC data for common

dosages of ketorolac. The column titled “Largest % Increase in NADAC” indicates the largest

monthly increase observed in the NADAC data set for the named drug. The column titled

“Lowest to Highest % Increase” indicates the difference between the highest and lowest prices

in the NADAC data set for the named drug during the Class Period. This table makes clear that

the drug cartel’s price hikes on ketorolac—price hikes in which Mylan was an active and

voluntary participant—were sudden and astronomical.




                                             98
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 105 of 222



                                     Table H: Ketorolac

                                                          Lowest to     Lowest to
                                Date of
                                            Largest %     Highest %     Highest %    Lowest to
                              Largest %
  Drug Name and Form                        Increase in   Increase -    Increase -   Highest %
                              Increase in
                                             NADAC        LOWEST        HIGHEST       Increase
                               NADAC
                                                            DATE          DATE
  Ketorolac 10 MG Tablet       31/10/2013      192%       31/05/2013    30/11/2017      615%

               9.      Loperamide HCL

        312.    In or around 2013 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

loperamide HCL, used to decrease the frequency of diarrhea. Senior executives, including

Defendant Bresch, entered the agreement and maintained compliance with it. On information

and belief, all Individual Defendants were aware of this agreement, which has remained in

effect until the present.

        313.    As shown below in Figure H, during the Class Period, the price at which Mylan

sold loperamide HCL skyrocketed over a matter of days in near perfect synchronization with the

price hikes of the other major marketers of this drug. Figure I shows an unmistakable pattern of

coordination among generic drug marketers, including Mylan, in the pricing of

loperamide HCL.

        314.    Pricing for loperamide HCL had for years remained stable, as is typical in a

mature market. However, as shown in Figure I, the price of loperamide HCL charged by all

major marketers of this drug, including Mylan, increased during the Class Period.

        315.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.




                                               99
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 106 of 222



                                Figure I: Loperamide HCL




       316.   The magnitude by which Mylan and other marketers of loperamide HCL

increased the price of this drug is likewise telling. The average price of a common dosage

loperamide HCL, as measured by NADAC data, increased by 159% during the Class Period,

and the average price of a common dosage of loperamide HCL increased by 364% in a matter of

days at some point during the Class Period.

       317.   Table I below displays percentage increases in NADAC data for common

dosages of loperamide HCL. The column titled “Largest % Increase in NADAC” indicates the

largest monthly increase observed in the NADAC data set for the named drug. The column

titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

prices in the NADAC data set for the named drug during the Class Period. This table makes

clear that the drug cartel’s price hikes on loperamide HCL—price hikes in which Mylan was an

active and voluntary participant—were sudden and astronomical.




                                              100
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 107 of 222



                                   Table I: Loperamide HCL

                                                            Lowest to    Lowest to
                                  Date of
                                              Largest %     Highest %    Highest %     Lowest to
                                Largest %
  Drug Name and Form                          Increase in   Increase -   Increase -    Highest %
                                Increase in
                                               NADAC        LOWEST       HIGHEST        Increase
                                 NADAC
                                                              DATE         DATE
Loperamide 2 MG Capsule         31/10/2014      364%        31/10/2013   31/01/2016       159%

                 10.   Levothyroxine Sodium

          318.   In or around 2013 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

levothyroxine sodium, used to treat thyroid hormone deficiency. Senior executives, including

Defendant Bresch, entered the agreement and maintained compliance with it. On information

and belief, all Individual Defendants were aware of this agreement, which has remained in

effect until the present.

          319.   As shown below in Figure J, during the Class Period, the price at which Mylan

sold levothyroxine sodium skyrocketed over a matter of days in near perfect synchronization

with the price hikes of the other major marketers of this drug. Figure J shows an unmistakable

pattern of coordination among generic drug marketers, including Mylan, in the pricing of

levothyroxine sodium.

          320.   Pricing for levothyroxine sodium had for years remained stable, as is typical in a

mature market. However, as shown in Figure J, the price of levothyroxine sodium charged by

all major marketers of this drug, including Mylan, increased dramatically during the Class

Period.

          321.   The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.



                                                101
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 108 of 222



                              Figure J: Levothyroxine Sodium




          322.   The magnitude by which Mylan and other marketers of levothyroxine sodium

increased the price of this drug is likewise telling. The average price of common dosages

levothyroxine sodium, as measured by NADAC data, increased by between 239% and 303%

during the Class Period, and the average price of common dosages of levothyroxine sodium

increased by between 536% and 936% in a matter of days at some point during the Class

Period.

          323.   Table J below displays percentage increases in NADAC data for common

dosages of levothyroxine sodium. The column titled “Largest % Increase in NADAC” indicates

the largest monthly increase observed in the NADAC data set for the named drug. The column

titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

prices in the NADAC data set for the named drug during the Class Period. This table makes

clear that the drug cartel’s price hikes on levothyroxine sodium—price hikes in which Mylan

was an active and voluntary participant—were sudden and astronomical.



                                            102
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 109 of 222



                              Table J: Levothyroxine Sodium

                                                          Lowest to        Lowest to
                                Date of
                                            Largest %     Highest %        Highest %    Lowest to
                              Largest %
  Drug Name and Form                        Increase in   Increase -       Increase -   Highest %
                              Increase in
                                             NADAC        LOWEST           HIGHEST       Increase
                               NADAC
                                                            DATE             DATE
 Levothyroxine 25 MCG
                              30/11/2013      720%        28/02/2013       30/09/2014     291%
         Tablet
 Levothyroxine 50 MCG
                              30/11/2013      936%        28/02/2013       28/02/2015     303%
         Tablet
 Levothyroxine 75 MCG
                              30/11/2013      817%        28/02/2013       30/09/2014     294%
         Tablet
 Levothyroxine 88 MCG
                              30/11/2013      809%        28/02/2013       30/09/2014     294%
         Tablet
 Levothyroxine 100 MCG
                              30/11/2013      831%        28/02/2013       30/09/2014     303%
         Tablet
 Levothyroxine 112 MCG
                              30/11/2013      866%        28/02/2013       31/08/2014     298%
         Tablet
 Levothyroxine 125 MCG
                              30/11/2013      864%        28/02/2013       31/08/2014     296%
         Tablet
 Levothyroxine 137 MCG
                              30/11/2013      628%        28/02/2013       30/09/2014     239%
         Tablet
 Levothyroxine 150 MCG
                              30/11/2013      889%        28/02/2013       30/09/2014     286%
         Tablet
 Levothyroxine 175 MCG
                              30/11/2013      840%        28/02/2013       31/08/2014     294%
         Tablet
 Levothyroxine 200 MCG
                              30/11/2013      742%        28/02/2013       31/08/2014     277%
         Tablet
 Levothyroxine 300 MCG
                              30/11/2013      536%        31/03/2013       31/08/2014     247%
         Tablet

              11.    Methotrexate

       324.    In or around 2013 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

methotrexate, used to treat cancer, autoimmune diseases, ectopic pregnancy, and for medical

abortions.    Senior executives, including Defendant Bresch, entered the agreement and

maintained compliance with it. On information and belief, all Individual Defendants were

aware of this agreement, which has remained in effect until the present.

       325.    As shown below in Figure K, during the Class Period, the price at which Mylan

sold methotrexate skyrocketed over a matter of days in near perfect synchronization with the


                                              103
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 110 of 222



price hikes of the other major marketers of this drug. Figure K shows an unmistakable pattern

of coordination among generic drug marketers, including Mylan, in the pricing of methotrexate.

       326.    Pricing for methotrexate had for years remained stable, as is typical in a mature

market. However, as shown in Figure K, the price of methotrexate charged by all major

marketers of this drug, including Mylan, increased dramatically during the Class Period.

       327.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                  Figure K: Methotrexate




       328.    The magnitude by which Mylan and other marketers of methotrexate increased

the price of this drug is likewise telling.     The average price of a common dosage of

methotrexate, as measured by NADAC data, increased by between 423% during the Class

Period, and the average price of a common dosage of methotrexate increased by 308% in a

matter of days at some point during the Class Period.



                                              104
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 111 of 222



       329.    Table K below displays percentage increases in NADAC data for common

dosages of methotrexate. The column titled “Largest % Increase in NADAC” indicates the

largest monthly increase observed in the NADAC data set for the named drug. The column

titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

prices in the NADAC data set for the named drug during the Class Period. This table makes

clear that the drug cartel’s price hikes on methotrexate—price hikes in which Mylan was an

active and voluntary participant—were sudden and astronomical.

                                     Table K: Methotrexate

                                                            Lowest to    Lowest to
                                  Date of
                                              Largest %     Highest %    Highest %     Lowest to
                                Largest %
  Drug Name and Form                          Increase in   Increase -   Increase -    Highest %
                                Increase in
                                               NADAC        LOWEST       HIGHEST        Increase
                                 NADAC
                                                              DATE         DATE
Methotrexate 2.5 MG Tablet      30/06/2013      308%        28/02/2013   31/07/2013       423%

              12.     Nadolol

       330.    In or around 2013 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

nadolol, used to treat high blood pressure, heart pain, and atrial fibrillation. Senior executives,

including Defendant Bresch, entered the agreement and maintained compliance with it. On

information and belief, all Individual Defendants were aware of this agreement, which has

remained in effect until the present.

       331.    As shown below in Figure L, during the Class Period, the price at which Mylan

sold nadolol skyrocketed over a matter of days in near perfect synchronization with the price

hikes of the other major marketers of this drug. Figure L shows an unmistakable pattern of

coordination among generic drug marketers, including Mylan, in the pricing of nadolol.




                                                105
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 112 of 222



       332.    Pricing for nadolol had for years remained stable, as is typical in a mature

market. However, as shown in Figure L, the price of nadolol charged by all major marketers of

this drug, including Mylan, increased dramatically during the Class Period.

       333.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                     Figure L: Nadolol




       334.    The magnitude by which Mylan and other marketers of nadolol increased the

price of this drug is likewise telling. The average price of common dosages nadolol, as

measured by NADAC data, increased by between 39% and 102% in a matter of days at some

point during the Class Period.

       335.    Table L below displays percentage increases in NADAC data for common

dosages of nadolol. The column titled “Largest % Increase in NADAC” indicates the largest

monthly increase observed in the NADAC data set for the named drug. The column titled



                                             106
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 113 of 222



“Lowest to Highest % Increase” indicates the difference between the highest and lowest prices

in the NADAC data set for the named drug during the Class Period. This table makes clear that

the drug cartel’s price hikes on nadolol—price hikes in which Mylan was an active and

voluntary participant—were sudden and astronomical.

                                      Table L: Nadolol

                                                          Lowest to    Lowest to
                                Date of
                                            Largest %     Highest %    Highest %     Lowest to
                              Largest %
  Drug Name and Form                        Increase in   Increase -   Increase -    Highest %
                              Increase in
                                             NADAC        LOWEST       HIGHEST        Increase
                               NADAC
                                                            DATE         DATE
  Nadolol 20 MG Tablet        30/09/2013       77%           N/A          N/A           N/A
  Nadolol 40 MG Tablet        30/09/2013      102%           N/A          N/A           N/A
  Nadolol 80 MG Tablet        30/11/2013       39%           N/A          N/A           N/A

       336.     In 2012 and 2013, Mylan’s only competitors for Nadolol were Teva and Sandoz.

All three companies experienced supply problems of some sort during that time period, but they

were in continuous communication to coordinate pricing and market allocation in order to

maintain market stability. Nadolol was a high volume drug and one of the most profitable drugs

where Mylan, Teva, and Sandoz overlapped, so it was very important that they maintain their

coordination.

       337.     By 2012 an anticompetitive understanding among those companies was firmly

entrenched. Teva raised its price on Nadolol on July 31, 2012. In the days leading up to that

increase—following a pattern that would become routine and systematic over the following

years—Defendant Kevin Green, at the time in the sales department at Teva, was in frequent

communication with executives at both Sandoz and Mylan. Green spoke to an employee from

Sandoz twice on July 29 , 2012, and again on the day of the price increase, July 3l , 2012.

Similarly, Green was communicating with Nesta of Mylan often in the days leading up to the

increase, including five (5) calls on the day of the price increase. Sandoz followed with its own



                                              107
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 114 of 222



increase on August 27, 2012. The increases were staggering—varying from 746% to 2,762%

depending on the formulation.      The day before the Sandoz increase, Defendant Armando

Kellum, then the Senior Director of Pricing and Contracts at Sandoz, called Defendant Green.

They had also spoken once earlier in the month, shortly after the Teva increase. The Sandoz

employee also called Green twice on August 21,2012 - the same day that Sandoz requested

approval from its Pricing Committee to raise the Nadolol price. The day after the Sandoz

increase, Defendant Green—acting as the conduit of information between Sandoz and Mylan—

called Nesta of Mylan twice, with one call lasting fourteen (14) minutes.           Mylan, which

returned to the market after a brief supply disruption, followed and matched the Teva and

Sandoz increases on January 4, 2013. In what had become a routine component of the scheme,

the day before the Mylan increase Nesta spoke to Green four (4) times. The next day, Green

conveyed the information he had learned from Nesta directly to his counterpart at Sandoz. On

January 4, 2013—the day of the Mylan increase—Green called Kellum twice in the morning,

including a six (6) minute call at 9:43am.

       338.    Green was not speaking with his Sandoz contacts solely about Nadolol, the

common drug between Teva and Sandoz, but was also conveying information to Sandoz about a

Mylan price increase on another drug that Teva did not even sell—Levothyroxine. Such

conversations further demonstrate the broad, longstanding agreement among each of these

competitors to share market intelligence in order to facilitate the scheme.

              13.     Tizanidine

       339.    In or around 2013 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

tizanidine, used to treat muscle spasticity due to spinal cord injury or multiple sclerosis. Senior

executives, including Defendant Bresch, entered the agreement and maintained compliance


                                               108
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 115 of 222



with it. On information and belief, all Individual Defendants were aware of this agreement,

which has remained in effect until the present.

       340.    As shown below in Figure M, during the Class Period, the price at which Mylan

sold tizanidine skyrocketed over a matter of days in near perfect synchronization with the price

hikes of the other major marketers of this drug. Figure M shows an unmistakable pattern of

coordination among generic drug marketers, including Mylan, in the pricing of tizanidine.

       341.    Pricing for tizanidine had for years remained stable, as is typical in a mature

market. However, as shown in Figure M, the price of tizanidine charged by all major marketers

of this drug, including Mylan, increased dramatically in during the Class Period.

       342.    The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                    Figure M: Tizanidine




       343.    The magnitude by which Mylan and other marketers of tizanidine increased the

price of this drug is likewise telling. The average price of common dosages tizanidine, as


                                              109
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 116 of 222



measured by NADAC data, increased by between 584% and 619% during the Class Period, and

the average price of common dosages of tizanidine increased by between 17% and 23% in a

matter of days at some point during the Class Period.

       344.    Table M below displays percentage increases in NADAC data for common

dosages of tizanidine. The column titled “Largest % Increase in NADAC” indicates the largest

monthly increase observed in the NADAC data set for the named drug. The column titled

“Lowest to Highest % Increase” indicates the difference between the highest and lowest prices

in the NADAC data set for the named drug during the Class Period. This table makes clear that

the drug cartel’s price hikes on tizanidine—price hikes in which Mylan was an active and

voluntary participant—were sudden and astronomical.

                                    Table M: Tizanidine

                                                            Lowest to    Lowest to
                                Date of
                                            Largest %       Highest %    Highest %    Lowest to
                              Largest %
  Drug Name and Form                        Increase in     Increase -   Increase -   Highest %
                              Increase in
                                             NADAC          LOWEST       HIGHEST       Increase
                               NADAC
                                                              DATE         DATE
Tizanidine Hcl 2 MG Capsule   30/09/2013       23%          31/03/2013   28/02/2015     584%
Tizanidine Hcl 4 MG Capsule   31/03/2015       17%          31/05/2013   30/09/2013     619%

              14.    Trifluoperazine HCL

       345.    In or around 2013 and continuing throughout the Class Period, Mylan entered

into and maintained a price-fixing agreement with the other major participants in the market for

trifluoperazine HCL, used to treat schizophrenia.         Senior executives, including Defendant

Bresch, entered the agreement and maintained compliance with it. On information and belief,

all Individual Defendants were aware of this agreement, which has remained in effect until the

present.

       346.    As shown below in Figure N, during the Class Period, the price at which Mylan

sold trifluoperazine HCL skyrocketed over a matter of days in near perfect synchronization with


                                              110
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 117 of 222



the price hikes of the other major marketers of this drug. Figure N shows an unmistakable

pattern of coordination among generic drug marketers, including Mylan, in the pricing of

trifluoperazine HCL.

          347.   Pricing for trifluoperazine HCL had for years remained stable, as is typical in a

mature market. However, as shown in Figure N, the price of trifluoperazine HCL charged by

all major marketers of this drug, including Mylan, increased dramatically during the Class

Period.

          348.   The price increases appear to reflect a “one-way ratchet”: prices never decreased

following the initial price increases to the extent one would expect if sudden price increases

reflected temporary supply shortages, cost increases, or other benign market explanations.

                                Figure N: Trifluoperazine HCL




          349.   The magnitude by which Mylan and other marketers of trifluoperazine HCL

increased the price of this drug is likewise telling. The average price of common dosages

trifluoperazine HCL, as measured by NADAC data, increased by between 213% and 232%


                                               111
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 118 of 222



during the Class Period, and the average price of common dosages of trifluoperazine HCL

increased by between 96% and 188% in a matter of days at some point during the Class Period.

        350.   Table N below displays percentage increases in NADAC data for common

dosages of trifluoperazine HCL. The column titled “Largest % Increase in NADAC” indicates

the largest monthly increase observed in the NADAC data set for the named drug. The column

titled “Lowest to Highest % Increase” indicates the difference between the highest and lowest

prices in the NADAC data set for the named drug during the Class Period. This table makes

clear that the drug cartel’s price hikes on trifluoperazine HCL—price hikes in which Mylan was

an active and voluntary participant—were sudden and astronomical.

                                Table N: Trifluoperazine HCL

                                                           Lowest to    Lowest to
                                 Date of
                                             Largest %     Highest %    Highest %     Lowest to
                               Largest %
   Drug Name and Form                        Increase in   Increase -   Increase -    Highest %
                               Increase in
                                              NADAC        LOWEST       HIGHEST        Increase
                                NADAC
                                                             DATE         DATE
Trifluoperazine 1 MG Tablet    31/01/2014      188%        30/04/2013   31/01/2014       223%
Trifluoperazine 10 MG Tablet   31/12/2013       96%        30/04/2013   30/09/2016       232%
Trifluoperazine 2 MG Tablet    31/12/2013      181%        30/11/2013   31/03/2015       213%
Trifluoperazine 5 MG Tablet    31/12/2013      109%        31/03/2013   31/03/2015       229%

       F.      Mylan’s price increases on generic drugs would have been against its self-
               interest in the absence of price collusion.

        351.   Mylan’s price increases on generic drugs, including but not limited to the Price-

Fixed Drugs, would have been against its self-interest in the absence of price collusion. Generic

drugs, including the Price-Fixed Drugs, are a commodity, with any generic drug substitutable

with another, and differentiated competitively with each other primarily based on price. In a

market free of collusion, if one generic drug marketer raises its prices significantly above those

of its competitors, that marketer will lose market share. Yet as explained above, Mylan and




                                               112
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 119 of 222



other drug marketers increased the prices of numerous generic drugs substantially during the

Class Period.

         G.     Mylan and Teva Conspired to Fix the Prices of Generic Drugs

         352.   Certain details concerning how Mylan conspired with one of its co-conspirators,

Teva, to fix the prices of generic drugs, are already clear.

         353.   Nisha Patel worked as a Director for Strategic Customer Marketing and as a

Director of National Accounts at Teva. Immediately after she began at Teva, Patel began to

investigate Mylan drugs as a potential source for coordinated price increases. For example, on

May 6, 2013, as she was creating the list of candidates, Patel sent Kevin Green at Teva an email

with an attached spreadsheet.      Patel asked Green for certain, specific items that she had

highlighted in blue, including nine (9) Mylan drugs: Tolmetin Sodium Capsules; Doxazosin

Mesylate Tablets; Methotrexate Tablets; Diltiazem HCL Tablets; Flurbiprofen Tablets; Nadolol

Tablets; Amiloride HCLIHCTZ Tablets; Cimetidine Tablets; and Estradiol Tablets.

         354.   The next day, May 7, 2013, Green spoke to Jim Nesta at Mylan three times,

including one call lasting more than eleven (11) minutes. Green also called Patel twice that day

to report on what he had learned. Green and Nesta also spoke a number of times over the next

several days, including on May 8 (3:46), May 9 (4:05) and May 10, 2013 (0:28; 10:46 and

2:19).

         355.   On May 14, 2013, Patel asked several Teva national account managers, including

Green, to obtain information on certain Mylan drugs, including Cimetidine and Nadolol in

preparation for a potential price increase. On May 17, 2013, Green spoke to Nesta six (6) times,

including calls lasting 11:50, 2:23, 4:25 and 16:02.




                                                113
         Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 120 of 222



          356.   On May 29, 2013, after a discussion with Maureen Cavanaugh, Senior Vice

President, Commercial Officer, North America at Teva, Patel added four Mylan drugs to the

Teva price increase list: Nadolol, Cimetidine, Prazosin and Methotrexate.

          357.   Discussions between Green and Nesta about specific drugs continued into June,

as Mylan was also preparing for its own major price increase on a number of drugs. From June

24 through June 28, 2013, for example, Green and Nesta had at least the following telephone

calls:




          358.   On June 26, 2013, in the midst of this flurry of communications between Teva

and Mylan (and the same day that Green and Nesta had a one-hour phone call), one of Patel's

colleagues sent her a suggestion with the following list of potential drugs to add to the price

increase list:




Patel responded favorably with regard to some of the drugs, alluding to the fact that she had

inside information about at least ketoprofen. At that time, Nystatin was not considered a strong

candidate for a price increase because of the quality of the competitors in the market. Those


                                              114
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 121 of 222



dynamics would later change after Patel struck up a collusive relationship with a high-level

executive at Heritage.

        359.    Mylan raised its price for both Keterolac and Ketoprofen (the two Mylan drugs

on the list above) six days later, on July 2, 2013. Teva then quickly followed with its own price

increase for both drugs (and others) on August 9, 2013. Those price increases were closely

coordinated and agreed to by Teva and Mylan.

        360.    At the end of the flurry of phone communications between Teva and Mylan

described above, on June 28, 2013 Green and Nesta had a four (4) minute call starting at

10:59 AM.      Within minutes after that call, Patel circulated an email internally containing

information obtained directly from Green, but got one significant point wrong (which confirms

that she had advance notice of the Mylan increase). In actuality, Mylan did not announce the

price increase until the following Monday, July 1, 2013—with an effective date of July 2, 2013.

        361.    Patel consistently used a code word in e-mails to camouflage the fact that she

and her co-conspirators within Teva were communicating with competitors about future price

increases. She used the code word when discussing Taro in a May 24, 2013 spreadsheet

relating to pricing, after speaking with Aprahamian and before Taro raised its price on

Adapalene Gel. She used it again on June 26, 2013—after Green and Nesta spoke several times

in advance of Mylan’s price increase on Ketoprofen.

        362.    Similarly on July 2, 2013—the day before Teva’s price increases (including for

the drug Methotrexate) went into effect, a colleague asked Patel how Teva's competitors’

pricing compared with regard to Methotrexate. Patel responded that Mylan's pricing was a little

low on that drug, so Teva felt comfortable increasing the price of that drug on July 3, 2013.

These predictions–which were based on the direct communications between Green and Nesta




                                              115
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 122 of 222



noted above—again turned out to be accurate: Mylan increased its price of Methotrexate

pursuant to its agreement with Teva, on November 15, 2013.

         363.   Teva and Mylan continued to conspire to raise prices together. Teva and Mylan

were coordinating price increases consistently during this period, including the time leading up

to price increases on August 9, 2013. During each step in the process, Teva and Mylan

executives kept their co-conspirators apprised of their decisions. The communications were

typically initiated by Patel, who asked Green to communicate with Nesta of Mylan and obtain

company positions on many different drugs. But at times, Patel communicated directly with

Nesta.

         364.   For example, on July 22, 2013, Patel sent Green an e-mail with an attached

spreadsheet of pricing increase items. A large majority were Mylan drugs.

         365.   The next day—July 23, 2013—at 4:30 pm, Green and Nesta spoke for more than

six (6) minutes. Immediately after hanging up the phone, Green called Patel to convey the intel

he had obtained from Mylan. The call lasted more than three (3) minutes.

         366.   On July 29, 2013, Green at Teva was approached by a large retail pharmacy

asking for bids on several of the drugs that Mylan had increased prices on in early July.

Green’s first step was to request market share information for those drugs so that Teva could

make a decision on how to respond to the customer’s inquiry based on the generally accepted

understanding regarding fair share.

         367.   The next day, July 30, 2013, Patel sent Green the price increase file as an

attachment. Patel asked Green to obtain additional information for a group of Mylan drugs,

some of which varied slightly from the prior spreadsheet.




                                             116
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 123 of 222



       368.   Following the same consistent pattern, Green and Nesta spoke six (6) times over

the next two days. After hanging up from the last call between the two on August 1, 2013,

Green called Patel and conveyed the results of his conversations. This series of phone calls is

detailed below.




       369.   In the midst of the phone calls between Green and Nesta on July 31, 2013, Patel

sent an e-mail concerning a customer request, with a particular focus on balancing Teva’s desire

to increase prices against its commitment to adhere to the fair share agreement, as well as how

that may affect Teva’s market share for certain products sold by Mylan.

       370.   Based on all these communications between Mylan and Teva (and at times other

competitors), Mylan and Teva successfully increased the prices on seven different drugs on

August 9, 2013.

       371.   Effective April 17, 2014, Mylan increased its wholesale acquisition cost

(“WAC”) pricing on a number of different drugs, including several that overlapped with Teva.

Mylan also increased its contract prices, but at least some of those price increases would not

become effective until mid-May 2014. Pursuant to the established understanding between the

two companies, Teva immediately decided that it would follow the Mylan increases. On April

21, 2014, T.S., a national account executive at Teva, forwarded to Patel two spreadsheets with

WAC and average wholesale price pricing information for the price increases taken by Mylan.



                                             117
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 124 of 222



The spreadsheets were created by Mylan personnel. Patel, in turn, forwarded the e-mail to the

Teva sales team. Patel’s email refenced a list that included the following products, several of

which had been the subject of coordinated price increases in 2013 as well:           amiloride

HCL/HCTZ tablets; cimetidine tablets; enalapril maleate tablets; fluvastatin; sodium capsules;

loperamide HCL capsules; prazosin HCL capsules; and sotalol hydrochloride tablets. Within

days, Teva began receiving requests from its customers for bids due to the Mylan price

increases. On April 24, 2014, Patel began to formulate a response to those requests, but noted

that Teva was aware of the Mylan customer contract price points, which were not publicly

available. Previously, Patel had relied on Kevin Green to obtain specific Mylan customer price

points through his communications with Nesta of Mylan, which she used to follow Mylan’s

pricing. The next day, in a follow-up email about the Mylan strategy, Patel noted that one of

her Mylan increase strategies would not have been appropriate for this situation.

       372.    Patel continued to push for specific contract price points from Mylan. On April

28, 2014, Patel sent an e-mail to the Teva sales team. On May 9, 2014, Patel sent another e-

mail to Rekenthaler.     Shortly after receiving that e-mail—at 11:15 am that morning—

Rekenthaler called Nasta at Mylan and left a message. Nesta returned the call at 11:23 am, and

the two spoke for nearly eight (8) minutes.

       373.    Separately, and before Rekenthaler was able to convey any information he had

obtained, Patel forwarded a customer request from ABC (relating to the Mylan increase items)

directly to T.S. at Teva, lamenting the absence of Green to obtain the Mylan intel. The next

day, T.S. sent Patel an e-mail with an attached spreadsheet listing the Mylan contract price

points for all of the recent increases. The spreadsheet attached to her email was created by a

Mylan employee.




                                              118
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 125 of 222



         374.   Rekenthaler and Nesta spoke again on May 20, 2014. Patel was more confident

that Teva could follow the Mylan price increases exactly, without disrupting the market. That

same day, as Patel began to create a new list of Teva price increase candidates, she instructed a

colleague to include the Mylan increase drugs—with specific price points—as its own separate

tab in the spreadsheet, called “follow.” Her colleague provided the list, as requested, on

May 21.

         375.   On May 21, 2014, Rekenthaler and Nesta spoke twice, including one call lasting

nearly four (4) minutes. By May 28, Teva had a much more comprehensive list of price

increase items. On that list, seven of the Mylan items were prominently listed.

         376.   Also on the list were three additional Mylan drugs for which Teva would be

leading the price increase:       Diclofenac Potassium Tablets; Flubiprofen Tablets; and

Prochlorperazine Tablets. With the list firmly squared away at the end of May, Rekenthaler and

Nesta had no need to speak again until August, when Teva was preparing to implement the

price increases.   In the weeks leading up to the August 28, 2014 Teva price increases,

Rekenthaler and Nesta spoke several times to coordinate, including at least the calls set forth

below:




         377.   Representatives from Mylan, Teva, Sandoz, and various other generic drug

manufacturers met in Boston, Massachusetts from August 23-26, 2014 for the National



                                              119
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 126 of 222



Association of Chain Drug Stores annual event, which was the largest pharmaceutical industry

meeting of the year.

      H.      Mylan’s Co-Conspirator Teva Considered Mylan To Be Its “Highest
              Quality” Competitor, I.E., the Company Most Willing To Conspire To Fix
              Prices

       378.    In 2013, Nisha Patel at Teva decided to rank generic drug manufacturers by their

willingness to conspire to fix the prices of generic drugs. By May 6, 2013, Patel had completed

an initial ranking of fifty-six (56) different manufacturers in the generic drug market by their

“quality.” Patel defined “quality” by her assessment of the “strength” of a competitor as a

leader or follower for price increases. Ranking was done numerically, from a +3 ranking for the

“highest quality” competitor to a -3 ranking for the “lowest quality” competitor.

       379.    Patel created a formula, which heavily weighted those numerical ratings assigned

to each competitor based on their “quality,” combined with a numerical score based on the

number of competitors in the market and certain other factors. According to her formula, the

best possible candidate for a price increase would be a drug where there was only one other

competitor in the market, which would be leading an increase, and where the competitor was

the highest “quality.” Conversely, a Teva price increase in drug market with several “low

quality” competitors would not be a good candidate due to the potential that low quality

competitors might not follow Teva’s price increase and instead use the opportunity to steal

Teva’s market share. Notably, the companies with the highest rankings at this time were

companies with whom Patel and other executives within Teva had significant relationships.

       380.    The highest quality competitors in Patel’s rankings were competitors where Teva

had agreements to lead and follow each other’s price increases.            The agreements and

understandings regarding price increases were what made each of those competitors a high




                                              120
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 127 of 222



quality competitor. As part of their understandings, those competitors also agreed that they

would not seek to compete for market share after a Teva price increase.

       381.    Mylan was Teva’s highest-ranked competitor by “quality.” The relationship

between these two competitors was longstanding, and deeply engrained. It survived changes in

personnel over time, and pre-dated Patel’s creation of the quality competitor rankings. Kevin

Green, who was employed by Teva beginning in 2006 through late October 2013, first began

communicating with Jim Nesta of Mylan by telephone on February 21, 2012. From that time

until the time that Green left Teva, Green and Nesta were in almost constant communication,

speaking by phone at least 392 times, and exchanging at least twelve (12) text messages—

including at or around every significant price increase taken by either company. This amounts

to an average of nearly one call or text message every business day during this period.

       382.    Shortly after Patel started her employment at Teva, she called Nesta on May 10,

2013 and the two spoke for over five (5) minutes. Because Green had already established a

relationship with Mylan, Patel did not need to speak directly with Nesta very often. Typically,

Patel would e-mail Green and ask him to obtain market intelligence about certain Mylan drugs;

Green would then speak to Nesta—often about a long list of drugs—and report his findings

back to Patel. When Green left Teva to join Zydus Pharmaceuticals (USA), Inc. in late October

2013, the institutional relationship and understanding between Teva and Mylan remained

strong. Rekenthaler promptly took over the role of communicating with Nesta. Starting in

December 2013, through the time that Rekenthaler left Teva in April, 2015, Rekenthaler spoke

to Nesta 100 times. Prior to Green leaving Teva in late-October 2013, Rekenthaler and Nesta

had only spoken by phone once, more than a year earlier in 2012.

      I.      The Structure of the Generic Drug Market Facilitated Mylan’s Collusion

       383.    From at least 2013 to the present, the market structure for the Price-Fixed Drugs


                                              121
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 128 of 222



was highly conducive to the formation and maintenance of a price-fixing conspiracy. Publicly

available data on the markets for the Price-Fixed Drugs in the United States demonstrate that

each is susceptible to cartelization by Mylan and other generic drug marketers. Factors that

make the markets for the Price-Fixed Drugs highly susceptible to collusion include: (1) a high

degree of industry concentration; (2) high barriers to entry; (3) demand inelasticity; (4) the

lack of available substitutes; (5) a high degree of interchangeability between the goods of

cartel participants; (6) ease of, and opportunities for intercompetitor contacts and

communication; (7) sufficient numbers to drive competition; (8) absence of departures from the

market; (9) absence of non-conspiring competitors; (10) size of price increases; and (11)

reimbursement of generic drugs.

              1.     High Degree of Industry Concentration

       384.    The markets for the Price-Fixed Drugs are highly concentrated and each is

dominated by a handful of companies.

       385.    The commonly accepted measure of market concentration is the Herfindahl-

Hirschman Index (“HHI”). The HHI is calculated by squaring the market share of each firm

competing in the market and then summing the resulting numbers. For example, for a market

consisting of three firms with shares of 20%, 30%, and 50%, the HHI is 3,800. Federal antitrust

enforcement agencies consider markets in which the HHI is above 2,500 to be highly

concentrated. In merger reviews, for instance, a proposed merger that would lead to a highly

concentrated market, and an increase in the HHI of more than 200 points, creates a presumption

of market power and a recognized risk of collusion. Throughout the relevant period, the HHI

for some or all of the Price-Fixed Drugs was at a level that antitrust enforcement agencies

consider indicative of a highly concentrated market vulnerable to collusion.




                                              122
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 129 of 222



       386.     Concentration facilitates collusion because it reduces the number of negotiating

partners and increases per-firm collusive profits. Concentration also significantly increases the

stability of a cartel. One of the primary difficulties cartels face is cheating: each member has

an individual incentive to lower prices slightly below the cartel price to capture significant

market share.      In a concentrated market, cheating is more easily prevented because each

member of the cartel may more easily monitor the others and enforce compliance. In addition,

as the number of firms in a market decreases, the probability decreases that firms have different

costs and differentiated products, which facilitates cartel formation and maintenance.

              2.       High Barriers to Entry

       387.     The presence of significant barriers to entry facilitates the operation of a cartel.

Barriers to entry increase a market’s susceptibility to a coordinated effort to maintain

supracompetitive prices because it is difficult for new suppliers to enter the market and

destabilize coordinated supracompetitive prices.

       388.     Costs of manufacture, intellectual property, and expenses related to regulatory

oversight are barriers to entry in the markets for the Price-Fixed Drugs. As the dominant

players in this market, Defendants were able to fix, raise, and maintain Mylan’s prices for the

Price-Fixed Drugs without competitive threats from rival generic drug manufacturers.

              3.       Demand Inelasticity

       389.     Price elasticity of demand is defined as the measure of responsiveness in the

quantity demanded for a product as a result of change in price of the same product. It is a

measure of how demand for a product reacts to a change in price. For example, demand is said

to be “inelastic” if an increase in the price of a product results in only a small decline, if any, in

the quantity sold of that product. In other words, customers have nowhere to turn for alternative,




                                                123
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 130 of 222



cheaper products of similar quality, and so continue to purchase the product despite the price

increase.

         390.   For a cartel to profit from raising prices above competitive levels, demand for the

product must be relatively inelastic such that any loss in sales will be more than offset by

increases in revenue on those sales that are made. Otherwise, increased prices would result in

declining sales, revenues, and profits as customers purchased substitute products or declined to

buy altogether. Inelastic demand is a market characteristic that facilitates collusion, allowing

producers to raise their prices without triggering customer substitution and lost sales revenue.

         391.    The Price-Fixed Drugs are critical to the health of patients; they are considered

medical necessities that must be purchased at whatever cost the Defendants offer them for sale.

Thus, the Price-Fixed Drugs are excellent candidates for cartelization, because price increases

will result in more revenue, rather than less.

         392.    The Price-Fixed Drugs are necessary treatment for millions of patients for which

no substitutes are available. The Price-Fixed Drugs are thus particularly susceptible to collusive

price fixing as price increases will not result in such a loss of sales as to reduce profits, but

instead will result in more profits for cartel members.

                4.     Lack of Available Substitutes

         393.    Many patients are unable to substitute other medications for the Price-Fixed

Drugs.      In some cases, the Price-Fixed Drugs are the only effective treatment for their

conditions.

                5.     High Degree of Interchangeability of Generic Drug Products

         394.    A commodity-like product is one that is standardized across suppliers and allows

for a high degree of substitutability among different suppliers in the market. When products

offered by different suppliers are viewed as interchangeable by purchasers, it is easier for the


                                                 124
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 131 of 222



suppliers to agree on prices for the good in question and it is easier to monitor these prices

effectively.

       395.     The Price-Fixed Drugs are commodity products. Therefore, the products are

interchangeable, as they contain the same chemical compounds made from the same raw

materials and are therapeutically equivalent. This characteristic facilitates collusion because

cartel members can more easily monitor and detect deviations from a price-fixing agreement. In

addition, because these are commodity products, each drug manufacturer had to raise prices for

the cartel to succeed. Indeed, as explained above, Mylan’s raising its prices for the Price-Fixed

Drugs was against its individual economic interest because its supposed competitors could have

priced below Mylan’s price and won substantial market share.

               6.     Ease of Information Sharing and Opportunities for Contact and
                      Communications Among Competitors.

       396.     Mylan and other participants in the cartel communicated their present and future

pricing decisions to each other, including in public settings such as earnings calls. By design,

Mylan knew what the other cartel participants charged for their generic products, and what each

was going to charge in the future. Price transparency and communications ensured that Mylan

and other cartel members could monitor compliance with the cartel, and provided a mechanism

by which each could assure the others that they would keep up their end of the bargain.

       397.     Mylan and other cartel participants are members of the same trade association:

the Generic Pharmaceutical Association (“GPhA”). Senior executives of Mylan participate

actively in the GPhA.     For instance, Defendant Bresch currently chairs GPhA’s board of

directors. Representatives of Mylan and other cartel members met in person at GPhA meetings

before and during the Class Period, including immediately before certain price increases for the




                                              125
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 132 of 222



Price-Fixed Drugs were announced. The following table shows GPhA meetings at which

Mylan was in attendance, and the dates and locations of these meetings.

               Meeting                                   Meeting Date & Location
  2012 GPhA Annual Meeting                       February 22-24, 2012
                                                 Orlando, Florida
  2012 GPhA Fall Technical Conference            October 1-3, 2012
                                                 Bethesda, Maryland
  2013 GPhA Annual Meeting                       February 20-22, 2013
                                                 Bethesda, Maryland
  2013 GPhA CMC Workshop                         June 4-5, 2013
                                                 Bethesda, Maryland
  2013 GPhA Fall Technical Conference            October 28-30, 2013
                                                 Bethesda, Maryland
  2014 GPhA Annual Meeting                       February 19-21, 2014
                                                 Orlando, Florida

       398.    These in-person meetings provided additional opportunities to collude. As forty-

six state attorneys general (the “States”) have now alleged: these trade shows “provide generic

drug manufacturers . . . with ample opportunity to meet, discuss, devise, and implement a host

of anticompetitive schemes that unreasonably restrain competition[.]”

       399.    Mylan and other generic drug companies use other industry trade shows and

customer conferences to collude, including conferences hosted by the National Association of

Chain Drug Stores, Healthcare Distributions Management Association (now known as the

Healthcare Distribution Alliance), and Efficient Collaborative Retail Marketing, among others.

The States have alleged further:

      At these various conferences and trade shows, sales representatives from many
      generic drug manufacturers . . . have opportunities to interact with each other and
      discuss their respective business and customers. Attendant with many of these
      conferences and trade shows are organized recreational and social events, such as
      golf outings, lunches, cocktail parties, dinners, and other scheduled activities that
      provide further opportunity to meet with competitors outside of the traditional
      business setting. Of particular importance here, generic drug manufacturer
      representatives who attend these functions, . . . use these opportunities to discuss
      and share upcoming bids, specific generic drug markets, pricing strategies and




                                              126
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 133 of 222



      pricing terms in their contracts with customers, among other competitively-
      sensitive information.

       400.    The States also have alleged that sales representatives of generic drug

manufacturers “get together separately, in more limited groups, allowing them to further meet

face-to-face with their competitors and discuss their business.” “In fact, high-level executives

of many generic drug manufacturers get together periodically for what at least some of them

refer to as ‘industry dinners.’” “At these industry dinners, one company is usually responsible

for paying the dinner for all of the attendees. The company that pays the bill is generally

determined by alphabetical order.”

              7.      Sufficient Numbers to Drive Competition

       401.    While the markets for the Price-Fixed Drugs had a small enough number of

competitors to foster collusion, the number of makers was large enough that – given decades of

experience with competitive generic pricing, and accepted models of how generic companies

vigorously compete on price – one would have expected prices to remain at their historical, near

direct cost levels. With the number of generic competitors such as there were here, historical

fact and accepted economics teaches that – absent collusion – prices would remain at

competitive levels

              8.      Absence of Departures from the Market

       402.    There were no departures from the markets for the Price-Fixed Drugs that could

explain the price increases.

              9.      Absence of Non-Conspiring Competitors

       403.    Defendants have maintained supracompetitive pricing for generic the Price-Fixed

Drugs throughout the Class Period. Thus, Defendants have oligopolistic market power in the

markets for the Price-Fixed Drugs, enabling price increases without loss of market share to non-



                                             127
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 134 of 222



conspirators. Indeed, no competitors not part of the conspiracy have emerged to undercut the

Defendants’ supracompetitive pricing.

              10.    Size of Price Increases

       404.   The magnitude of the price increases involved in this case further differentiates

them from parallel price increases. Oligopolists seeking to test market increases need to take

measured approaches. But here the increases are not 5% or even 10% jumps—the increases are,

in just one act, more than 200 times the current price of the product. A rational oligopolist,

when unaided with the certainty that its ostensible competitors would follow, would not do so.

              11.    Reimbursement of Generic Drugs

       405.   This market, as with many generic markets, has institutional features that would

inhibit non-collusive parallel price increases. The reimbursement for generic pharmaceuticals

to retail pharmacies is limited by MAC pricing, which is based on the lowest acquisition cost

for each generic pharmaceutical paid by retail pharmacies purchasing from a wholesaler for

each of a pharmaceutical’s generic equivalent versions. As a result, the usual inhibition of an

oligopolist to unilaterally raise prices is embedded in the generic reimbursement system. In the

absence of coordinated pricing activity among generic manufacturers, an individual generic

manufacturer cannot significantly increase its price without incurring the loss of a significant

volume of sales. However, when one observes significant price increases—particularly those of

the kind alleged here—basic market economics dictates that the generic drug makers likely add

an expectation that they would not lose volume (based on their expectations of what their

ostensible competitors would do), because they colluded.




                                               128
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 135 of 222



          J.      Mylan Misled Investors About the Competition it Faced and Validity of its
                  Sales

           406.   Mylan repeatedly stated that the generic drug market is highly competitive.

Mylan’s statements about the highly competitive nature of the generic drug market were

misleading to the extent that Mylan failed to state that the market for generic drugs had been

allocated between competitors, and that the prices for drugs had been fixed at supracompetitive

levels.

           407.   Mylan also made numerous statements regarding its sales of drugs and its related

financial performance. Mylan’s statements about its sales were misleading to the extent these

figures were based on fixed prices, rather than prices dictated by market forces—investors

believed these figures to be based on Mylan’s performance in competitive markets, when in fact

they were not.

           408.   These and Mylan’s numerous other misleading statements relating to Mylan’s

market allocation and price-fixing activity are detailed in Part VII infra.

          K.      The DOJ, SEC, Congress and the States Have Responded to the Massive
                  Increases in the Prices of Generic Drug Prices, Including the Price-Fixed
                  Drugs

           409.   Mylan’s dramatic and unexplained hikes in the prices of the Price-Fixed Drugs

and other drugs have given rise to extensive scrutiny by the United States Congress and by

federal and state antitrust regulators.

           410.   In a January 8, 2014 letter to members of key committees of the United States

House of Representatives and Senate, Douglas P. Hoey, Chief Executive Officer of the National

Community Pharmacists’ Association, asked Congress to conduct an investigation of generic

drug price increases.




                                                129
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 136 of 222



       411.     In July 2014, the attorneys general of twenty states, including the Attorney

General of Connecticut, began a wide ranging investigation into the pricing of generic drugs by

generic drug companies, including Mylan.

       412.     On October 2, 2014, Representative Elijah E. Cummings (“Cummings”),

Ranking Member of the House Committee on Oversight and Government Reform, and Senator

Bernie Sanders (“Sanders”), Chairman of the Subcommittee on Primary Health and Aging of

the Senate Committee on Health, Education, Labor and Pensions, sent letters to drug

manufacturers, including Mylan, asking for detailed information on the generic price hikes.

       413.     On November 20, 2014, Se na tor Be r ni e Sanders’s committee held a

hearing entitled “Why Are Some Generic Drugs Skyrocketing in Price?” Various witnesses

discussed the price hikes for generic drugs.

       414.     By November 2014, the DOJ            commenced      a   wide-ranging   criminal

investigation of generic drug pricing and has caused grand jury subpoenas to be issued to

various generic drug manufacturers, including Mylan, in connection with this investigation.

       415.     On February 24, 2015, Sanders and Cummings wrote a letter to the Office of the

Inspector General (“OIG”) of HHS, asking it to investigate the effects that price increases of

generic drugs have had on generic drug spending within the Medicare and Medicaid

programs. The OIG responded in a letter dated April 13, 2015, saying it planned to engage in

a review of quarterly average manufacturer prices for the 200 top generic drugs from 2005

through 2014.

       416.     In December 2015, the DOJ issued Mylan and certain of its employees and

senior management a subpoena relating to the marketing of some of Mylan’s generic products,

as well as “any communications with competitors about such products.”           Related search




                                               130
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 137 of 222



 warrants also were executed in connection with the DOJ’s investigation. The DOJ probes

 initially were focused on two generic drugs: digoxin and doxycycline. Recent news reports

 have confirmed the DOJ’s investigation is significantly broader and encompasses as many as a

 dozen generic drug manufacturers and is examining a conspiracy to fix, raise, maintain and

 stabilize the prices of as many as two dozen generic drugs, including the Price Fixed Drugs.

 (Moreover, these reports suggest that a leniency applicant came forward during the summer of

 2016 and is working with the DOJ in its ongoing investigation.)

         417.     The DOJ investigation could result in the imposition of substantial fines and

 criminal pleas for Mylan, and jail time for Mylan executives. Some analysts have estimated

 that Mylan could face liability between $380 million and $770 million in fines and that the DOJ

 could impose industry-wide fines in excess of $1 billion.43

         418.     Also in December 2015, Mylan received a subpoena from the Attorney General

 of Connecticut regarding the price and marketing of Doxycycline.

         419.     On December 14, 2016, the attorneys general of twenty states, including the

 Attorney General of Connecticut, filed a civil case against six generic drug manufacturers,

 including Defendant Mylan. The States allege that their investigation, which is still ongoing,

 “uncovered evidence of a broad, well-coordinated and long-running series of schemes to fix the

 prices and allocate markets for a number of generic pharmaceuticals in the United States.” The

 States’ “initial civil action” concerned two generic drugs:                Doxycycline Hyclate Delayed

 Release and Glyburide. The States have made clear that the evidence of wrongdoing they have

 uncovered extends far beyond the defendants and drugs identified in their “initial civil action.”


43
   Eric Sandowsky, DOJ’s Price-Fixing Investigation Could Lead to Sizable Liabilities, Analyst Says, FiercePharma
(Nov. 10, 2016), available at http://www.fiercepharma.com/pharma/doj-s-price-fixinginvestigation-could-lead-to-
sizable-liabilities-analyst-says.




                                                      131
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 138 of 222



The Attorney General of Connecticut, George C. Jepson, whose office led the States’ antitrust

investigation, told the New York Times: “We believe that this is just the tip of the iceberg. I

stress that our investigation is continuing, and it goes way beyond the two drugs in this lawsuit,

and it involves many more companies than are in this lawsuit.”

       420.    Also on December 14, 2016, the DOJ brought felony charges against two former

senior generic pharmaceutical executives for their roles in conspiracies to fix prices, rig bids,

and allocate customers for generic drugs. The DOJ alleged that Jeffrey Glazer, the former CEO

of Heritage Pharmaceuticals, and Jason Malek, the former president of the same company,

conspired to fix prices, rig bids, and allocate customers for doxycycline hyclate, an antibiotic.

The DOJ also alleged that Glazer and Malek conspired to fix prices and allocate customers for

glyburide, a medicine used to treat diabetes. This conspiracy included Mylan executives. The

DOJ alleged that the “doxycycline hyclate conspiracy” began in approximately April 2013 and

continued until at least December 2015.

       421.    On January 9, 2017, Glazer and Malek pled guilty to felony charges that they

conspired with competitors to manipulate prices and allocate customers for doxycycline.

Defendant Glazer admitted that:

      [He] participated in a conspiracy with other persons and entities engaged in the
      production and sale of generic pharmaceutical products including Doxycycline
      Hyclate, the primary purpose of which was to allocate customers, rig bids and fix
      and maintain prices of Doxycycline Hyclate sold in the United States in
      furtherance of the conspiracy. Defendant and his co-conspirators, including
      individuals that the defendant supervised at his company and those he reported to
      at his company’s parent, engaged in discussions and attended meetings with the
      co-conspirators involved in the production and sale of Doxycycline Hyclate.
      During such discussions and meetings, agreements were reached to allocate




                                              132
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 139 of 222



        customers, rig bids and fix and maintain the prices of Doxycycline Hyclate sold in
        the United States.44

        Defendant Malek admitted substantially the same facts.45

         422.       On May 10, 2019, the attorneys general of over 40 states filed a new antitrust

 action against Mylan and other generic drug companies in the U.S. District Court for the

 District of Connecticut. See State of Connecticut v. Teva Pharmaceuticals, No. 3:19-cv-00710-

 MPS.     The complaint alleges an industry-wide conspiracy that included Mylan, in which

 competitors were expected to receive their “fair share” of the market for a given generic drug

 and were expected to “play nice in the sandbox” so as not to undercut the other participants in

 the conspiracy. Id. at ¶¶ 114-15. The complaint further alleges that executives at Mylan

 expressly agreed with other drug companies in specified calls and other communications to

 allocate the market for, and to fix the prices of, numerous generic drugs—activity involving

 virtually the entire generic drug industry.

             VII.     DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

        L.       Defendants’ False and Misleading Statements in 2012

         423.       On February 21, 2012, Mylan filed an Annual Report on Form 10-K with the

 SEC, reporting the Company’s financial and operating results for the quarter and year ended

 December 31, 2011 (the “February 21, 2012 10-K”). For the quarter, Mylan reported net

 income of $129.49 million, or $0.30 per diluted share, on revenue of $1.53 billion, compared to

 net income of $19.85 million, or $0.01 per diluted share, on revenue of $1.43 billion for the

 same period in the prior year. For 2011, Mylan reported net income of $536.81 million, or


44
 Tr. of Plea Hearing at 19:16-20:4, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Jan. 9, 2017) (ECF
No. 24); see also id. at 22:4-11 (admitting facts).
45
 Tr. of Plea Hearing at 19:12-20:1, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Jan. 9, 2017) (ECF
No. 24); see also id. at 21:23-22:6 (admitting facts).




                                                     133
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 140 of 222



$1.22 per diluted share, on revenue of $6.13 billion, compared to net income of $345.12, or

$0.68 per diluted share, on revenue of $5.45 billion for 2010. The February 21, 2012 10-K

contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by

Defendants Coury and Sheehan, stating that the financial information contained in the February

21, 2012 10-K was accurate and disclosed any material changes to the Company’s internal

control over financial reporting.

       424.     The February 21, 2012 10-K stated, in relevant part:

      Gross profit for the current year was $2.56 billion and gross margins were 41.8%.
      For 2010, gross profit was $2.22 billion, and gross margins were 40.7%. Gross
      profit for the current year is impacted by purchase accounting and other special
      items recorded during 2011, of approximately $373.2 million, which consisted
      primarily of amortization related to purchased intangible assets associated with
      acquisitions. Excluding such items, gross margins would have been
      approximately 48%. Prior year gross profit is also impacted by similar purchase
      accounting and other special items in the amount of $315.9 million. Excluding
      such items, gross margins in the prior year would have also been approximately
      47%. The increase in gross margins is primarily the result of new products
      launched in the North American region of our Generics segment and favorable
      pricing on the EpiPen Auto-Injector in our Specialty segment and the continued
      vertical integration and leveraging of our manufacturing platform.

       425.     The statements in ¶¶ 423-24 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases.

       426.     In the February 21, 2012 10-K, Mylan also stated:

      Specialty Segment

      The EpiPen Auto-Injector is the number one prescribed auto-injector with over
      90% market share in the U.S. and worldwide. The strength of the EpiPen brand
      name, quality and ease of use of the product and the promotional strength of the
      Dey U.S. sales force have enabled us to maintain our market share.

      [. . .]



                                              134
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 141 of 222




         Medicaid, a U.S. federal health care program, requires all pharmaceutical
         manufacturers to pay rebates to state Medicaid agencies. The rebates are based on
         the volume of drugs that are reimbursed by the states for Medicaid beneficiaries.
         The Patient Protection and Affordable Care Act (the “PPACA”) and the Health
         Care and Education and Reconciliation Act of 2010, which amends the PPACA,
         raised the rebate percentages for both generic and brand pharmaceuticals effective
         January 1, 2010. The required rebate is currently 13% of the average
         manufacturer’s price for sales of Medicaid-reimbursed products marketed
         under ANDAs, up from 11% in prior years. Sales of Medicaid-reimbursed
         products marketed under NDAs require manufacturers to rebate the greater of
         approximately 23% (up from 15%) of the average manufacturer’s price or the
         difference between the average manufacturer’s price and the best price during
         a specific period. We believe that federal or state governments may continue to
         enact measures aimed at reducing the cost of drugs to the public.46

(Emphasis added.)

          427.     The statements in ¶ 426 were misleading because they failed to disclose that

 Mylan marketed the EpiPen under an NDA but rebated Medicaid only 13% of the average

 manufacturer’s price for sales of Medicaid-reimbursed products.

          428.     In the February 21, 2012 10-K, Mylan also stated:

         OUR REPORTING AND PAYMENT OBLIGATIONS UNDER THE
         MEDICARE AND/OR MEDICAID REBATE PROGRAM AND OTHER
         GOVERNMENTAL PURCHASING AND REBATE PROGRAMS ARE
         COMPLEX AND MAY INVOLVE SUBJECTIVE DECISIONS THAT COULD
         CHANGE AS A RESULT OF NEW BUSINESS CIRCUMSTANCES, NEW
         REGULATORY GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY
         DETERMINATION OF FAILURE TO COMPLY WITH THOSE
         OBLIGATIONS COULD SUBJECT US TO PENALTIES AND SANCTIONS
         WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR
         BUSINESS, FINANCIAL POSITION AND RESULTS OF OPERATIONS,
         AND THE MARKET VALUE OF OUR COMMON STOCK COULD
         DECLINE.

         [. . .]

46
   Mylan incorporated by reference its risk disclosures in each of its annual reports during the Class Period into each
of the subsequent quarterly reports filed by Mylan during the following year. In stating in each of its quarterly
reports that no material changes had occurred to the disclosures that had been made, Mylan made the same
misleading statements in each quarterly report during the Class Period that it made in the annual reports preceding
them.




                                                         135
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 142 of 222



      The regulations regarding reporting and payment obligations with respect to
      Medicare and/or Medicaid reimbursement and rebates and other governmental
      programs are complex. Because our processes for these calculations and the
      judgments involved in making these calculations involve, and will continue to
      involve, subjective decisions and complex methodologies, these calculations are
      subject to the risk of errors. In addition, they are subject to review and challenge
      by the applicable governmental agencies . . . .

      [. . .]

      [S]hould there be ambiguity with regard to how to properly calculate and report
      payments — and even in the absence of any such ambiguity — a governmental
      authority may take a position contrary to a position we have taken . . . .

       429.     The statements in ¶ 428 were misleading because they fail to disclose that: (1)

Mylan had in fact already failed to comply with its “reporting and payment obligations under

the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex and did

not involve subjective decisions, but rather turned simply on whether the drug at issue had been

approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a “risk of

error,” as that risk of error already had materialized; (4) Mylan’s classification of the EpiPen

was not subject to “differing interpretations,” as checking on the FDA website whether a drug

had been approved under an NDA or had listed therapeutic equivalents is not an interpretive

exercise; (5) a government authority already had taken a position “with regard to how to

properly calculate . . . payments that was contrary to a position Mylan had taken”; as the HHS

IG and CMS already had determined that the EpiPen was misclassified and had informed Mylan

of this determination.

       430.     On April 26, 2012, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended March 31, 2012 (the “April 26, 2012 8-K”). For the quarter, Mylan

reported net income of $129.08 million, or $0.30 per diluted share, on revenue of $1.58 billion,

compared to net income of $104.18 million, or $0.23 per diluted share, on revenue of $1.45


                                              136
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 143 of 222



billion for the same period in the prior year. In the April 26, 2012 8-K, Mylan stated, in

relevant part:

      For the quarter ended March 31, 2012, Mylan’s Specialty segment reported third
      party net revenues of $162.3 million, an increase of $65.3 million, or 67.3%, from
      the comparable prior year period of $97.0 million. The most significant
      contributor to Specialty segment revenues continues to be the EPIPEN® auto-
      injector, sales of which increased as a result of favorable pricing and growth in
      both the overall market and Mylan’s market share. The EPIPEN® auto-injector is
      the number one epinephrine auto-injector for the treatment of severe allergic
      reactions and maintains a market share in excess of 95% in the United States.

      Gross profit for the quarter ended March 31, 2012 was $666.3 million and gross
      margins were 41.8%. In the comparable prior year period, gross profit was $590.9
      million, and gross margins were 40.8%. Adjusted gross profit for the quarter
      ended March 31, 2012 was $760.0 million and adjusted gross margins were 48%
      as compared to adjusted gross profit of $681.8 million and adjusted gross margins
      of 47% in the comparable prior year period. The increase in adjusted gross
      margins was primarily the result of new product introductions in North America
      and favorable pricing on the EPIPEN® auto-injector, partially offset by the impact
      of pricing reductions in all regions of our generics segment.

       431.      The statements in ¶¶ 430 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases.

       432.      In its April 27, 2012 Quarterly Report on Form 10-Q, Mylan stated:

      OUR REPORTING AND PAYMENT OBLIGATIONS UNDER THE
      MEDICARE AND/OR MEDICAID REBATE PROGRAM AND OTHER
      GOVERNMENTAL PURCHASING AND REBATE PROGRAMS ARE
      COMPLEX AND MAY INVOLVE SUBJECTIVE DECISIONS THAT COULD
      CHANGE AS A RESULT OF NEW BUSINESS CIRCUMSTANCES, NEW
      REGULATORY GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY
      DETERMINATION OF FAILURE TO COMPLY WITH THOSE
      OBLIGATIONS COULD SUBJECT US TO PENALTIES AND SANCTIONS
      WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR
      BUSINESS, FINANCIAL POSITION AND RESULTS OF OPERATIONS,
      AND THE MARKET VALUE OF OUR COMMON STOCK COULD
      DECLINE.

      [. . .]


                                               137
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 144 of 222



      The regulations regarding reporting and payment obligations with respect to
      Medicare and/or Medicaid reimbursement and rebates and other governmental
      programs are complex. Because our processes for these calculations and the
      judgments involved in making these calculations involve, and will continue to
      involve, subjective decisions and complex methodologies, these calculations are
      subject to the risk of errors. In addition, they are subject to review and challenge
      by the applicable governmental agencies . . . .

      [. . .]

      [S]hould there be ambiguity with regard to how to properly calculate and report
      payments — and even in the absence of any such ambiguity — a governmental
      authority may take a position contrary to a position we have taken . . . .

       433.     The statements in ¶ 432 are misleading because they fail to disclose that: (1)

Mylan had in fact already failed to comply with its “reporting and payment obligations under

the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex and did

not involve subjective decisions, but rather turned simply on whether the drug at issue had been

approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a “risk of

error,” as that risk of error already had materialized; (4) Mylan’s classification of the EpiPen

was not subject to “differing interpretations,” as checking on the FDA website whether a drug

had been approved under an NDA or had listed therapeutic equivalents is not an interpretive

exercise; (5) a government authority already had taken a position with “with regard to how to

properly calculate . . . payments that was contrary to a position Mylan had taken”; as the HHS

IG and CMS already had determined that the EpiPen was misclassified and had informed Mylan

of this determination.

       434.     On July 26, 2012, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended June 30, 2012 (the “July 26, 2012 8-K”). For the quarter, Mylan reported

net income of $138.55 million, or $0.33 per diluted share, on revenue of $1.69 billion,




                                              138
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 145 of 222



compared to net income of $146.45 million, or $0.33 per diluted share, on revenue of $1.57

billion for the same period in the prior year. In the July 26, 2012 8-K, Mylan stated:

      For the current quarter, Mylan's Specialty segment reported third party net sales
      of $198.6 million, an increase of $66.9 million, or 50.8%, from the comparable
      prior year period of $131.7 million. The most significant contributor to Specialty
      segment revenues continues to be the EPIPEN® auto-injector, sales of which
      increased as a result of favorable pricing and growth in the overall market. The
      EPIPEN® auto-injector is the number one epinephrine auto-injector for the
      treatment of severe allergic reactions.

      Gross profit for the three months ended June 30, 2012, was $699.2 million and
      gross margins were 41.3%. For the three months ended June 30, 2011, gross profit
      was $669.4 million, and gross margins were 42.5%. Adjusted gross profit, as
      further defined below, for the three months ended June 30, 2012 was $819.2
      million and adjusted gross margins were 49% as compared to adjusted gross profit
      of $758.7 million and adjusted gross margins of 48% in the comparable prior year
      period. The increase in adjusted gross margins was primarily the result of
      favorable volume and pricing on the EPIPEN® auto-injector and new products,
      partially offset by the impact of unfavorable pricing in all regions of our generics
      segment.

       435.     The statements in ¶ 434 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases.

       436.     In its July 26, 2012 Quarterly Report on Form 10-Q, Mylan stated:

      OUR REPORTING AND PAYMENT OBLIGATIONS UNDER THE
      MEDICARE AND/OR MEDICAID REBATE PROGRAM AND OTHER
      GOVERNMENTAL PURCHASING AND REBATE PROGRAMS ARE
      COMPLEX AND MAY INVOLVE SUBJECTIVE DECISIONS THAT COULD
      CHANGE AS A RESULT OF NEW BUSINESS CIRCUMSTANCES, NEW
      REGULATORY GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY
      DETERMINATION OF FAILURE TO COMPLY WITH THOSE
      OBLIGATIONS COULD SUBJECT US TO PENALTIES AND SANCTIONS
      WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR
      BUSINESS, FINANCIAL POSITION AND RESULTS OF OPERATIONS,
      AND THE MARKET VALUE OF OUR COMMON STOCK COULD
      DECLINE.

      [. . .]


                                              139
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 146 of 222



      The regulations regarding reporting and payment obligations with respect to
      Medicare and/or Medicaid reimbursement and rebates and other governmental
      programs are complex. Because our processes for these calculations and the
      judgments involved in making these calculations involve, and will continue to
      involve, subjective decisions and complex methodologies, these calculations are
      subject to the risk of errors. In addition, they are subject to review and challenge
      by the applicable governmental agencies . . . .

      [. . .]

      [S]hould there be ambiguity with regard to how to properly calculate and report
      payments—and even in the absence of any such ambiguity—a governmental
      authority may take a position contrary to a position we have taken . . . .

       437.     The statements in ¶ 436 were misleading because they failed to disclose that: (1)

Mylan had in fact already failed to comply with its “reporting and payment obligations under

the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex and did

not involve subjective decisions, but rather turned simply on whether the drug at issue had been

approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a “risk of

error,” as that risk of error already had materialized; (4) Mylan’s classification of the EpiPen

was not subject to “differing interpretations,” as checking on the FDA website whether a drug

had been approved under an NDA or had listed therapeutic equivalents is not an interpretive

exercise; (5) a government authority already had taken a position “with regard to how to

properly calculate . . . payments that was contrary to a position Mylan had taken”; as the HHS

IG and CMS already had determined that the EpiPen was misclassified and had informed Mylan

of this determination.

       438.     On October 25, 2012, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended September 30, 2012 (the “October 25, 2012 8-K”). For the quarter, Mylan

reported net income of $211.26 million, or $0.51 per diluted share, on revenue of $1.80 billion,

compared to net income of $156.70 million, or $0.36 per diluted share, on revenue of $1.58


                                              140
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 147 of 222



billion for the same period in the prior year. In the October 25, 2012 8-K, Mylan stated, in

relevant part:

      For the current quarter, Mylan’s Specialty segment reported third party net sales
      of $294.1 million, an increase of $80.1 million, or 37.4%, from the comparable
      prior year period of $213.9 million. The most significant contributor to Specialty
      segment revenues continues to be the EPIPEN® auto-injector, sales of which
      increased as a result of favorable pricing and volume, including growth in the
      overall market. The EPIPEN® auto-injector is the number one epinephrine auto-
      injector for the treatment of severe allergic reactions.

      Gross profit for the three months ended September 30, 2012, was $788.5 million
      and gross margins were 43.6%. For the three months ended September 30, 2011,
      gross profit was $658.4 million, and gross margins were 41.8%. Adjusted gross
      profit, as further defined below, for the three months ended September 30, 2012
      was $940.6 million and adjusted gross margins were 52% as compared to adjusted
      gross profit of $763.9 million and adjusted gross margins of 48% in the
      comparable prior year period. The increase in adjusted gross margins was
      primarily the result of new product introductions in North America and the
      increase in sales of the EPIPEN® auto-injector, partially offset by the impact of
      unfavorable pricing on existing products in all regions within our Generics
      segment.

       439.      The statements in ¶ 438 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases.

      M.         Defendants’ False and Misleading Statements in 2013

       440.      On February 27, 2013, Mylan issued a press release and filed a Current Report

on Form 8-K with the SEC, announcing certain of the Company’s financial and operating

results for the quarter and year ended December 31, 2012 (the “February 27, 2013 8-K”). For

the quarter, Mylan reported net income of $161.96 million, or $0.39 per diluted share, on

revenue of $1.72 billion, compared to net income of $129.49 million, or $0.30 per diluted share,

on revenue of $1.53 billion for the same period in the prior year. For 2012, Mylan reported net

income of $640.85 million, or $1.52 per diluted share, on revenue of $6.80 billion, compared to


                                              141
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 148 of 222



net income of $536.81 million, or $1.22 per diluted share, on revenue of $6.13 million for 2011.

In the February 27, 2013 8-K, Mylan stated, in relevant part:

        For the current quarter, Mylan's Specialty segment reported third party net sales
        of $145.3 million, an increase of $40.6 million, or 38.8%, from the comparable
        prior year period of $104.7 million. The most significant contributor to Specialty
        segment revenues continues to be the EPIPEN® Auto-Injector, sales of which
        increased as a result of favorable pricing and volume, including growth in the
        overall market. The EPIPEN® Auto-Injector is the number one epinephrine auto-
        injector for the treatment of severe allergic reactions.

        Gross profit for the three months ended December 31, 2012, was $742.3 million
        and gross margins were 43.1%. For the three months ended December 31, 2011,
        gross profit was $644.6 million, and gross margins were 42.1%. Adjusted gross
        profit, as further defined below, for the three months ended December 31, 2012
        was $845.4 million and adjusted gross margins were 49% as compared to adjusted
        gross profit of $732.2 million and adjusted gross margins of 48% in the
        comparable prior year period. The increase in adjusted gross margins was
        primarily the result of new product introductions in North America during 2012
        and the increase in sales of the EPIPEN® Auto-Injector, partially offset by the
        impact of unfavorable pricing on existing products in all regions within our
        Generics segment.

         441.   The statements in ¶ 440 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

         442.   In its February 28, 2013 Annual Report on Form 10-K, Mylan stated, in relevant

part:

        Specialty Segment

        Our specialty pharmaceutical business is conducted through Mylan Specialty,
        which competes primarily in the respiratory, severe allergy and psychiatry
        markets. Mylan Specialty’s portfolio consists of primarily branded specialty


                                               142
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 149 of 222



      injectable, nebulized and transdermal products for life-threatening conditions. A
      significant portion of Mylan Specialty’s revenues are derived through the sale of
      the EPIPEN® Auto-Injector.

      The EPIPEN® Auto-Injector, which is used in the treatment of severe allergic
      reactions, is an epinephrine auto-injector that has been sold in the U.S. and
      internationally since the mid-1980s. Mylan Specialty has worldwide rights to the
      epinephrine auto-injector, which is supplied to Mylan Specialty by a wholly
      owned subsidiary of Pfizer. Anaphylaxis is a severe allergic reaction that is rapid
      in onset and may cause death, either through swelling that shuts off airways or
      through significant drop in blood pressure. In December 2010, the National
      Institute of Allergy and Infectious Diseases, a division of the National Institutes
      of Health, introduced the “Guidelines for the Diagnosis and Management of Food
      Allergy in the United States.” These guidelines state that epinephrine is the first
      line treatment for anaphylaxis. The EPIPEN® Auto-Injector is the number one
      prescribed epinephrine auto-injector. The strength of the EPIPEN® brand name,
      quality and ease of use of the product and the promotional strength of the Mylan
      Specialty U.S. sales force have enabled us to maintain our market share.

      [. . .]

      Medicaid, a U.S. federal health care program, requires all pharmaceutical
      manufacturers to pay rebates to state Medicaid agencies. The rebates are based on
      the volume of drugs that are reimbursed by the states for Medicaid beneficiaries.
      The Patient Protection and Affordable Care Act (the “PPACA”) and the Health
      Care and Education and Reconciliation Act of 2010, which amends the PPACA,
      raised the rebate percentages for both generic and brand pharmaceuticals effective
      January 1, 2010. The required rebate is currently 13% of the average
      manufacturer’s price for sales of Medicaid-reimbursed products marketed
      under ANDAs, up from 11% for periods prior to 2010. Sales of Medicaid-
      reimbursed products marketed under NDAs require manufacturers to rebate the
      greater of approximately 23% (up from 15%) of the average manufacturer’s
      price or the difference between the average manufacturer’s price and the best
      price during a specific period. We believe that federal or state governments may
      continue to enact measures aimed at reducing the cost of drugs to the public.

(Emphasis added.)

       443.     The statements in ¶ 442 were misleading because they failed to disclose that

Mylan marketed the EpiPen under an NDA but rebated Medicaid only 13% of the average

manufacturer’s price for sales of Medicaid-reimbursed products.

       444.     In the February 28, 2013 10-K, Mylan stated, in relevant part:




                                               143
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 150 of 222



      Competition

      Our primary competitors include other generic companies (both major
      multinational generic drug companies and various local generic drug companies)
      and branded drug companies that continue to sell or license branded
      pharmaceutical products after patent expirations and other statutory expirations.
      In the branded space, key competitors are generally other branded products that
      compete based on their clinical characteristics and benefits.

      Competitive factors in the major markets in which we participate can be
      summarized as follows:

      United States. The U.S. pharmaceutical industry is very competitive. Our
      competitors vary depending upon therapeutic areas and product categories.
      Primary competitors include the major manufacturers of brand name and generic
      pharmaceuticals.

      The primary means of competition are innovation and development, timely FDA
      approval, manufacturing capabilities, product quality, marketing, portfolio
      offering size, customer service, reputation and price. The environment of the U.S.
      pharmaceutical marketplace is highly sensitive to price. To compete effectively,
      we rely on cost-effective manufacturing processes to meet the rapidly changing
      needs of our customers around a reliable, high quality supply of generic
      pharmaceutical products. With regard to our Specialty Segment business,
      significant sales and marketing effort is required to be directed to each targeted
      customer segment in order to compete effectively.

      Our competitors include other generic manufacturers, as well as brand companies
      that license their products to generic manufacturers prior to patent expiration or as
      relevant patents expire. Further regulatory approval is not required for a brand
      manufacturer to sell its pharmaceutical products directly or through a third-party
      to the generic market, nor do such manufacturers face any other significant
      barriers to entry into such market. Related to our Specialty Segment business, our
      competitors include branded manufacturers who offer products for the treatment
      of COPD, severe allergies and major depressive disorder, as well as brand
      companies that license their products to generic manufacturers prior to patent
      expiration.

      445.    The statements in ¶ 444 were misleading because they failed to disclose that: (1)

Mylan also competed in ways highly likely, at a minimum, to raise regulatory scrutiny; (2)

among the primary means by which Mylan competed was by anticompetitive means to

eliminate competitors of EpiPen, including, inter alia, by offering massive rebates to

commercial insurance companies and pharmacy benefit managers contingent upon excluding


                                              144
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 151 of 222



Sanofi’s Auvi-Q from the market; (3) Mylan had engaged in collusive anticompetitive activity

with other drug companies, including (a) allocating the markets for generic drugs between

Mylan and those companies and agreeing with those companies not to compete with each other

for certain customers or in certain markets, and (b) colluding with other drug companies to fix

the prices of generic drugs; (4) as a result of this anticompetitive activity, the markets for

generic drugs sold by Mylan were not competitive; and (5) while absent anti-competitive

conduct, “the U.S. pharmaceutical marketplace [was] highly sensitive to price,” the price-fixing

cartel of which Mylan was a participant controlled the prices of generic drugs for which demand

was relatively inelastic, allowing the price-fixing cartel to increase prices for those drugs

exponentially without generating a proportionate drop in demand.

       446.     In the February 28, 2013 10-K, Mylan stated, in relevant part:

      OUR REPORTING AND PAYMENT OBLIGATIONS UNDER THE
      MEDICARE AND/OR MEDICAID REBATE PROGRAM AND OTHER
      GOVERNMENTAL PURCHASING AND REBATE PROGRAMS ARE
      COMPLEX AND MAY INVOLVE SUBJECTIVE DECISIONS THAT COULD
      CHANGE AS A RESULT OF NEW BUSINESS CIRCUMSTANCES, NEW
      REGULATORY GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY
      DETERMINATION OF FAILURE TO COMPLY WITH THOSE
      OBLIGATIONS COULD SUBJECT US TO PENALTIES AND SANCTIONS
      WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR
      BUSINESS, FINANCIAL POSITION AND RESULTS OF OPERATIONS,
      AND THE MARKET VALUE OF OUR COMMON STOCK COULD
      DECLINE.

      [. . .]

      The regulations regarding reporting and payment obligations with respect to
      Medicare and/or Medicaid reimbursement and rebates and other governmental
      programs are complex. Because our processes for these calculations and the
      judgments involved in making these calculations involve, and will continue to
      involve, subjective decisions and complex methodologies, these calculations are
      subject to the risk of errors. In addition, they are subject to review and challenge
      by the applicable governmental agencies . . . .

      [. . .]



                                               145
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 152 of 222



      Any governmental agencies that have commenced, or may commence, an
      investigation of Mylan relating to the sales, marketing, pricing, quality, or
      manufacturing of pharmaceutical products could seek to impose, based on a claim
      of violation of fraud and false claims laws or otherwise, civil and/or criminal
      sanctions, including fines, penalties and possible exclusion from federal health
      care programs including Medicare and/or Medicaid. Some of the applicable laws
      may impose liability even in the absence of specific intent to defraud.
      Furthermore, should there be ambiguity with regard to how to properly calculate
      and report payments — and even in the absence of any such ambiguity — a
      governmental authority may take a position contrary to a position we have
      taken, and may impose civil and/or criminal sanctions.

       447.    The statements in ¶ 446 were misleading because they failed to disclose that: (1)

Mylan had in fact already failed to comply with its “reporting and payment obligations under

the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex and did

not involve subjective decisions, but rather turned simply on whether the drug at issue had been

approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a “risk of

error,” as that risk of error already had materialized; (4) Mylan’s classification of the EpiPen

was not subject to “differing interpretations,” as checking on the FDA website whether a drug

had been approved under an NDA or had listed therapeutic equivalents is not an interpretive

exercise; (5) a government authority already had taken a position with “with regard to how to

properly calculate . . . payments that was contrary to a position Mylan had taken”; as the HHS

IG and CMS already had determined that the EpiPen was misclassified and had informed Mylan

of this determination.

       448.    On May 2, 2013, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended March 31, 2013 (the “May 2, 2013 8-K”). For the quarter, Mylan reported

net income of $106.88 million, or $0.27 per diluted share, on revenue of $1.63 billion,

compared to net income of $129.08 million, or $0.309 per diluted share, on revenue of $1.58




                                             146
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 153 of 222



billion for the same period in the prior year. In the May 2, 2013 8-K, Mylan stated, in relevant

part:

        For the current quarter, Mylan's Specialty segment reported third party net sales
        of $211.6 million, an increase of $40.6 million, or 23.7%, from the comparable
        prior year period of $171.1 million. The most significant contributor to Specialty
        segment revenues continues to be the EPIPEN® Auto-Injector, sales of which
        increased as a result of favorable pricing. The EPIPEN® Auto-Injector is the
        number one epinephrine auto-injector for the treatment of severe allergic
        reactions. In addition, Perforomist® Inhalation Solution sales increased by double
        digits from the comparable prior year period as a result of favorable pricing and
        volume.

        Gross profit for the three months ended March 31, 2013, was $693.5 million and
        gross margins were 42.5%. For the three months ended March 31, 2012, gross
        profit was $670.2 million, and gross margins were 42.3%. Adjusted gross profit,
        as further defined below, for the three months ended March 31, 2013 was $796.5
        million and adjusted gross margins were 49% as compared to adjusted gross profit
        of $760.0 million and adjusted gross margins of 48% in the comparable prior year
        period. The increase in adjusted gross margins was primarily the result of the
        increase in sales of the EPIPEN® Auto-Injector and margins on new products,
        partially offset by the impact of unfavorable pricing on existing products in all
        regions within our Generics segment.

         449.   The statements in ¶ 448 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

         450.   On August 1, 2013, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended June 30, 2013 (the “August 1, 2013 8-K”). For the quarter, Mylan

reported net income of $177.69 million, or $0.46 per diluted share, on revenue of $1.70 billion,



                                               147
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 154 of 222



compared to net income of $138.55 million, or $0.33 per diluted share, on revenue of $1.69

billion for the same period in the prior year. In the August 1, 2013 8-K, Mylan stated, in

relevant part:

      For the current quarter, Mylan's Specialty segment reported third party net sales
      of $236.9 million, an increase of $30.3 million, or 14.7%, from the comparable
      prior year period of $206.6 million. The most significant contributor to Specialty
      segment revenues continues to be the EPIPEN® Auto-Injector, sales of which
      increased as a result of favorable pricing and volume. The EPIPEN® Auto-
      Injector is the number one epinephrine auto-injector for the treatment of severe
      allergic reactions.

      Gross profit for the three months ended June 30, 2013, was $742.4 million and
      gross margins were 43.6%. For the three months ended June 30, 2012, gross profit
      was $702.6 million, and gross margins were 41.6%. Adjusted gross profit, as
      further defined below, for the three months ended June 30, 2013 was $834.2
      million and adjusted gross margins were 49% as compared to adjusted gross profit
      of $819.3 million and adjusted gross margins of 49% in the comparable prior year
      period. Adjusted gross margins were positively impacted in the current quarter as
      a result of the increase in sales of the EPIPEN® Auto-Injector and margins on
      new products, which was offset the impact of unfavorable pricing on existing
      products in all regions within our Generics segment.

       451.      The statements in ¶ 450 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       452.      On October 31, 2013, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended September 30, 2013 (the “October 31, 2013 8-K”). For the quarter, Mylan

reported net income of $158.91 million, or $0.40 per diluted share, on revenue of $1.77 billion,



                                              148
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 155 of 222



compared to net income of $211.26 million, or $0.51 per diluted share, on revenue of $1.80

billion for the same period in the prior year. In the October 31, 2013 8-K, Mylan stated, in

relevant part:

      For the current quarter, Mylan's Specialty segment reported third party net
      revenues of $357.2 million, an increase of $55.4 million, or 18.4%, from the
      comparable prior year period of $301.8 million. The most significant contributor
      to Specialty segment revenues continues to be the EPIPEN® Auto-Injector, sales
      of which increased as a result of favorable pricing and volume. The EPIPEN®
      Auto-Injector is the number one epinephrine auto-injector for the treatment of
      severe allergic reactions. In addition, Perforomist® Inhalation Solution sales
      increased by double digits from the comparable prior year period as a result of
      favorable pricing and volume.

      Gross profit for the three months ended September 30, 2013 was $808.5 million,
      and gross margins were 45.7%. For the three months ended September 30, 2012,
      gross profit was $793.1 million, and gross margins were 44.0%. Adjusted gross
      profit, as further defined below, for the three months ended September 30, 2013
      was $903.2 million and adjusted gross margins were 51% as compared to adjusted
      gross profit of $940.5 million and adjusted gross margins of 52% in the
      comparable prior year period. Adjusted gross margins were positively impacted in
      the current quarter as a result of the increase in sales of the EPIPEN® Auto-
      Injector and higher margins on products launched in 2013, which were more than
      offset by the impact of unfavorable pricing on existing products in all regions
      within our Generics segment, including products launched in the prior year.

       453.      The statements in ¶ 452 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

      N.         Defendants’ False and Misleading Statements in 2014

       454.      On February 27, 2014, Mylan issued a press release and filed a Current Report

on Form 8-K with the SEC, announcing certain of the Company’s financial and operating


                                              149
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 156 of 222



results for the quarter and year ended December 31, 2013 (the “February 27, 2014 8-K”). For

the quarter, Mylan reported net income of $180.20 million, or $0.45 per diluted share, on

revenue of $1.80 billion, compared to net income of $161.96 million, or $0.39 per diluted share,

on revenue of $1.72 billion for the same period in the prior year. For 2013, Mylan reported net

income of $623.70 million, or $1.58 per diluted share, on revenue of $6.91 billion, compared to

net income of $640.85 million, or $1.52 per diluted share, on revenue of $6.80 billion for 2012.

       455.    In the February 27, 2014 8-K, Mylan stated, in relevant part:

      For the current quarter, Mylan's Specialty segment reported third party net
      revenues of $176.1 million, an increase of $20.2 million, or 13.0%, from the
      comparable prior year period of $155.9 million. The most significant contributor
      to Specialty segment revenues continues to be the EpiPen® Auto-Injector, sales
      of which increased as a result of favorable pricing and volume. The EpiPen®
      Auto-Injector is the number one dispensed epinephrine auto-injector.

      Gross profit for the three months ended December 31, 2013 was $796.0 million,
      and gross margins were 44%. For the three months ended December 31, 2012,
      gross profit was $742.3 million, and gross margins were 43%. Adjusted gross
      profit, as further defined below, for the three months ended December 31, 2013
      was $930.2 million and adjusted gross margins were 51% as compared to adjusted
      gross profit of $845.4 million and adjusted gross margins of 49% in the
      comparable prior year period. Adjusted gross margins were favorably impacted in
      the current quarter as a result of higher margins on new product introductions and
      favorable pricing and volume on the EpiPen® Auto-Injector. These increases
      were partially offset by lower gross margins on existing products primarily as a
      result of unfavorable pricing within the Generics segment as discussed above.

       456.    The statements in ¶¶ 454-55 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.



                                              150
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 157 of 222



       457.     In its February 27, 2014 Annual Report on Form 10-K, Mylan stated, in part:

      Specialty Segment

      Our specialty pharmaceutical business is conducted through Mylan Specialty,
      which competes primarily in the respiratory, severe allergy and psychiatry
      markets. Mylan Specialty’s portfolio consists of primarily branded specialty
      injectable, nebulized and transdermal products for life-threatening conditions. A
      significant portion of Mylan Specialty’s revenues are derived through the sale of
      the EPIPEN® Auto-Injector.

      The EPIPEN® Auto-Injector, which is used in the treatment of severe allergic
      reactions, is an epinephrine auto-injector that has been sold in the U.S. and
      internationally since the mid-1980s. Mylan Specialty has worldwide rights to the
      epinephrine auto-injector, which is supplied to Mylan Specialty by a wholly
      owned subsidiary of Pfizer. Anaphylaxis is a severe allergic reaction that is rapid
      in onset and may cause death, either through swelling that shuts off airways or
      through significant drop in blood pressure. In December 2010, the National
      Institute of Allergy and Infectious Diseases, a division of the National Institutes
      of Health, introduced the “Guidelines for the Diagnosis and Management of Food
      Allergy in the United States.” These guidelines state that epinephrine is the first
      line treatment for anaphylaxis. The EPIPEN® Auto-Injector is the number one
      prescribed epinephrine auto-injector. The strength of the EPIPEN® brand name,
      quality and ease of use of the product and the promotional strength of the Mylan
      Specialty U.S. sales force have enabled us to maintain our market share.

      [. . .]

      Medicaid, a U.S. federal health care program, requires all pharmaceutical
      manufacturers to pay rebates to state Medicaid agencies. The rebates are based on
      the volume of drugs that are reimbursed by the states for Medicaid beneficiaries.
      The Patient Protection and Affordable Care Act (the “PPACA”) and the Health
      Care and Education and Reconciliation Act of 2010, which amends the PPACA,
      raised the rebate percentages for both generic and brand pharmaceuticals effective
      January 1, 2010. The required rebate is currently 13% of the average
      manufacturer’s price for sales of Medicaid-reimbursed products marketed
      under ANDAs, up from 11% for periods prior to 2010. Sales of Medicaid-
      reimbursed products marketed under NDAs require manufacturers to rebate the
      greater of approximately 23% (up from 15%) of the average manufacturer’s
      price or the difference between the average manufacturer’s price and the best
      price during a specific period. We believe that federal or state governments may
      continue to enact measures aimed at reducing the cost of drugs to the public.
(Emphasis added.)




                                              151
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 158 of 222



       458.   The statements in ¶ 457 were misleading because they failed to disclose that

Mylan marketed the EpiPen under an NDA but rebated Medicaid only 13% of the average

manufacturer’s price for sales of Medicaid-reimbursed products.

       459.   In the February 27, 2014 10-K, Mylan stated, in part:

      Competition

      Our primary competitors include other generic companies (both major
      multinational generic drug companies and various local generic drug companies)
      and branded drug companies that continue to sell or license branded
      pharmaceutical products after patent expirations and other statutory expirations.
      In the branded space, key competitors are generally other branded drug companies
      that compete based on their clinical characteristics and benefits.

      Competitive factors in the major markets in which we participate can be
      summarized as follows:

      United States. The U.S. pharmaceutical industry is very competitive. Our
      competitors vary depending upon therapeutic areas and product categories.
      Primary competitors include the major manufacturers of brand name and generic
      pharmaceuticals.

      The primary means of competition are innovation and development, timely FDA
      approval, manufacturing capabilities, product quality, marketing, portfolio
      offering size, customer service, reputation and price. The environment of the U.S.
      pharmaceutical marketplace is highly sensitive to price. To compete effectively,
      we rely on cost-effective manufacturing processes to meet the rapidly changing
      needs of our customers around a reliable, high quality supply of generic
      pharmaceutical products. With regard to our Specialty segment business,
      significant sales and marketing effort is required to be directed to each targeted
      customer segment in order to compete effectively.

      Our competitors include other generic manufacturers, as well as brand companies
      that license their products to generic manufacturers prior to patent expiration or as
      relevant patents expire. Further regulatory approval is not required for a brand
      manufacturer to sell its pharmaceutical products directly or through a third-party
      to the generic market, nor do such manufacturers face any other significant
      barriers to entry into such market. Related to our Specialty segment business, our
      competitors include branded manufacturers who offer products for the treatment
      of COPD and severe allergies, as well as brand companies that license their
      products to generic manufacturers prior to patent expiration.




                                              152
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 159 of 222



       460.     The statements in ¶ 459 were misleading because they failed to disclose that: (1)

Mylan also competed in ways highly likely, at a minimum, to raise regulatory scrutiny; (2)

among the primary means by which Mylan competed was by anticompetitive means to

eliminate competitors of EpiPen, including, inter alia, by offering massive rebates to

commercial insurance companies and pharmacy benefit managers contingent upon excluding

Sanofi’s Auvi-Q from the market; (3) Mylan had engaged in collusive anticompetitive activity

with other drug companies, including (a) allocating the markets for generic drugs between

Mylan and those companies and agreeing with those companies not to compete with each other

for certain customers or in certain markets, and (b) colluding with other drug companies to fix

the prices of generic drugs; (4) as a result of this anticompetitive activity, the markets for

generic drugs sold by Mylan were not competitive; and (5) while absent anti-competitive

conduct, “the U.S. pharmaceutical marketplace [was] highly sensitive to price,” the price-fixing

cartel of which Mylan was a participant controlled the prices of generic drugs for which demand

was relatively inelastic, allowing the price-fixing cartel to increase prices for those drugs

exponentially without generating a proportionate drop in demand.

       461.     In the February 27, 2014 10-K, Mylan stated, in part:

      OUR REPORTING AND PAYMENT OBLIGATIONS RELATED TO OUR
      PARTICIPATION IN FEDERAL HEALTH CARE PROGRAMS, INCLUDING
      MEDICARE AND MEDICAID, ARE COMPLEX AND OFTEN INVOLVE
      SUBJECTIVE DECISIONS THAT COULD CHANGE AS A RESULT OF NEW
      BUSINESS CIRCUMSTANCES, NEW REGULATIONS OR AGENCY
      GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY FAILURE TO
      COMPLY WITH THOSE OBLIGATIONS COULD SUBJECT US TO
      INVESTIGATION, PENALTIES, AND SANCTIONS.

      [. . .]

      Federal laws regarding reporting and payment obligations with respect to a
      pharmaceutical company’s participation in federal health care programs,
      including Medicare and Medicaid, are complex. Because our processes for
      calculating applicable government prices and the judgments involved in making


                                              153
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 160 of 222



      these calculations involve subjective decisions and complex methodologies, these
      calculations are subject to risk of errors and differing interpretations. In addition,
      they are subject to review and challenge by the applicable governmental agencies,
      and it is possible that such reviews could result in changes that may have material
      adverse legal, regulatory, or economic consequences.

      [. . .]

      Any governmental agencies or authorities that have commenced, or may
      commence, an investigation of Mylan relating to the sales, marketing, pricing,
      quality, or manufacturing of pharmaceutical products could seek to impose, based
      on a claim of violation of anti-fraud and false claims laws or otherwise, civil
      and/or criminal sanctions, including fines, penalties, and possible exclusion from
      federal health care programs, including Medicare and Medicaid. Some of the
      applicable laws may impose liability even in the absence of specific intent to
      defraud. Furthermore, should there be ambiguity with regard to how to properly
      calculate and report payments - and even in the absence of any such ambiguity
      - a governmental authority may take a position contrary to a position we have
      taken, and may impose civil and/or criminal sanctions.

       462.     The statements in ¶ 461 were misleading because they failed to disclose that: (1)

Mylan had in fact already failed to comply with its “reporting and payment obligations under

the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex and did

not involve subjective decisions, but rather turned simply on whether the drug at issue had been

approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a “risk of

error,” as that risk of error already had materialized; (4) Mylan’s classification of the EpiPen

was not subject to “differing interpretations,” as checking on the FDA website whether a drug

had been approved under an NDA or had listed therapeutic equivalents is not an interpretive

exercise; (5) a government authority already had taken a position “with regard to how to

properly calculate . . . payments that was contrary to a position Mylan had taken”; as the HHS

IG and CMS already had determined that the EpiPen was misclassified and had informed Mylan

of this determination.

       463.     On May 1, 2014, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results


                                               154
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 161 of 222



for the quarter ended March 31, 2014 (the “May 1, 2014 8-K”). For the quarter, Mylan reported

net income of $115.90 million, or $0.29 per diluted share, on revenue of $1.72 billion,

compared to net income of $106.88 million, or $0.27 per diluted share, on revenue of $1.63

billion for the same period in the prior year. In the May 1, 2014 8-K, Mylan stated, in relevant

part:

        For the three months ended March 31, 2014, Mylan's Specialty segment reported
        third party net sales of $194.7 million, a decrease of $16.9 million, or 8.0%, from
        the comparable prior year period of $211.6 million. The decrease was the result of
        lower sales of the EpiPen® Auto-Injector, as a result of lower volumes due to a
        decline in wholesaler inventory levels during the quarter, only partially offset by
        favorable pricing. Third party net sales in the Specialty segment were also
        negatively impacted in the current period as a result of the discontinuation of a
        contract manufacturing agreement unrelated to the EpiPen® Auto-Injector.
        Offsetting these declines, sales of the Perforomist® Inhalation Solution increased
        from the comparable prior year period as a result of favorable pricing and volume.

        [. . .]

        Gross profit for the three months ended March 31, 2014, was $737.8 million and
        gross margins were 43.0%. For the three months ended March 31, 2013, gross
        profit was $693.5 million, and gross margins were 42.5%. Adjusted gross profit,
        as further defined below, for the three months ended March 31, 2014 was $865.6
        million and adjusted gross margins were 50% as compared to adjusted gross profit
        of $796.5 million and adjusted gross margins of 49% in the comparable prior year
        period. Adjusted gross margins were positively impacted in the current year as a
        result of higher margins on new products. These increases were partially offset by
        unfavorable pricing on existing products, including products launched in the prior
        year.

         464.     The statements in ¶ 463 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the




                                               155
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 162 of 222



market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       465.      On August 7, 2014, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended June 30, 2014 (the “August 7, 2014 8-K”). For the quarter, Mylan

reported net income of $152.20 million, or $0.32 per diluted share, on revenue of $1.84 billion,

compared to net income of $177.69 million, or $0.46 per diluted share, on revenue of $1.70

billion for the same period in the prior year. In the August 7, 2014 8-K, Mylan stated, in

relevant part:

      Specialty Segment Revenue

      Specialty segment reported third party net sales of $287.8 million for the quarter,
      an increase of 22% when compared to the prior year period. The increase was due
      to higher sales of the EpiPen® Auto-Injector driven by market expansion, as well
      as price. The effect of constant currency on Specialty segment third party net sales
      was insignificant. The EpiPen® Auto-Injector remains on track to become a
      billion dollar product in 2014.

      Total Gross Profit

      Adjusted gross profit was $923.4 million and adjusted gross margins were 50% as
      compared to adjusted gross profit of $834.2 million and adjusted gross margins of
      49% in the comparable prior year period. Strong adjusted gross margins were the
      result of growth in the EpiPen® Auto-Injector combined with the benefits and
      efficiencies of Mylan's vertically integrated operating platform. These increases
      were offset partially by unfavorable pricing on existing products, including
      products launched in the prior year. GAAP gross profit for the quarter was $808.8
      million and GAAP gross margins were 44% as compared to GAAP gross profit of
      $742.4 million and GAAP gross margins of 44% in the comparable prior year
      period.

      Total Profitability

      Adjusted earnings from operations for the quarter were $409.9 million, down less
      than 1% from the comparable prior year period. The decrease in adjusted earnings
      from operations was due to an increase in SG&A and R&D. The increase in
      SG&A was impacted by our direct-to-consumer marketing campaign for the



                                              156
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 163 of 222



      EpiPen® Auto-Injector, and to a lesser extent, by increases in legal and marketing
      costs in the North American region of the Generics business to support anticipated
      new product launches. R&D was at the high end of the guidance range as we
      continued to progress our biologics and respiratory growth platforms. GAAP
      earnings from operations were $226.1 million for the quarter, a decrease of 27%
      from the comparable prior year period.

       466.    The statements in ¶ 465 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       467.    On October 30, 2014, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended September 30, 2014 (the “October 30, 2014 8-K”). For the quarter, Mylan

reported net income of $499.10 million, or $1.26 per diluted share, on revenue of $2.08 billion,

compared to net income of $158.91 million, or $0.40 per diluted share, on revenue of $1.77

billion for the same period in the prior year. In the October 30, 2014 8-K, Mylan stated, in part:

      Specialty Segment Revenue

      Specialty segment reported third party net sales of $462.0 million for the quarter,
      an increase of 29% when compared to the prior year period. The increase was due
      to higher net sales of the EpiPen® Auto-Injector driven by increased volume and
      favorable pricing. The increased quarterly volume resulted from double-digit
      growth of the epinephrine auto-injector market. The EpiPen® Auto-Injector
      remains on track to become a billion dollar product in 2014.

      Total Gross Profit

      Adjusted gross profit was $1.13 billion and adjusted gross margins were 54% for
      the quarter as compared to adjusted gross profit of $903.2 million and adjusted



                                              157
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 164 of 222



      gross margins of 51% in the comparable prior year period. Strong adjusted gross
      margins were the result of new products and growth in the EpiPen® Auto-
      Injector. GAAP gross profit for the quarter was $1.01 billion and GAAP gross
      margins were 49% as compared to GAAP gross profit of $808.5 million and
      GAAP gross margins of 46% in the comparable prior year period.

      Total Profitability

      Adjusted earnings from operations for the quarter were $659.3 million, up 43%
      from the comparable prior year period. SG&A expense increased from the prior
      year period as a result of increased selling and marketing investments related to
      the EpiPen® Auto-Injector franchise as well as increased legal and marketing
      costs in the North American region to support anticipated new product launches.
      R&D expense also increased as we continued to invest in our biologics and
      respiratory growth platforms. GAAP earnings from operations were $495.0
      million for the quarter, an increase of 46% from the comparable prior year period.

       468.    The statements in ¶ 467 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

      O.      Defendants’ False and Misleading Statements in 2015

       469.    On March 2, 2015, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter and year ended December 31, 2014 (the “March 2, 2015 8-K”). For the quarter,

Mylan reported net income of $189.20 million, or $0.47 per diluted share, on revenue of $2.08

billion, compared to net income of $180.20 million, or $0.45 per diluted share, on revenue of

$1.81 billion for the same period in the prior year. For 2014, Mylan reported net income of

$929.40 million, or $2.99 per diluted share, on revenue of $7.72 billion, compared to net



                                             158
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 165 of 222



income of $623.70 million, or $1.58 per diluted share, on revenue of $6.91 billion for 2013. In

the March 2, 2015 8-K, Mylan stated, in part:

      Specialty Segment Revenue

      Specialty segment reported third party net sales of $242.7 million for the quarter,
      an increase of 38% when compared to the prior year period. The increase was due
      to higher net sales of the EpiPen® Auto-Injector driven by increased volume and
      favorable pricing. The increased quarterly volume resulted from continued growth
      of the epinephrine auto-injector market. Importantly, the EpiPen® Auto-Injector
      became Mylan’s first product to reach $1 billion in annual net sales in 2014.

      Total Gross Profit

      Adjusted gross profit was $1.12 billion and adjusted gross margins were 54% for
      the quarter as compared to adjusted gross profit of $930.2 million and adjusted
      gross margins of 51% in the comparable prior year period. Strong adjusted gross
      margins were the result of new products and growth in the EpiPen® Auto-
      Injector. GAAP gross profit for the quarter was $969.0 million and GAAP gross
      margins were 47% as compared to GAAP gross profit of $795.9 million and
      GAAP gross margins of 44% in the comparable prior year period.

      Total Profitability

      Adjusted earnings from operations for the quarter were $606.0 million, up 34%
      from the comparable prior year period. SG&A expense increased from the prior
      year period as a result of increased selling and marketing investments related to
      the EpiPen® Auto-Injector franchise as well as increased infrastructure costs.
      R&D expense also increased as we continued to invest in our biologics and
      respiratory growth platforms. GAAP earnings from operations were $392.5
      million for the quarter, an increase of 44% from the comparable prior year period.

       470.    The statements in ¶ 469 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.



                                                159
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 166 of 222



       471.     In the March 2, 2015 10-K, Mylan stated, in part:

      Specialty Segment

      Our specialty pharmaceutical business is conducted through Mylan Specialty,
      which competes primarily in the respiratory and severe allergy markets. Mylan
      Specialty’s portfolio consists primarily of branded specialty injectable and
      nebulized products. A significant portion of Mylan Specialty’s revenues are
      derived through the sale of the EpiPen® Auto-Injector. During 2014, the EpiPen®
      Auto-Injector became the first Mylan product to reach $1 billion in annual net
      sales.

      The EpiPen® Auto-Injector, which is used in the treatment of severe allergic
      reactions, is an epinephrine auto-injector that has been sold in the U.S. and
      internationally since the mid-1980s. Mylan Specialty has worldwide rights to the
      epinephrine auto-injector, which is supplied to Mylan Specialty by a wholly
      owned subsidiary of Pfizer Inc. Anaphylaxis is a severe allergic reaction that is
      rapid in onset and may cause death, either through swelling that shuts off airways
      or through significant drop in blood pressure. In December 2010, the National
      Institute of Allergy and Infectious Diseases, a division of the National Institutes
      of Health, introduced the “Guidelines for the Diagnosis and Management of Food
      Allergy in the United States.” These guidelines state that epinephrine is the first
      line treatment for anaphylaxis. The EpiPen® Auto-Injector is the number one
      dispensed epinephrine auto-injector. The strength of the EpiPen® brand name,
      quality and ease of use of the product and the promotional strength of the Mylan
      Specialty U.S. sales force have enabled us to maintain our leadership position
      within this therapeutic category.

      [. . .]

      Medicaid, a U.S. federal health care program, requires all pharmaceutical
      manufacturers to pay rebates to state Medicaid agencies. The rebates are based on
      the volume of drugs that are reimbursed by the states for Medicaid beneficiaries.
      The Patient Protection and Affordable Care Act (the “PPACA”) and the Health
      Care and Education and Reconciliation Act of 2010, which amends the PPACA,
      raised the rebate percentages effective January 1, 2010. The required rebate is
      currently 13% of the average manufacturer’s price for sales of Medicaid-
      reimbursed non-innovator products, up from 11% for periods prior to 2010.
      Sales of Medicaid-reimbursed innovator or single-source products require
      manufacturers to rebate the greater of approximately 23% (up from 15%) of the
      average manufacturer’s price or the difference between the average
      manufacturer’s price and the best price during a specific period. We believe
      that federal or state governments may continue to enact measures aimed at
      reducing the cost of drugs to the public.

(Emphasis added.)



                                              160
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 167 of 222




       472.   The statements in ¶ 471 were misleading because they failed to disclose that

Mylan marketed the EpiPen under an NDA but rebated Medicaid only 13% of the average

manufacturer’s price for sales of Medicaid-reimbursed products.

       473.   In the March 2, 2015 10-K, Mylan stated, in part:

      Competition

      Our primary competitors include other generic companies (both major
      multinational generic drug companies and various local generic drug companies)
      and branded drug companies that continue to sell or license branded
      pharmaceutical products after patent expirations and other statutory expirations.
      In the branded space, key competitors are generally other branded drug companies
      that compete based on their clinical characteristics and benefits.

      Competitive factors in the major markets in which we participate can be
      summarized as follows:

      United States. The U.S. pharmaceutical industry is very competitive. Our
      competitors vary depending upon therapeutic areas and product categories.
      Primary competitors include the major manufacturers of brand name and generic
      pharmaceuticals.

      The primary means of competition are innovation and development, timely FDA
      approval, manufacturing capabilities, product quality, marketing, portfolio size,
      customer service, reputation and price. The environment of the
      U.S. pharmaceutical marketplace is highly sensitive to price. To compete
      effectively, we rely on cost-effective manufacturing processes to meet the rapidly
      changing needs of our customers around a reliable, high quality supply of generic
      pharmaceutical products. With regard to our Specialty segment business,
      significant sales and marketing effort is required to be directed to each targeted
      customer segment in order to compete effectively.

      Our competitors include other generic manufacturers, as well as brand companies
      that license their products to generic manufacturers prior to patent expiration or as
      relevant patents expire. Further regulatory approval is not required for a brand
      manufacturer to sell its pharmaceutical products directly or through a third-party
      to the generic market, nor do such manufacturers face any other significant
      barriers to entry into such market. Related to our Specialty segment business, our
      competitors include branded manufacturers who offer products for the treatment
      of COPD and severe allergies, as well as brand companies that license their
      products to generic manufacturers prior to patent expiration.




                                              161
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 168 of 222



       474.     The statements in ¶ 473 were misleading because they failed to disclose that: (1)

Mylan also competed in ways highly likely, at a minimum, to raise regulatory scrutiny; (2)

among the primary means by which Mylan competed was by anticompetitive means to

eliminate competitors of EpiPen, including, inter alia, by offering massive rebates to

commercial insurance companies and pharmacy benefit managers contingent upon excluding

Sanofi’s Auvi-Q from the market; (3) Mylan had engaged in collusive anticompetitive activity

with other drug companies, including (a) allocating the markets for generic drugs between

Mylan and those companies and agreeing with those companies not to compete with each other

for certain customers or in certain markets, and (b) colluding with other drug companies to fix

the prices of generic drugs; (4) as a result of this anticompetitive activity, the markets for

generic drugs sold by Mylan were not competitive; and (5) while absent anti-competitive

conduct, “the U.S. pharmaceutical marketplace [was] highly sensitive to price,” the price-fixing

cartel of which Mylan was a participant controlled the prices of generic drugs for which demand

was relatively inelastic, allowing the price-fixing cartel to increase prices for those drugs

exponentially without generating a proportionate drop in demand.

       475.     In the March 2, 2015 10-K, Mylan stated, in part:

      OUR REPORTING AND PAYMENT OBLIGATIONS RELATED TO OUR
      PARTICIPATION IN FEDERAL HEALTH CARE PROGRAMS, INCLUDING
      MEDICARE AND MEDICAID, ARE COMPLEX AND OFTEN INVOLVE
      SUBJECTIVE DECISIONS THAT COULD CHANGE AS A RESULT OF NEW
      BUSINESS CIRCUMSTANCES, NEW REGULATIONS OR AGENCY
      GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY FAILURE TO
      COMPLY WITH THOSE OBLIGATIONS COULD SUBJECT US TO
      INVESTIGATION, PENALTIES, AND SANCTIONS.

      [. . .]

      Federal laws regarding reporting and payment obligations with respect to a
      pharmaceutical company’s participation in federal health care programs,
      including Medicare and Medicaid, are complex. Because our processes for
      calculating applicable government prices and the judgments involved in making


                                              162
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 169 of 222



      these calculations involve subjective decisions and complex methodologies, these
      calculations are subject to risk of errors and differing interpretations. In addition,
      they are subject to review and challenge by the applicable governmental agencies,
      and it is possible that such reviews could result in changes that may have material
      adverse legal, regulatory, or economic consequences.

      [. . .]

      Any governmental agencies or authorities that have commenced, or may
      commence, an investigation of Mylan relating to the sales, marketing, pricing,
      quality, or manufacturing of pharmaceutical products could seek to impose, based
      on a claim of violation of anti-fraud and false claims laws or otherwise, civil
      and/or criminal sanctions, including fines, penalties, and possible exclusion from
      federal health care programs, including Medicare and Medicaid. Some of the
      applicable laws may impose liability even in the absence of specific intent to
      defraud. Furthermore, should there be ambiguity with regard to how to properly
      calculate and report payments - and even in the absence of any such ambiguity
      - a governmental authority may take a position contrary to a position we have
      taken, and may impose civil and/or criminal sanctions.

       476.     The statements in ¶ 475 were misleading because they failed to disclose that: (1)

Mylan had in fact already failed to comply with its “reporting and payment obligations under

the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex and did

not involve subjective decisions, but rather turned simply on whether the drug at issue had been

approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a “risk of

error,” as that risk of error already had materialized; (4) Mylan’s classification of the EpiPen

was not subject to “differing interpretations,” as checking on the FDA website whether a drug

had been approved under an NDA or had listed therapeutic equivalents is not an interpretive

exercise; (5) a government authority already had taken a position “with regard to how to

properly calculate . . . payments that was contrary to a position Mylan had taken”; as the HHS

IG and CMS already had determined that the EpiPen was misclassified and had informed Mylan

of this determination; and (6) the disclosed risk that Mylan “could [be] subject[ed] to

investigation” relating to its “reporting and payment obligations related to . . . Medicaid” was no




                                               163
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 170 of 222



longer merely an unrealized risk—the risk had already materialized because Mylan was already

under investigation by the U.S. DOJ.

       477.    On May 5, 2015, Mylan held a conference call with investors on which

Defendant Rajiv Malik made the following statements:

      Mylan delivered solid first-quarter results, kicking off what we believe will be yet
      another year of strong financial performance for the Company.

      Sales during the quarter totaled nearly $1.9 billion and constant currency and fees
      of 15% compared to the same period last year. Adjusted diluted EPS came in at
      $0.70, an increase of 6% compared with the first quarter of 2014.

      As highlighted on this slide, all of our regions within the generic segment
      experienced strong constant currency revenue growth which was a result of new
      product introductions.

(Emphasis added.)

       478.    The statements in ¶ 477 were misleading because they failed to disclose that

Mylan’s performance was achieved in significant part because Mylan knowingly had

misclassified the EpiPen for the purposes of the MDRP, and accordingly overcharged Medicaid

for its EpiPen purchases, and because Mylan had engaged in anticompetitive conduct to exclude

competitors of EpiPen from the market and to allocate the market for, and to fix the price of,

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.

       479.    On May 5, 2015, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended March 31, 2015 (the “May 5, 2015 8-K”). For the quarter, Mylan reported

net income of $56.60 million, or $0.13 per diluted share, on revenue of $1.87 billion, compared




                                              164
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 171 of 222



to net income of $115.90 million, or $0.29 per diluted share, on revenue of $1.72 billion for the

same period in the prior year. In the May 5, 2015 8-K, Mylan stated, in relevant part:

      Specialty Segment Revenue

      Specialty segment reported third party net sales of $211.1 million for the quarter,
      an increase of 8% when compared to the prior year period. This increase was
      primarily due to higher net sales of the EpiPen® Auto-Injector driven by
      increased volume.

      [. . .]

      Total Profitability

      Adjusted earnings from operations for the quarter were $429.7 million, up 9%
      from the comparable prior year period. R&D expense increased primarily from
      the continued investment in our biologics and respiratory growth programs.
      SG&A expense increased from the prior year period as a result of increased costs
      related to acquired businesses and increased selling and marketing costs,
      primarily stemming from the EpiPen® Auto-Injector direct-to-consumer
      marketing campaign. GAAP earnings from operations were $159.3 million for the
      quarter, a decrease of 33% from the comparable prior year period. This decrease
      in earnings from operations during the current quarter was primarily the result of
      increased acquisition related costs and increased amortization expense as a result
      of the acquisition of the EPD Business.

      [. . .]

      Adjusted gross profit was $990.6 million and adjusted gross margins were 53%
      for the quarter as compared to adjusted gross profit of $865.6 million and adjusted
      gross margins of 50% in the comparable prior year period. The current quarter
      increase was due to new product introductions and net sales from acquisition.
      GAAP gross profit for the quarter was $830.1 million and GAAP gross margins
      were 44% as compared to GAAP gross profit of $737.8 million and GAAP gross
      margins of 43% in the comparable prior year period.

       480.     The statements in ¶ 479 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the



                                              165
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 172 of 222



market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       481.    In its May 8, 2015 Quarterly Report on Form 10-Q, Mylan made the following

statements:

      OUR REPORTING AND PAYMENT OBLIGATIONS RELATED TO OUR
      PARTICIPATION IN U.S. FEDERAL HEALTH CARE PROGRAMS,
      INCLUDING MEDICARE AND MEDICAID, ARE COMPLEX AND OFTEN
      INVOLVE SUBJECTIVE DECISIONS THAT COULD CHANGE AS A
      RESULT OF NEW BUSINESS CIRCUMSTANCES, NEW REGULATIONS
      OR AGENCY GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY
      FAILURE TO COMPLY WITH THOSE OBLIGATIONS COULD SUBJECT
      US TO INVESTIGATION, PENALTIES, AND SANCTIONS.

      Federal laws regarding reporting and payment obligations with respect to a
      pharmaceutical company’s participation in federal health care programs,
      including Medicare and Medicaid, are complex. Because our processes for
      calculating applicable government prices and the judgments involved in making
      these calculations involve subjective decisions and complex methodologies, these
      calculations are subject to risk of errors and differing interpretations. In addition,
      they are subject to review and challenge by the applicable governmental agencies,
      and it is possible that such reviews could result in changes that may have material
      adverse legal, regulatory, or economic consequences.

      Any governmental agencies or authorities that have commenced, or may
      commence, an investigation of us relating to the sales, marketing, pricing, quality,
      or manufacturing of pharmaceutical products could seek to impose, based on a
      claim of violation of anti-fraud and false claims laws or otherwise, civil and/or
      criminal sanctions, including fines, penalties, and possible exclusion from federal
      health care programs, including Medicare and Medicaid. Some of the applicable
      laws may impose liability even in the absence of specific intent to defraud.
      Furthermore, should there be ambiguity with regard to how to properly calculate
      and report payments - and even in the absence of any such ambiguity – a
      governmental authority may take a position contrary to a position we have taken,
      and may impose or pursue civil and/or criminal sanctions.

       482.    The statements in ¶ 481 were misleading because they failed to disclose that:

(1) Mylan had in fact already failed to comply with its “reporting and payment obligations

under the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex

and did not involve subjective decisions, but rather turned simply on whether the drug at issue



                                               166
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 173 of 222



had been approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a

“risk of error,” as that risk of error already had materialized; (4) Mylan’s classification of the

EpiPen was not subject to “differing interpretations,” as checking on the FDA website whether

a drug had been approved under an NDA or had listed therapeutic equivalents is not an

interpretive exercise; (5) a government authority already had taken a position “with regard to

how to properly calculate . . . payments that was contrary to a position Mylan had taken”; as the

HHS IG and CMS already had determined that the EpiPen was misclassified and had informed

Mylan of this determination; and (6) the disclosed risk that Mylan “could [be] subject[ed] to

investigation” relating to its “reporting and payment obligations related to . . . Medicaid” was no

longer merely an unrealized risk—the risk had already materialized because Mylan was already

under investigation by the U.S. DOJ.

       483.    On August 6, 2015, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended June 30, 2015 (the “August 6, 2015 8-K”). For the quarter, Mylan

reported net income of $167.80 million, or $0.32 per diluted share, on revenue of $2.37 billion,

compared to net income of $125.20 million, or $0.32 per diluted share, on revenue of $1.84

billion for the same period in the prior year. In the August 6, 2015 8-K, Mylan stated, in part:

      Specialty Segment Revenue

      Specialty segment reported third party net sales of $301.9 million for the quarter,
      an increase of 5% when compared to the prior year period. This increase was
      primarily due to growth across the segment, including higher volumes of the
      EpiPen® Auto-Injector.

      [. . .]
      Adjusted gross profit was $1.28 billion and adjusted gross margins were 54% for
      the quarter as compared to adjusted gross profit of $923.4 million and adjusted
      gross margins of 50% in the comparable prior year period. The current quarter
      increase was primarily due to net sales from the acquisition of the EPD Business



                                               167
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 174 of 222



      and net sales from new products. GAAP gross profit for the quarter was $1.01
      billion and GAAP gross margins were 43% as compared to GAAP gross profit of
      $808.8 million and GAAP gross margins of 44% in the comparable prior year
      period.

       484.    The statements in ¶ 483 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       485.    On August 6, 2015, Mylan held a conference call with investors on which

Defendant Sheehan cited “increased margins on existing [generic] products in North America,”

and noted “positive pricing in the North America,” even as Mylan experienced “mid-single-

digit price declines in Europe . . . and low-single-digit price in the rest of world.”

       486.    The statements in ¶ 485 were misleading because they failed to disclose that

Mylan’s margins on generic drugs had resulted in significant part from Mylan’s anticompetitive

activity, including allocation of the market for, and price fixing of, generic drugs.

       487.    On August 6, 2015, Mylan held a conference call with investors on which

Defendant Rajiv Malik made the following statements:

      [A]ll of our regions and businesses contributed to the outstanding performance we
      delivered during the second quarter, with each of the regions delivering very
      impressive double-digit growth. Our Global Genetics segment generated third-
      party net sales of just over $2 billion, an increase year over year of 43% on a
      constant currency basis. In North America, sales totaled $937 million, up 27%
      year over year. Our legacy business grew by 22%. This impressive growth is
      attributed to continued strong performance of sales from new products as less
      stable pricing and higher volumes on existing products.




                                                168
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 175 of 222



(Emphasis added.)

       488.     The statements in ¶ 487 were misleading because they failed to disclose that

Mylan’s performance was achieved in significant part because Mylan knowingly had

misclassified the EpiPen for the purposes of the MDRP, and accordingly overcharged Medicaid

for its EpiPen purchases, and because Mylan had engaged in anticompetitive conduct to exclude

competitors of EpiPen from the market and to allocate the market for, and to fix the price of,

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.

       489.     On October 30, 2015, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended September 30, 2015 (the “October 30, 2015 8-K”). For the quarter, Mylan

reported net income of $428.60 million, or $0.83 per diluted share, on revenue of $2.70 billion,

compared to net income of $499.10 million, or $1.26 per diluted share, on revenue of $2.08

billion for the same period in the prior year. In the October 30, 2015 8-K, Mylan stated, in part:

      Specialty Segment Revenues

      Specialty segment reported third party net sales of $437.8 million for the
      quarter, a decrease of 5% when compared to the prior year period. This decrease
      was primarily due to a lower average net selling price for the EpiPen® Auto-
      Injector as a result of competitive market conditions.

      [. . .]

      Adjusted gross profit was $1.58 billion and adjusted gross margins were 58% for
      the quarter as compared to adjusted gross profit of $1.13 billion and adjusted
      gross margins of 54% in the comparable prior year period. The current quarter
      increase was primarily due to net sales from the acquired EPD Business, new
      product introductions and increased margins on existing products in North
      America. GAAP gross profit was $1.32 billion and $1.01 billion for the third




                                              169
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 176 of 222



      quarter of 2015 and 2014, respectively. GAAP gross margins were 49% in both
      periods.

       490.    The statements in ¶ 489 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       491.    On October 30, 2015, Mylan held a conference call with investors on which

Defendant Rajiv Malik made the following statements:

      [A]ll of our divisions contributed to the outstanding performance we delivered
      during the third quarter with each delivering very impressive double digit revenue
      growth. Our global generic segment generated third party net sales of more than
      $2.3 billion, a year on year increase of 48% on a constant currency basis.

      In North America, sales were approximately $1.1 billion, up 29% year-over-year
      on a constant currency basis. Our legacy business grew by 24% as a result of
      continued strong performance of sales from new products and high volumes on
      existing products offset by lower net pricing.

(Emphasis added.)

       492.    The statements in ¶ 491 were misleading because they failed to disclose that

Mylan’s performance was achieved in significant part because Mylan knowingly had

misclassified the EpiPen for the purposes of the MDRP, and accordingly overcharged Medicaid

for its EpiPen purchases, and because Mylan had engaged in anticompetitive conduct to exclude

competitors of EpiPen from the market and to allocate the market for, and to fix the price of,

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta




                                             170
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 177 of 222



personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.

      P.        Defendants’ False and Misleading Statements in 2016

       493.     On February 10, 2016, Mylan issued a press release and filed a Current Report

on Form 8-K with the SEC, announcing certain of the Company’s financial and operating

results for the quarter and year ended December 31, 2015 (the “February 10, 2016 8-K”). For

the quarter, Mylan reported net income of $194.60 million, or $0.38 per diluted share, on

revenue of $2.49 billion, compared to net income of $189.20 million, or $0.47 per diluted share,

on revenue of $2.08 billion for the same period in the prior year. For 2015, Mylan reported net

income of $847.60 million, or $1.70 per diluted share, on revenue of $9.43 billion, compared to

net income of $929.40 million, or $2.34 per diluted share, on revenue of $7.72 billion for 2014.

       494.     In the February 10, 2016 8-K, Mylan stated, in part:

      Specialty Segment Revenues

      Specialty segment reported third party net sales were $254.1 million for the
      quarter, an increase of 5% when compared to the prior year period. This increase
      was primarily due to higher net sales of the EpiPen® Auto-Injector due to higher
      volumes, but with the same net payor pricing dynamics that existed throughout
      2015.

      [. . .]

      Specialty segment reported third party net sales of $1.20 billion for the year, an
      increase of 1% when compared to the prior year. This increase was partially due
      to higher volumes of the EpiPen® Auto-Injector, which was offset by lower
      pricing. The EpiPen® Auto-Injector is the number one dispensed epinephrine
      auto-injector and as a global franchise reached $1 billion in annual net sales for
      the second year in a row. In addition, sales of the Perforomist® Inhalation
      Solution and ULTIVA® increased by double digit percentage points from the
      prior year.

      [. . .]

      Adjusted gross profit was $1.40 billion and adjusted gross margins were 56% for
      the quarter as compared to adjusted gross profit of $1.12 billion and adjusted


                                              171
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 178 of 222



      gross margins of 54% in the comparable prior year period. The current quarter
      increase was primarily due to net sales from the acquired EPD Business and new
      product introductions, partially offset by pricing reductions. GAAP gross profit
      was $1.06 billion and $969.0 million for the fourth quarter of 2015 and 2014,
      respectively. GAAP gross margins were 43% and 47% in the fourth quarter of
      2015 and 2014, respectively.

       495.      The statements in ¶¶ 493-94 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       496.      In the February 16, 2016 Annual Report on Form 10-K, Mylan stated, in

relevant part:

      Competition

      Our primary competitors include other generic companies (both major
      multinational generic drug companies and various local generic drug companies)
      and branded drug companies that continue to sell or license branded
      pharmaceutical products after patent expirations and other statutory expirations.
      In the branded space, key competitors are generally other branded drug companies
      that compete based on their clinical characteristics and benefits. Competitive
      factors in the major markets in which we participate can be summarized as
      follows:

      North America

      The U.S. pharmaceutical industry is very competitive. Our competitors vary
      depending upon therapeutic areas and product categories. Primary competitors
      include the major manufacturers of brand name and generic pharmaceuticals. The
      primary means of competition are innovation and development, timely FDA
      approval, manufacturing capabilities, product quality, marketing, portfolio size,
      customer service, reputation and price. The environment of the U.S.
      pharmaceutical marketplace is highly sensitive to price. To compete effectively,
      we rely on cost-effective manufacturing processes to meet the rapidly changing
      needs of our customers around a reliable, high quality supply of generic


                                               172
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 179 of 222



      pharmaceutical products. With regard to our Specialty segment business,
      significant sales and marketing effort is required to be directed to each targeted
      customer segment in order to compete effectively.

      Our competitors include other generic manufacturers, as well as branded
      companies that license their products to generic manufacturers prior to patent
      expiration or as relevant patents expire. Further regulatory approval is not
      required for a branded manufacturer to sell its pharmaceutical products directly or
      through a third-party to the generic market, nor do such manufacturers face any
      other significant barriers to entry into such market. Related to our Specialty
      segment business, our competitors include branded manufacturers who offer
      products for the treatment of COPD and severe allergies, as well as brand
      companies that license their products to generic manufacturers prior to patent
      expiration.

       497.   The statements in ¶ 496 were misleading because they failed to disclose that: (1)

Mylan also competed in ways highly likely, at a minimum, to raise regulatory scrutiny; (2)

among the primary means by which Mylan competed was by anticompetitive means to

eliminate competitors of EpiPen, including, inter alia, by offering massive rebates to

commercial insurance companies and pharmacy benefit managers contingent upon excluding

Sanofi’s Auvi-Q from the market; (3) Mylan had engaged in collusive anticompetitive activity

with other drug companies, including (a) allocating the markets for generic drugs between

Mylan and those companies and agreeing with those companies not to compete with each other

for certain customers or in certain markets, and (b) colluding with other drug companies to fix

the prices of generic drugs; (4) as a result of this anticompetitive activity, the markets for

generic drugs sold by Mylan were not competitive; and (5) while absent anti-competitive

conduct, “the U.S. pharmaceutical marketplace [was] highly sensitive to price,” the price-fixing

cartel of which Mylan was a participant controlled the prices of generic drugs for which demand

was relatively inelastic, allowing the price-fixing cartel to increase prices for those drugs

exponentially without generating a proportionate drop in demand.

       498.   In the February 16, 2016 10-K, Mylan stated, in relevant part:



                                             173
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 180 of 222



      Specialty Segment

      Our specialty pharmaceutical business is conducted through Mylan Specialty,
      which competes primarily in the respiratory and severe allergy markets. For the
      year ended December 31, 2015, Specialty third party net sales were $1.20 billion.
      Mylan Specialty’s portfolio consists primarily of branded specialty injectable and
      nebulized products. A significant portion of Mylan Specialty’s revenues are
      derived through the sale of the EpiPen® Auto-Injector. The EpiPen® Auto-
      Injector is the number one dispensed epinephrine auto-injector and as a global
      franchise reached $1 billion in annual net sales for the second year in a row.

      The EpiPen® Auto-Injector, which is used in the treatment of severe allergic
      reactions, is an epinephrine auto-injector that has been sold in the U.S. and
      internationally since the mid-1980s. Mylan Specialty has worldwide rights to the
      epinephrine auto-injector, which is supplied to Mylan Specialty by a wholly
      owned subsidiary of Pfizer Inc. Anaphylaxis is a severe allergic reaction that is
      rapid in onset and may cause death, either through swelling that shuts off airways
      or through a significant drop in blood pressure. In December 2010, the National
      Institute of Allergy and Infectious Diseases, a division of the National Institutes
      of Health, introduced the “Guidelines for the Diagnosis and Management of Food
      Allergy in the United States.” These guidelines state that epinephrine is the first
      line treatment for anaphylaxis. The EpiPen® Auto-Injector is the number one
      dispensed epinephrine auto-injector. The strength of the EpiPen® Auto-Injector
      brand name, quality and ease of use of the product and the promotional strength
      of the Mylan Specialty U.S. sales force have enabled us to maintain our
      leadership position within this therapeutic category.

      [. . .]

      Medicaid, a U.S. federal healthcare program, requires pharmaceutical
      manufacturers to pay rebates to state Medicaid agencies. The rebates are based on
      the volume of drugs that are reimbursed by the states for Medicaid beneficiaries.
      Sales of Medicaid-reimbursed non-innovator products require manufacturers to
      rebate 13% of the average manufacturer’s price and, effective 2017, adjusted by
      the Consumer Price Index-Urban (the “CPI-U”) based on certain data. Sales of
      the Medicaid-reimbursed innovator or single-source products require
      manufactures to the rebate the greater of approximately 23% of the average
      manufacturer’s price or the difference between the average manufacturer’s
      price and the best price adjusted by the CPI-U based on certain data. We
      believe that federal or state governments will continue to enact measures aimed at
      reducing the cost of drugs to the public.

(Emphasis added.)




                                             174
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 181 of 222



       499.     The statements in ¶ 498 were misleading because they failed to disclose that

Mylan marketed the EpiPen under an NDA but rebated Medicaid only 13% of the average

manufacturer’s price for sales of Medicaid-reimbursed products.

       500.     In the February 16, 2016 10-K, Mylan stated:

      OUR REPORTING AND PAYMENT OBLIGATIONS RELATED TO OUR
      PARTICIPATION IN U.S. FEDERAL HEALTHCARE PROGRAMS,
      INCLUDING MEDICARE AND MEDICAID, ARE COMPLEX AND OFTEN
      INVOLVE SUBJECTIVE DECISIONS THAT COULD CHANGE AS A
      RESULT OF NEW BUSINESS CIRCUMSTANCES, NEW REGULATIONS
      OR AGENCY GUIDANCE, OR ADVICE OF LEGAL COUNSEL. ANY
      FAILURE TO COMPLY WITH THOSE OBLIGATIONS COULD SUBJECT
      US TO INVESTIGATION, PENALTIES, AND SANCTIONS.

      [. . .]

      Federal laws regarding reporting and payment obligations with respect to a
      pharmaceutical company’s participation in federal healthcare programs, including
      Medicare and Medicaid, are complex. Because our processes for calculating
      applicable government prices and the judgments involved in making these
      calculations involve subjective decisions and complex methodologies, these
      calculations are subject to risk of errors and differing interpretations. In addition,
      they are subject to review and challenge by the applicable government agencies
      . . . .”

      [. . .]

      Should there be ambiguity with regard to how to properly calculate and report
      payments—and even in the absence of any such ambiguity—a government
      authority may take a position contrary to a position we have taken . . . .

       501.     The statements in ¶ 500 were misleading because they failed to disclose that:

(1) Mylan had in fact already failed to comply with its “reporting and payment obligations

under the . . . Medicaid Rebate Program”; (2) the classification of the EpiPen was not complex

and did not involve subjective decisions, but rather turned simply on whether the drug at issue

had been approved under an NDA; (3) Mylan’s classification of the EpiPen was not subject to a

“risk of error,” as that risk of error already had materialized; (4) Mylan’s classification of the

EpiPen was not subject to “differing interpretations,” as checking on the FDA website whether


                                               175
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 182 of 222



a drug had been approved under an NDA or had listed therapeutic equivalents is not an

interpretive exercise; (5) a government authority already had taken a position “with regard to

how to properly calculate . . . payments that was contrary to a position Mylan had taken”; as the

HHS IG and CMS already had determined that the EpiPen was misclassified and had informed

Mylan of this determination; and (6) the disclosed risk that Mylan “could [be] subject[ed] to

investigation” relating to its “reporting and payment obligations related to . . . Medicaid” was no

longer merely an unrealized risk—the risk had already materialized because Mylan was already

under investigation by the U.S. DOJ.

       502.     On May 3, 2016, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended March 31, 2016 (the “May 3, 2016 8-K”). For the quarter, Mylan reported

net income of $13.90 million, or $0.03 per diluted share, on revenue of $2.19 billion, compared

to net income of $56.60 million, or $0.13 per diluted share, on revenue of $1.87 billion for the

same period in the prior year. In the May 3, 2016 8-K, Mylan stated, in relevant part:

      Specialty Segment Revenues

      Specialty segment reported third party net sales were $247.9 million for the
      quarter, an increase of 17% when compared to the prior year period. This increase
      was primarily the result of higher volumes of the EpiPen® Auto-Injector and
      higher sales of the Perforomist® Inhalation Solution.

      [. . .]

      Adjusted gross profit was $1.18 billion and adjusted gross margins were 54% for
      the quarter as compared to adjusted gross profit of $990.6 million and adjusted
      gross margins of 53% in the comparable prior year period. The current quarter
      increase was primarily due to the incremental contribution from established
      products in the first quarter of 2016 as well as new product introductions, partially
      offset by decreased margins on existing products in North America. U.S. GAAP
      gross profit was $907.0 million and $830.1 million for the first quarter of 2016
      and 2015, respectively.




                                               176
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 183 of 222



       503.    The statements in ¶ 502 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       504.    On May 3, 2016, Mylan held a conference call with investors on which

Defendant Rajiv Malik made the following statements:

      [O]ur business continues to perform strongly across all areas, reflecting the
      powerful global manufacturing, R&D, and commercial infrastructure we have in
      place. And the opportunities we are seeing to leverage our expansive product
      portfolio across our geographies and channels as one Mylan.

      In our North America generics business sales totaled $920 million, a year-over-
      year increase of 8%. Growth came primarily from sales of new products and to a
      lesser extent from incremental sales of established products, while the pricing
      environment was consistent with our expectations and guidance to you.

(Emphasis added.)

       505.    The statements in ¶ 504 were misleading because they failed to disclose that

Mylan’s performance was achieved in significant part because Mylan knowingly had

misclassified the EpiPen for the purposes of the MDRP, and accordingly overcharged Medicaid

for its EpiPen purchases, and because Mylan had engaged in anticompetitive conduct to exclude

competitors of EpiPen from the market and to allocate the market for, and to fix the price of,

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.




                                             177
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 184 of 222



       506.     On August 9, 2016, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended June 30, 2016 (the “August 9, 2016 8-K”). For the quarter, Mylan

reported net income of $168.40 million, or $0.33 per diluted share, on revenue of $2.56 billion,

compared to net income of $167.80 million, or $0.32 per diluted share, on revenue of $2.37

billion for the same period in the prior year.

       507.     In the August 9, 2016 8-K, Mylan stated, in relevant part:

      Specialty segment third party net sales were $402.5 million for the quarter, an
      increase of 33% when compared to the prior year period. This increase was
      primarily the result of higher unit volumes and the realization of the benefits of
      customer contract negotiations over the last several quarters related to the
      EpiPen® Auto-Injector, and higher sales of the Perforomist® Inhalation Solution
      and ULTIVA®.

      [. . .]

      Specialty segment third party net sales were $650.4 million for the six months
      ended June 30, 2016, an increase of 27% when compared to the prior year period.
      This increase was primarily the result of higher unit volumes and the realization
      of the benefits of customer contract negotiations over the last several quarters
      related to the EpiPen® Auto-Injector, and higher sales of the Perforomist®
      Inhalation Solution and ULTIVA®.

      [. . .]

      Gross profit was $2.08 billion and $1.84 billion for the six months ended June 30,
      2016 and 2015, respectively. Gross margins were 44% and 43% for the six
      months ended June 30, 2016 and 2015, respectively. Gross margins were
      positively impacted primarily by new product introductions and favorable
      Specialty sales, partially offset by higher amortization expense due to acquisitions
      completed in 2015. Adjusted gross profit was $2.63 billion and adjusted gross
      margins were 55% for the six months ended June 30, 2016 compared to adjusted
      gross profit of $2.27 billion and adjusted gross margins of 54% in the prior year
      period. Adjusted gross margins were positively impacted primarily by new
      product introductions and favorable Specialty sales in the first half of 2016.

       508.     The statements in ¶¶ 506-07 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because



                                                 178
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 185 of 222



Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly

overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs, or at a minimum, had competed in ways highly

likely to raise regulatory scrutiny.

       509.    On August 9, 2016, Mylan held a conference call with investors on which

Defendant Rajiv Malik made the following statements:

      We continued to see solid performance across our businesses during the second
      quarter, once again demonstrating that the scale and diversity we have created
      provides us with the strength, consistency, and resilience to ever-evolving market
      conditions, further differentiating us from our competitors.

      Overall, our generics business delivered third-party net sales of approximately
      $2.1 billion for the quarter, an increase of 4% compared to prior-year quarter. In
      North America, our generics business grew approximately 6% to just over $1
      billion. Growth came primarily from a significant number of new product
      introductions, leveraging our strong global platform.

      We launched 18 new products during this quarter. The generic pricing
      environment was again consistent with our expectations and guidance to you.

(Emphasis added.)

       510.    The statements in ¶ 509 were misleading because they failed to disclose that

Mylan’s performance was achieved in significant part because Mylan knowingly had

misclassified the EpiPen for the purposes of the MDRP, and accordingly overcharged Medicaid

for its EpiPen purchases, and because Mylan had engaged in anticompetitive conduct to exclude

competitors of EpiPen from the market and to allocate the market for, and to fix the price of,

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.




                                             179
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 186 of 222



       511.      On November 9, 2016, Mylan issued a press release and filed a Current Report

on Form 8-K with the SEC, announcing certain of the Company’s financial and operating

results for the quarter ended September 30, 2016 (the “November 9, 2016 8-K”). For the

quarter, Mylan reported net loss of $119.8 million, or a loss per share of $0.23, on revenue of

$3.06 billion.

       512.      In the November 9, 2016 8-K, Mylan stated, in relevant part:

      Specialty segment third party net sales were $418.7 million for the quarter, a
      decrease of 4% when compared to the prior year period. This decrease was
      primarily the result of lower unit volumes due to the timing of wholesaler
      purchases of the EpiPen® Auto-Injector in anticipation of the authorized generic
      launch.

      [. . .]

      Gross profit was $1.28 billion and $1.32 billion for the third quarter of 2016 and
      2015, respectively. Gross margins were 42% and 49% in the third quarter of 2016
      and 2015, respectively. Gross margins were negatively impacted in the current
      quarter by higher purchase accounting related items, primarily amortization, as a
      result of the acquisition of Meda and the Topicals Business, and the significant
      contribution in the prior year period of new products. Adjusted gross profit was
      $1.74 billion and adjusted gross margins were 57% for the quarter compared to
      adjusted gross profit of $1.58 billion and adjusted gross margins of 58% in the
      prior year period. Adjusted gross margins were positively impacted by the
      acquisition of Meda and new products, offset by the significant contribution in the
      prior year period of new products.

      [. . .]

      Specialty segment third party net sales were $1.07 billion for the nine months
      ended September 30, 2016, an increase of 12% when compared to the prior year
      period. This increase was primarily the result of the realization of the benefits of
      customer contract negotiations over the last several quarters related to the
      EpiPen® Auto-Injector, and higher sales of the Perforomist® Inhalation Solution
      and ULTIVA®, partially offset by lower volumes across the segment.

       513.      The statements in ¶¶ 511-12 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan knowingly had misclassified the EpiPen for the purposes of the MDRP, and accordingly



                                               180
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 187 of 222



overcharged Medicaid for its EpiPen purchases, and because Mylan had engaged in

anticompetitive conduct to exclude competitors of EpiPen from the market and to allocate the

market for, and to fix the price of, generic drugs (including through price-fixing activity in

which Defendants Malik and Nesta personally participated), or at a minimum, had competed in

ways highly likely to raise regulatory scrutiny.

       514.    On November 9, 2016, Mylan held a conference call with investors on which

Defendant Rajiv Malik made the following statements:

      Overall, our Generics business delivered third-party net sales of approximately
      $2.6 billion for the quarter, an increase of 17% compared to the prior year quarter.
      Meda contributed $324 million of these revenues, in-line with our expectations.
      In North America, our Generics business grew approximately 1% to just about
      $1.1 billion on a constant-currency basis. Growth came primarily from our
      acquisitions of both Meda and the Renaissance topicals business as well as new
      product introductions. Note that we have a challenging year-over-year
      comparison this quarter due to significant contribution from the new products in
      the last year's third quarter, especially Esomeprazole, Lidocaine and Bexarotene.
      We also experienced increased competition with new entrants on a number of
      other key products.

      The generic pricing environment was again consistent with our expectations and
      previous guidance.

(Emphasis added.)

       515.    The statements in ¶ 514 were misleading because they failed to disclose that

Mylan’s performance was achieved in significant part because Mylan knowingly had

misclassified the EpiPen for the purposes of the MDRP, and accordingly overcharged Medicaid

for its EpiPen purchases, and because Mylan had engaged in anticompetitive conduct to exclude

competitors of EpiPen from the market and to allocate the market for, and to fix the price of,

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.



                                               181
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 188 of 222



      Q.        Defendants’ False and Misleading Statements in 2017

       516.     On March 1, 2017, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter and year ended December 31, 2016 (the “March 1, 2017 8-K”). For the quarter,

Mylan reported net income of $417.5 million, or $0.78 per diluted share, on revenue of $3.27

billion. For 2015, Mylan reported net earnings of $480.0 million, or $0.92 per diluted share, on

revenue of $11.08 billion.

       517.     In the March 1, 2017 8-K, Mylan stated, in part:

      Third party net sales from North America were $1.57 billion for the quarter, an
      increase of 22% when compared to the prior year period. This increase was
      principally due to net sales from the acquisitions of Meda AB and the non-sterile,
      topicals-focused business of Renaissance Acquisition Holdings, LLC, and to a
      lesser extent, net sales from new products. Partially offsetting this increase was
      lower pricing and volumes on existing products.

      [. . .]

      Gross profit was $1.34 billion and $1.06 billion for the fourth quarter of 2016 and
      2015, respectively. Gross margins were 41% and 43% in the fourth quarter of
      2016 and 2015, respectively. Gross margins were negatively impacted in the
      current quarter due to increased amortization of intangible assets, the amortization
      of acquisition-related inventory fair value adjustments and intangible asset
      impairment charges. This negative impact was partially offset by the positive
      impact of net sales from new products. Adjusted gross profit was $1.85 billion
      and adjusted gross margins were 57% for the quarter compared to adjusted gross
      profit of $1.40 billion and adjusted gross margins of 56% in the prior year period.
      Adjusted gross margins were positively impacted in the current quarter as a result
      of net sales from new products and the net impact of acquisitions.

      [. . .]

      Third party net sales from North America were $5.63 billion for the year ended
      December 31, 2016, an increase of 10% when compared to the prior year. The
      increase was principally due to net sales from the acquisitions of Meda, the
      Topicals Business and the incremental sales from the EPD Business, and to a
      lesser extent, net sales from new products. These increases were partially offset
      by lower volume and pricing on existing products. As anticipated, the U.S.
      generics products experienced price erosion in the mid-single digits. The



                                              182
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 189 of 222



        unfavorable impact of foreign currency translation on current year third party net
        sales was approximately $7 million, or less than 1% within North America.

        [. . .]

        Gross profit was $4.70 billion and $4.22 billion for the year ended December 31,
        2016 and 2015, respectively. Gross margins were 42% and 45% for the year
        ended December 31, 2016 and 2015, respectively. Gross margins were negatively
        impacted in the current year due to increased amortization of intangible assets and
        purchase accounting related items consistent with the fourth quarter. This
        negative impact was partially offset by the positive impact of net sales from new
        products. Adjusted gross profit was $6.21 billion and $5.25 billion for the year
        ended December 31, 2016 and 2015, respectively. Adjusted gross margins were
        56% in both 2016 and 2015. Adjusted gross margins were positively impacted in
        the current year as a result of net sales from new products and the net impact of
        acquisitions.

         518.     The statements in ¶¶ 516-17 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan had engaged in anticompetitive conduct to allocate the market for, and to fix the price of,

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.

         519.     In its March 1, 2017 Annual Report on Form 10-K, Mylan stated, in relevant

part:




                                                183
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 190 of 222



      Competition

      Our primary competitors include other generic companies (both major
      multinational generic drug companies and various local generic drug companies)
      and branded drug companies that continue to sell or license branded
      pharmaceutical products after patent expirations and other statutory expirations.
      In the branded space, key competitors are generally other branded drug companies
      that compete based on their clinical characteristics and benefits. Our OTC
      products face competition from other major pharmaceutical companies and
      retailers who carry their own private label brands. Our ability to compete in the
      various OTC markets is affected by several factors, including customer
      acceptance, reputation, product quality, pricing and the effectiveness of our
      promotional activities. OTC markets are highly fragmented in terms of product
      categories and geographic market coverage.

      Competitive factors in the major markets in which we participate can be
      summarized as follows:

      North America

      The U.S. pharmaceutical industry is very competitive. Our competitors vary
      depending upon therapeutic areas and product categories. Primary competitors
      include the major manufacturers of brand name and generic pharmaceuticals. The
      primary means of competition are innovation and development, timely FDA
      approval, manufacturing capabilities, product quality, marketing, portfolio size,
      customer service, reputation and price. The environment of the U.S.
      pharmaceutical marketplace is highly sensitive to price. To compete effectively,
      we rely on cost-effective manufacturing processes to meet the rapidly changing
      needs of our customers around a reliable, high quality supply of generic
      pharmaceutical products.

       520.    The statements in ¶ 519 were misleading because they failed to disclose that: (1)

Mylan also competed in ways highly likely, at a minimum, to raise regulatory scrutiny; (2)

Mylan, including President Rajiv Malik, had engaged in collusive anticompetitive activity with

other drug companies, including (a) allocating the markets for generic drugs between Mylan and

those companies and agreeing with those companies not to compete with each other for certain

customers or in certain markets, and (b) colluding with other drug companies to fix the prices of

generic drugs; (3) as a result of this anticompetitive activity, the markets for generic drugs sold

by Mylan were not competitive; and (4) while absent anti-competitive conduct, “the U.S.



                                               184
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 191 of 222



pharmaceutical marketplace [was] highly sensitive to price,” the price-fixing cartel of which

Mylan was a participant controlled the prices of generic drugs for which demand was relatively

inelastic, allowing the price-fixing cartel to increase prices for those drugs exponentially

without generating a proportionate drop in demand.

       521.    In the May 10, 2017 Current Report on Form 8-K, Mylan stated, in relevant part:

      Gross profit was $1.09 billion and $907.0 million for the first quarter of 2017 and
      2016, respectively. Gross margins were 40% and 41% in the first quarter of 2017
      and 2016, respectively. Gross margins were negatively impacted in 2 the current
      quarter due to increased amortization expense as a result of the acquisitions of
      Meda and the Topicals Business, lower gross profit from the sales of existing
      products in North America, including the EpiPen® Auto-Injector, partially offset
      by the contributions from the acquired businesses noted above. Adjusted gross
      profit was $1.45 billion and adjusted gross margins were 53% for the first quarter
      of 2017 compared to adjusted gross profit of $1.18 billion and adjusted gross
      margins of 54% in the prior year period. Adjusted gross margins were negatively
      impacted in the current quarter as a result of lower gross profit from the sales of
      existing products in North America, including the EpiPen® Auto-Injector,
      partially offset by the contributions from the acquired businesses.

       522.    The statements in ¶ 521 were misleading because they failed to disclose that

Mylan had engaged in anticompetitive conduct to allocate the market for, and to fix the price of

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.

       523.    On August 9, 2017, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended June 30, 2017 (the “August 9, 2017 8-K”). For the quarter, Mylan

reported net earnings of $297.0 million, or $0.55 per diluted share, on revenue of $2.96 billion.

       524.    In the August 9, 2017 8-K, Mylan stated, in relevant part:

      Gross profit was $1.23 billion and $1.17 billion for the second quarter of 2017
      and 2016, respectively. Gross margins were 41% and 46% in the second quarter



                                              185
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 192 of 222



      of 2017 and 2016, respectively. Gross margins were negatively impacted in the
      current quarter by increased amortization expense as a result of the acquisitions of
      Meda and the Topicals Business by approximately 335 basis points and lower
      gross profit from the sales of existing products in North America, including the
      EpiPen® Auto-Injector, by approximately 320 basis points, partially offset by the
      contributions from the acquired businesses. Adjusted gross profit was $1.60
      billion and adjusted gross margins were 54% for the second quarter of 2017
      compared to adjusted gross profit of $1.45 billion and adjusted gross margins of
      56% in the prior year period. Adjusted gross margins were negatively impacted in
      the current quarter as a result of lower gross profit from the sales of existing
      products in North America, including the EpiPen® Auto-Injector, by
      approximately 260 basis points, partially offset by the contributions from acquired
      businesses.

       525.     The statements in ¶¶ 523-24 were misleading because they failed to disclose that

Mylan’s net income, revenue and gross margins were achieved in significant part because

Mylan had engaged in anticompetitive conduct to allocate the market for, and to fix the price of

generic drugs (including through price-fixing activity in which Defendants Malik and Nesta

personally participated), or at a minimum, had competed in ways highly likely to raise

regulatory scrutiny.

      R.        Defendants’ False and Misleading Statements in 2018

       526.     On February 28, 2018, Mylan issued a press release and filed a Current Report

on Form 8-K with the SEC, announcing certain of the Company’s financial and operating

results for the year ended December 31, 2017 and Fourth Quarter 2017 (the “February 28, 2018

8-K”). For the year, Mylan reported revenue of $11.91 billion, and for the quarter, Mylan

reported revenue of $3.24 billion.

       527.     In the February 28, 2018 8-K, Mylan stated, in relevant part:

      In 2017, we delivered an 8% increase in total revenues year over year, as strong
      performances by our Europe and Rest of World segments more than offset
      ongoing volatility across the healthcare industry in the U.S. marketplace.

      [. . .]




                                               186
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 193 of 222



        Gross profit was $1.29 billion and $1.34 billion for the fourth quarter of 2017 and
        2016, respectively. Gross margins were 40% and 41% in the fourth quarter of
        2017 and 2016, respectively. Adjusted gross profit was $1.80 billion and adjusted
        gross margins were 55% for the fourth quarter of 2017 compared to adjusted
        gross profit of $1.85 billion and adjusted gross margins of 57% in the prior year
        period. Gross margins and adjusted gross margins were negatively impacted in
        the current quarter as a result of lower gross profit from the sales of existing
        products in North America, including the EpiPen® Auto-Injector, partially offset
        by contributions from new products.

         528.   The statements in ¶¶ 526-27 were misleading because they failed to disclose that

Mylan’s financial results were achieved in significant part because Mylan had engaged in

anticompetitive conduct to allocate the market for, and to fix the price of generic drugs

(including through price-fixing activity in which Defendants Malik and Nesta personally

participated), or at a minimum, had competed in ways highly likely to raise regulatory scrutiny.

         529.   In its March 1, 2018 Annual Report on Form 10-K, Mylan stated, in relevant

part:

        Competition

        Our primary competitors include other generic companies (both major
        multinational generic drug companies and various local generic drug companies)
        and branded drug companies that continue to sell or license branded
        pharmaceutical products after patent expirations and other statutory expirations.
        In the branded space, key competitors are generally other branded drug companies
        that compete based on their clinical characteristics and benefits. Our OTC
        products face competition from other major pharmaceutical companies and
        retailers who carry their own private label brands. Our ability to compete in the
        various OTC markets is affected by several factors, including customer
        acceptance, reputation, product quality, pricing and the effectiveness of our
        promotional activities. OTC markets are highly fragmented in terms of product
        categories and geographic market coverage.

        Competitive factors in the major markets in which we participate can be
        summarized as follows:

        North America

        The U.S. pharmaceutical industry is very competitive. Our competitors vary
        depending upon therapeutic areas and product categories. Primary competitors
        include the major manufacturers of brand name and generic pharmaceuticals. The


                                               187
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 194 of 222



      primary means of competition are innovation and development, timely FDA
      approval, manufacturing capabilities, product quality, marketing, portfolio size,
      customer service, reputation and price. The environment of the U.S.
      pharmaceutical marketplace is highly sensitive to price. To compete effectively,
      we rely on cost-effective manufacturing processes to meet the rapidly changing
      needs of our customers around a reliable, high quality supply of generic
      pharmaceutical products.

       530.    The statements in ¶ 529 were misleading because they failed to disclose that: (1)

Mylan also competed in ways highly likely, at a minimum, to raise regulatory scrutiny; (2)

Mylan, including President Rajiv Malik, had engaged in collusive anticompetitive activity with

other drug companies, including (a) allocating the markets for generic drugs between Mylan and

those companies and agreeing with those companies not to compete with each other for certain

customers or in certain markets, and (b) colluding with other drug companies to fix the prices of

generic drugs; (3) as a result of this anticompetitive activity, the markets for generic drugs sold

by Mylan were not competitive; and (4) while absent anti-competitive conduct, “the U.S.

pharmaceutical marketplace [was] highly sensitive to price,” the price-fixing cartel of which

Mylan was a participant controlled the prices of generic drugs for which demand was relatively

inelastic, allowing the price-fixing cartel to increase prices for those drugs exponentially

without generating a proportionate drop in demand.

       531.    On May 9, 2018, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended March 31, 2018 (the “May 9, 2018 8-K”). For the quarter, Mylan reported

revenue of $2.68 billion.

       532.    In the May 9, 2018 8-K, Mylan stated, in relevant part:

      Net sales from existing products on a constant currency basis decreased $286.2
      million primarily as a result of lower volumes, and to a lesser extent, pricing,
      which were partially offset by new product introductions of $102.6 million. Sales
      were also negatively impacted by the adoption of new accounting standards of a
      net impact of approximately $17.7 million. Mylan’s total revenues were


                                               188
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 195 of 222



      favorably impacted by the effect of foreign currency translation, primarily
      reflecting changes in the U.S. Dollar as compared to the currencies of Mylan’s
      subsidiaries in the European Union, India, the United Kingdom, Japan, and
      Australia

       533.     The statements in ¶¶ 531-32 were misleading because they failed to disclose that

Mylan’s financial results were achieved in significant part because Mylan had engaged in

anticompetitive conduct to allocate the market for, and to fix the price of, generic drugs

(including through price-fixing activity in which Defendants Malik and Nesta personally

participated), or at a minimum, had competed in ways highly likely to raise regulatory scrutiny.

       534.     On August 8, 2018, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results

for the quarter ended March 31, 2018 (the “August 8, 2018 8-K”). For the quarter, Mylan

reported revenue of $2.68 billion.

       535.     In the August 8, 2018 8-K, Mylan stated, in relevant part:

      Total revenues were $2.81 billion . . . .

      [. . .]

      The decrease in total revenues included lower net sales in the North America
      segment of 22%. This decrease was partially offset by net sales increases in the
      Europe segment of 4%, and in the Rest of World segment of 10%. The overall
      decrease in total revenues was primarily driven by a decrease in net sales from
      existing products. Net sales from existing products, partially offset by new
      product launches, decreased on a constant currency basis by approximately
      $222.0 million primarily as a result of lower volumes, and to a lesser extent,
      pricing. [. . .] Mylan’s total revenues were favorably impacted by the effect of
      foreign currency translation, primarily reflecting changes in the U.S. Dollar as
      compared to the currencies of Mylan’s subsidiaries in the European Union, which
      was partially offset by the unfavorable impact from changes in the Indian Rupee.

       536.     The statements in ¶¶ 534-35 were misleading because they failed to disclose that

Mylan’s financial results were achieved in significant part because Mylan had engaged in

anticompetitive conduct to allocate the market for, and to fix the price of generic drugs



                                                  189
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 196 of 222



(including through price-fixing activity in which Defendants Malik and Nesta personally

participated), or at a minimum, had competed in ways highly likely to raise regulatory scrutiny.

         S.     Defendants’ False and Misleading Statements in 2019

         537.    On February 26, 2019, Mylan issued a press release and filed a Current Report

on Form 8-K with the SEC, announcing certain of the Company’s financial and operating

results s for the fourth quarter and the year ended December 31, 2018 (the “February 26, 2019

8-K”).

         538.    In the February 26, 2019 8-K, Mylan stated, in relevant part:

         U.S. GAAP gross profit for the three months ended December 31, 2018 was $1.02
         billion and U.S. GAAP gross margins were 33%. For the three months ended
         December 31, 2017, U.S. GAAP gross profit was $1.29 billion and U.S. GAAP
         gross margins were 40%. U.S. GAAP gross margins were negatively impacted by
         approximately 270 basis points related to the incremental amortization from
         product acquisitions and intangible asset impairment charges and by
         approximately 240 basis points as a result of incremental manufacturing expenses,
         site remediation expenses and incremental restructuring charges incurred during
         the current quarter principally as a result of the activities at the Company’s
         Morgantown plant. U.S. GAAP gross margins were also negatively impacted as a
         result of lower gross profit from the sales of existing products partially offset by
         gross margins on new product introductions primarily in North America. Adjusted
         gross profit was $1.68 billion and adjusted gross margins were 55% for the three
         months ended December 31, 2018 compared to adjusted gross profit of $1.80
         billion and adjusted gross margins of 55% in the prior year period. Adjusted gross
         margins were negatively impacted by lower gross profit from sales of existing
         products partially offset by gross margins on new product introductions primarily
         in North America.

         539.    The statements in ¶¶ 537-38 were misleading because they failed to disclose that

Mylan’s financial results were achieved in significant part because Mylan had engaged in

anticompetitive conduct to allocate the market for, and to fix the price of, generic drugs

(including through price-fixing activity in which Defendants Malik and Nesta personally

participated), or at a minimum, had competed in ways highly likely to raise regulatory scrutiny.




                                                 190
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 197 of 222



         540.     In its February 27, 2019 Annual Report on Form 10-K, Mylan stated, in relevant

part:

        We face vigorous competition that threatens the commercial acceptance and
        pricing of our products.

        The pharmaceutical industry is highly competitive. We face competition from
        other pharmaceutical manufacturers globally, some of whom are significantly
        larger than we are. Our competitors may be able to develop products and
        processes competitive with or superior to our own for many reasons, including but
        not limited to the possibility that they may have:

                  •     proprietary processes or delivery systems;
                  •     larger or more productive R&D and marketing staff;
                  •     larger or more efficient production capabilities in a particular therapeutic
                        area;
                  •     more experience in preclinical testing and human clinical trials;
                  •     more products; or
                  •     more experience in developing new drugs and greater financial resources,
                        particularly with regard to manufacturers of branded products.

        We also face increasing competition from lower-cost generic products and other
        branded products.

        [. . .]

        Competitors’ products may also be safer, more effective, more effectively
        marketed or sold, or have lower prices or better performance features than ours.
        We cannot predict with certainty the timing or impact of competitors’ products.

         541.     The statements in ¶ 540 were misleading because they failed to disclose that: (1)

Mylan also competed in ways highly likely, at a minimum, to raise regulatory scrutiny; (2)

Mylan, including President Rajiv Malik, had engaged in collusive anticompetitive activity with

other drug companies, including (a) allocating the markets for generic drugs between Mylan and

those companies and agreeing with those companies not to compete with each other for certain

customers or in certain markets, and (b) colluding with other drug companies to fix the prices of

generic drugs; (3) as a result of this anticompetitive activity, the markets for generic drugs sold

by Mylan were not competitive.



                                                191
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 198 of 222



       542.    On May 7, 2019, Mylan issued a press release and filed a Current Report on

Form 8-K with the SEC, announcing certain of the Company’s financial and operating results s

for the quarter and ended March 31, 2019 (the “May 7, 2019 8-K”).

       543.    In the May 7, 2019 8-K, Mylan stated, in relevant part:

      U.S. GAAP gross profit was $805.2 million and $984.3 million for the three
      months ended March 31, 2019 and 2018, respectively. U.S. GAAP gross margins
      were 32% and 37% for the three months ended March 31, 2019 and 2018,
      respectively. U.S. GAAP gross margins were negatively impacted by
      approximately 60 basis points related to the incremental amortization from
      product acquisitions. U.S. GAAP gross margins were also negatively affected by
      approximately 280 basis points as a result of incremental manufacturing expenses,
      site remediation expenses and incremental restructuring charges incurred during
      the current period principally as a result of the activities at the Company’s
      Morgantown plant. In addition, U.S. GAAP gross margins were negatively
      impacted as a result of lower gross profit for sales of existing products partially
      offset by the impact from new product sales, primarily in North America

       544.    The statements in ¶¶ 542-43 were misleading because they failed to disclose that

Mylan’s financial results were achieved in significant part because Mylan had engaged in

anticompetitive conduct to allocate the market for, and to fix the price of generic drugs

(including through price-fixing activity in which Defendants Malik and Nesta personally

participated), or at a minimum, had competed in ways highly likely to raise regulatory scrutiny.

                               VIII.    LOSS CAUSATION

       545.    Defendants’ wrongful conduct, as alleged herein, directly and proximately

caused the economic loss suffered by Plaintiffs and the Class.

       546.    Throughout the Class Period, the price of the Company’s securities was

artificially inflated and/or maintained at an artificially high level as a result of Defendants’

materially false and misleading statements and omissions identified herein.

       547.    The price of the Company’s securities significantly declined when the

misrepresentations made to the market, and/or the information and risks alleged herein to have



                                              192
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 199 of 222



 been concealed from the market, and/or the effects thereof, materialized and/or were revealed,

 causing investors’ losses.

         548.    Mylan’s failure to disclose the fraudulent activity artificially inflated the value of

 Mylan’s shares and/or maintained those shares at an artificially high level, and the revelation

 and/or materialization of this information and/or the risks concealed by Mylan’s fraud resulted

 in substantial losses to both the NASDAQ Investor Class members.

        A.      August 19-24, 2016

         549.    On August 17, 2016, at 6:42PM EST, NBC News published an article titled,

 “EpiPen Price Hike Has Parents of Kids with Allergies Scrambling Ahead of School Year”

 highlighting the price increases in the EpiPen over the prior years.47

         550.    On August 19, 2016 at 6:13PM EST, NBC News published an article titled

 “Martin Shkreli Weighs in on EpiPen Scandal, Calls Drug Makers ‘Vultures’” stating, “A

 growing chorus is calling on the Mylan pharmaceutical company to justify its price hikes on

 EpiPens.”48

         551.    On August 20, 2016, Senator Amy Klobuchar of Minnesota, the top Democrat

 on the Judiciary Committee’s antitrust subcommittee, publicly called for a hearing to investigate

 “the enormous increase in the price of EpiPens.”49




47
   Ben Popken, EpiPen Price Hike Has Parents of Kids With Allergies Scrambling Ahead of School Year, NBC
News (Aug. 17, 2016), available at http://www.nbcnews.com/business/economy/epipen-price-hike-has-parents-
kids-allergies-scrambling-ahead-school-n633071.
48
  Ben Popken, Martin Shkreli Weighs in on EpiPen Scandal, Calls Drug Makers ‘Vultures,’ NBC News (Aug. 19,
2016), available at http://www.nbcnews.com/business/consumer/martin-shkreli-weighs-epipen-scandal-calls-drug-
makers-vultures-n634451.
49
  Amy Klobuchar, Klobuchar Calls for Judiciary Hearing and Investigation Into at Least 400 Percent Increase of
EpiPen Packs (Aug. 20, 2016), available at https://www.klobuchar.senate.gov/public/index.cfm/2016/8/klobuchar-
calls-for-judiciary-hearing-and-investigation-into-at-least-400-percent-increase-of-epipen-packs.




                                                    193
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 200 of 222



         552.     On August 22, 2016, Senator Charles Grassley of Iowa, Chairman of the Senate

 Judiciary Committee, sent a letter to Heather Bresch, which was published the same day.50 The

 letter stated Mr. Grassley was “concerned that the substantial price increase could limit access

 to a much-needed medication” and requested additional information on the price increases.

 Also on August 22, 2016, Senator Klobuchar sent a letter to the FTC requesting an investigation

 into Mylan's price increase on the EpiPen. 51

         553.     On August 24, 2016, The New York Times published an article titled, “Mylan

 Raised EpiPen’s Price Before the Expected Arrival of a Generic,” in which it stated that the

 company’s history of pricing the product highlights a common tactic in the drug industry:

 sharply raising prices in the years just before a generic competitor reaches the market.52

         554.     On this news and other similar stories, risks or truth concealed by, or effects

 associated with, Mylan’s fraud and anticompetitive conduct were revealed, or materialized, and

 as a result Mylan’s share price fell $6.17, or 12.51% between August 19 and August 24, 2016 to

 close at $43.15 on August 24, 2016.53 Specifically, Mylan’s share price fell $0.66, or 1.34% on

 August 19, $0.76, or 1.56% on August 22, $2.28, or 4.76% on August 23 and $2.47, or 5.41%

 on August 24, 2016.


50
  Letter from Charles E. Grassley, U.S. Senator, to Heather Bresch, CEO Mylan N.V. (Aug. 22, 2016), available at
https://www.grassley.senate.gov/sites/default/files/constituents/upload/2016-08-
22%20CEG%20to%20Mylan%20(EpiPen).pdf.
51
   Amy Klobuchar, Klobuchar Calls for FTC Investigation of Mylan Pharmaceuticals for Possible Antitrust
Violations in Light of Dramatic Price Increase of EpiPen Packs, News Release (Aug. 22, 2016), available at
https://www.klobuchar.senate.gov/public/index.cfm/2016/8/klobuchar-calls-for-ftc-investigation-of-mylan-
pharmaceuticals-for-possible-antitrust-violations-in-light-of-dramatic-price-increase-of-epipen-packs.
52
  Andrew Pollack, Mylan Raised EpiPen’s Price Before the Expected Arrival of a Generic, The New York Times
(Aug. 24, 2016), available at https://www.nytimes.com/2016/08/25/business/mylan-raised-epipens-price-before-the-
expected-arrival-of-a-generic.html?_r=0.
53
  All quoted price drops in this complaint refer to drops in the share price of Mylan on NASDAQ. Substantially
similar drops in the share price of Mylan on TASE occurred on or around the dates referenced in this section, and
for the same or substantially the same reasons the drops in the share price of Mylan on NASDAQ occurred.




                                                      194
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 201 of 222



        B.      September 2, 2016

         555.    On September 2, 2016, Inside Health Policy published an article stating that the

 CMS had “informed Mylan that [the Company] incorrectly classified EpiPen as a generic under

 the Medicaid rebate program, which caused financial consequences for federal and state

 governments by reducing the amount of quarterly rebates Mylan owed for its product.”54

         556.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan’s share

 price fell $1.95, or 4.65%, to close at $39.97 on September 2, 2016.

        C.      October 5, 2016

        On October 5, 2016, Bloomberg reported that CMS had issued a letter stating that Mylan

had for years overcharged Medicaid to buy the Company’s EpiPen shot, despite being told that

the Company needed to provide larger discounts under the law. The CMS letter stated that from

2011 to 2015, the U.S. Medicaid health program spent approximately $797 million on EpiPens,

including rebates of roughly 13%, rather than the discount of 23.1% that the U.S. should have

received. The letter stated that the government had previously “expressly told Mylan that the

[EpiPen] product is incorrectly classified.”55

         557.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan’s share

 price fell $1.19, or 3.13%, to close at $36.84 on October 6, 2016.



54
   Inside Health Policy, CMS Tells Mylan It Incorrectly Classified EpiPen To Pay Lower Medicaid Rebates,
Lawmakers Upset (Sept. 2, 2016), available at https://insidehealthpolicy.com/daily-news/cms-tells-mylan-it-
incorrectly-classified-epipen-pay-lower-medicaid-rebates-lawmakers.
55
  Robert Langreth, Mylan Accused by U.S. of Overcharging Medicaid for EpiPen, Bloomberg News (Oct. 5, 2016),
available at https://www.bloomberg.com/news/articles/2016-10-05/mylan-overcharged-u-s-on-epipen-for-years-u-s-
says.




                                                    195
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 202 of 222



        D.       October 7, 2016

         558.     On October 7, 2016, Evercore ISI released an analysis suggesting that Mylan

 may have overcharged the national Medicaid system over $707 million on its purchases of

 EpiPen between 2011 to 2015.56 On the same day, Mylan announced that it had agreed to pay

 $465 million to settle the DOJ’s investigation into Mylan’s classification of the EpiPen for the

 purposes of the MDRP.57

         559.     On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan’s share

 price fell $0.90, or 2.44%, to close at $35.94 on October 7, 2016.

        E.       October 12, 2016

         560.     On October 11, 2016, at 6:40PM EST, CNBC reported that an Evercore ISI

 analyst had concluded that the alleged settlement agreement Mylan announced on October 7,

 2016 “ha[d] a $120 million question attached to it,” since Medicaid was projected to purchase

 $120 million in EpiPens during a six month grace period provided for under the alleged

 settlement agreement, and the details of the rebate terms governing those six months were not

 made public.58




56
  Dan Managan, Underpayments on EpiPen Rebates to Medicaid Could Top $700 million, CNBC News (Oct. 7,
2016), available at http://www.cnbc.com/2016/10/07/underpayments-on-epipen-rebates-to-medicaid-could-top-700-
million-dollars.html.
57
  Press Release, Mylan Agrees to Settlement on Medicaid Rebate Classification for EpiPen® Auto-Injector (Oct. 7,
2016), available at http://newsroom.mylan.com/2016-10-07-Mylan-Agrees-to-Settlement-on-Medicaid-Rebate-
Classification-for-EpiPen-Auto-Injector
58
 Dan Managan, Mylan’s Grace Period for EpiPen Rebates Could Cost Medicaid up to $120 Million, CNBC News
(Oct. 11, 2016), available at http://www.cnbc.com/2016/10/11/mylans-grace-period-for-epipen-rebates-could-cost-
medicaid-up-to-120-million.html




                                                     196
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 203 of 222



         561.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan’s share

 price fell $1.24, or 3.24%, to close at $37.07 on October 12, 2016.

        F.      November 3, 2016

         562.    On November 3, 2016, Bloomberg News reported that U.S. DOJ prosecutors

 were bearing down on generic pharmaceutical companies in a sweeping criminal investigation

 into suspected price collusion. 59

         563.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result shares of

 Mylan fell $2.53, or 6.9% to close at $34.14 on November 3, 2016.

        G.      November 10, 2016

         564.    On November 10, 2016, reports emerged that an Evercore SIS analyst had

 estimated that Mylan could face liability between $380 million and $770 million under the

 DOJ’s price collusion investigation, and that the DOJ could impose industry-wide fines in

 excess of $1 billion.60

         565.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan shares

 dropped $0.64, or 1.64% to close at $38.28 on November 10, 2016.




59
  David McLaughlin and Caroline Chen, U.S. Charges in Generic-Drug Probe to Be Filed by Year-End, Bloomberg
News (Nov. 3, 2016), available at https://www.bloomberg.com/news/articles/2016-11-03/u-s-charges-in-generic-
drug-probe-said-to-be-filed-by-year-end.
60
   See, e.g., Eric Sanowsky, DOJ’s Price-Fixing Investigation Could Lead to Sizable Liabilities, Analyst Says,
FiercePharma (Nov. 10, 2016), available at http://www.fiercepharma.com/pharma/doj-s-price-fixinginvestigation-
could-lead-to-sizable-liabilities-analyst-says.




                                                    197
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 204 of 222



        H.       December 14, 2016

         566.     On December 14, 2016, Bloomberg News reported that two executives, Jeffrey

 A. Glazer, ex-chief executive and chairman of Heritage Pharmaceuticals in Eatontown,

 Monmouth County, and Jason T. Malek, the company’s former senior vice president of

 commercial operations, were “preparing to plead guilty to price-fixing charges,” in a scheme

 that involved unnamed executives from Mylan.61

         567.     On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan shares

 dropped $0.61, or 1.6% to close at $37.69 on December 14, 2016.

        I.       January 10, 2017

         568.     On January 10, 2017, The Philadelphia Inquirer reported that “Jeffrey A. Glazer,

 ex-chief executive and chairman of Heritage Pharmaceuticals in Eatontown, Monmouth County,

 and Jason T. Malek, the company’s former senior vice president of commercial operations,

 admitted to conspiring to manipulate prices of a popular antibiotic and a diabetes medication

 between April 2013 and December 2015.”62

         569.     On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result between

 January 10, 2017 and January 12, 2017, Mylan shares dropped $2.18 or 5.6% to close at $36.77

 on January 12, 2017.



61
   Tom Schoenberg, David McLaughlin and Sophia Pearson, U.S. Generic Drug Probe Seen Expanding After Guilty
Pleas, Bloomberg News, (Dec. 14, 2016), available at https://www.bloomberg.com/news/articles/2016-12-14/u-s-
files-first-charges-in-generic-drug-price-fixing-probe.
62
  Jeremy Roebuck, Ex-N.J. Pharma Execs Admit to Fixing Generic Drug Prices, The Philadelphia Inquirer (Jan. 10,
2017),          available          at            http://www.philly.com/philly/news/new_jersey/20170110_Ex-
N_J__pharma_execs_admit_to_fixing_generic_drug_prices.html.




                                                     198
       Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 205 of 222



        J.      January 30, 2017

         570.    On January 30, 2017, Bloomberg News reported that Mylan had received a

 request for information from the FTC regarding whether Mylan had engaged in anticompetitive

 activity relating to the EpiPen.63

         571.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

 fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan shares

 fell $0.32, or 0.87% to close at $36.34 on January 30, 2017.

        K.      October 31, 2017

         572.    On October 31, 2017, the Attorney General of the State of Connecticut issued a

 press release on behalf of 46 state attorneys general in which he announced that the group

 would be filing an amended complaint in their antitrust action against Mylan and attached the

 proposed amended complaint. The amended complaint contained extensive new allegations

 detailing how Mylan participated in a wide-ranging price-fixing conspiracy, and for the first

 time named Rajiv Malik, Mylan’s president and executive director, as an individual defendant

 for his direct participation in the conspiracy. The amended complaint also contained additional

 details regarding the conspiracy between Mylan and other drug companies to allocate the

 market and fix the price of generic drugs, and contained new allegations of express agreements

 between Mylan and other drug companies to fix the prices of additional generic drugs (see

 supra, Section VI). The new allegations were based on an extensive investigation by the

 attorneys general, including review of internal Mylan emails (many of which were cited and

 quoted in the allegations), telephone records, text messages and other corporate documents.


63
   David McLaughlin, Sara Forden and Jared Hopkins, Mylan Faces U.S. Antitrust Investigation on EpiPen,
Bloomberg News, at 1 (Jan. 30, 2017), available at https://www.bloomberg.com/news/articles/2017-01-30/mylan-
faces-u-s-antitrust-investigation-on-epipen-practices.




                                                   199
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 206 of 222



       573.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan shares

fell $2.53, or 6.62%, to close at $35.71 on October 31, 2017.

      L.      May 13, 2019

       574.    On May 10, 2019, the attorneys general of 44 states filed a lawsuit after trading

hours alleging extensive new allegations that Mylan and other generic drug companies had

engaged in a massive conspiracy to allocate the market for, and fix the prices of, over 100

generic drugs. The complaint detailed compelling evidence, collected by the state attorneys

general through an extensive investigation, that Mylan had conspired with competitors to

allocate the markets and fix the prices for numerous generic drugs. This evidence included

details about the extensive communications between Mylan and its co-conspirators.           The

complaint made clear that Mylan and its co-conspirators’ anticompetitive activity was not

limited to a handful of drugs, but rather was so widespread as to be the standard procedure by

which these companies operated in the marketplace: each company was entitled to its “fair

share” of the market, and the companies agreed to “play nice in the sandbox.”

       575.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan shares

fell $2.09, or 9.43% to close at $20.08 on May 13, 2019.

      M.      May 28, 2019

       576.    On May 28, 2019, UBS published a report titled, “Mylan Inc., Expanded Alleged

Price Fixing Creates Another Overhang—Reiterate Neutral; TP to $23.” In this report, UBS

provided details regarding the potential exposure the Company faced in the 2017 and 2019

antitrust suits by the state attorneys general. Based on this analysis, UBS lowered its twelve-

month price target from $31.00 to $23.00.


                                              200
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 207 of 222



       577.    On this news, risks or truth concealed by, or effects associated with, Mylan’s

fraud and anticompetitive conduct were revealed, or materialized, and as a result Mylan shares

fell $1.11, or 5.85%, to close at $17.87 on May 28, 2019.

                    IX.    ADDITIONAL SCIENTER ALLEGATIONS

       578.    Mylan, Bresch, Coury, Campbell, Parks and Sheehan each knew about the false

and misleading nature of the statements discussed above, or at a minimum were reckless for not

knowing these matters.

       579.    During the Class Period, Defendants Coury and Bresch served successively as

CEO of Mylan, Defendant Malik served as President, Defendants Sheehan and Parks served

successively as CFO, and Defendant Campbell served as Chief Accounting Officer. Coury and

Bresch, by virtue of their responsibilities and activities as CEO of the Company, Malik, by

virtue of his responsibilities as President, Sheehan and Parks, by virtue of their responsibilities

and activities as CFO, and Campbell, by virtue of his responsibilities and activities as the

Company’s Chief Accounting Officer, were privy to, and participated in the fraudulent conduct

described in this Complaint.

       580.    As Mylan’s sales of the EpiPen accounted for a significant and material portion

of Mylan’s revenue and operating profits throughout the Class Period, Mylan’s sales of EpiPen

were part of Mylan’s core business. During the Class Period, EpiPen was responsible for

between 28% and 95% of Mylan’s operating profits. Because Mylan’s sales of EpiPen were

part of Mylan’s core business, the Individual Defendants, and through them Mylan, would have

had robust knowledge of significant aspects of those sales, and knew about or recklessly

disregarded Mylan’s misclassification of the EpiPen for the purposes of the MDRP, and

Mylan’s massive, unprecedented, anticompetitive rebates to third-party payors expressly




                                               201
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 208 of 222



conditioned on their excluding Sanofi’s Auvi-Q epinephrine autoinjector from their formularies,

and related conduct.

       581.    The Individual Defendants repeatedly attested to their robust knowledge of

Mylan’s sales and pricing activity. Each of Bresch, Coury, Parks, Sheehan and Campbell

signed certifications in Mylan’s SEC filings pursuant to SOX in each quarter during which they

held the roles of CEO, CFO or Chief Accounting Officer. In each of these certifications, the

Individual Defendants each stated that the information contained in them was accurate and not

misleading. These attestations required robust knowledge of Mylan’s financial statements and

the bases of these financial statements, including the bases for Mylan’s statements of its sales,

revenue and drug pricing.     These attestations also required robust knowledge of Mylan’s

statements of risk factors and whether those risks had materialized.

       582.    Bresch, Coury, Parks, Sheehan and Campbell likewise repeatedly attested to

their understanding of the rule for classifying drugs for the purposes of the MDRP, and

understood this rule to require products, like the EpiPen, that were marketed under NDAs to be

classified as brand drugs. In SEC filings throughout the Class Period, each of Bresch, Coury,

Parks, Sheehan and Campbell certified that the following statement was accurate and not

misleading:

      The required rebate is currently 13% of the average manufacturer’s price for sales
      of Medicaid-reimbursed products marketed under ANDAs, up from 11% in prior
      years. Sales of Medicaid-reimbursed products marketed under NDAs require
      manufacturers to rebate the greater of approximately 23% (up from 15%) of the
      average manufacturer’s price or the difference between the average
      manufacturer’s price and the best price during a specific period.

       583.    This statement makes clear that the Individual Defendants knew or recklessly

disregarded the simple rule for the proper classification of the EpiPen for the purposes of the

MDRP, knew the financial consequences of that classification for Medicaid and Mylan, and yet



                                              202
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 209 of 222



continued to classify the EpiPen as if it were marketed under an ANDA and subject to only a

13% rebate. The Individual Defendants each knew or recklessly disregarded that they were

marketing their single most important drug, the EpiPen, as a brand name drug under an NDA,

rather than as a generic drug under an ANDA, and so knew that under the simple rule they

certified to be accurate and not misleading, the EpiPen was misclassified.

       584.    The Individual Defendants likewise knew or recklessly disregarded Mylan’s

misclassification of the EpiPen because CMS repeatedly informed Mylan that Mylan was

misclassifying the EpiPen for purposes of the MDRP, and because in November 2014, the DOJ

had opened an investigation into “whether EpiPen Auto-Injector was properly classified with

the [CMS] as a non-innovator drug under the applicable definition in the Medicaid Rebate

Statute and subject to the formula that is used to calculate rebates to Medicaid for such drugs.”

       585.    As stated above, CW has confirmed that Defendants Coury and Bresch, as

successive CEOs, and Defendants Sheehan and Parks, as successive CFOs, each knew of and

approved all material pricing decisions made by the Company. CW started work at Mylan in

2010 as Director of Costing and later became Director of Production Planning before leaving

Mylan in October 2015. CW worked in Mylan’s Morgantown, West Virginia facility, which at

the time was the largest pharmaceutical manufacturing plant in the world. CW was part of

several groups that met regularly to assess costs. In CW’s role as Director of Costing, CW

worked directly with Defendant Sheehan. CW also attended company-wide meetings that were

led by Defendant Bresch and concerned company initiatives. CW also worked with Mylan

President Tony Mauro on costing decisions.

       586.    CW stated that pricing decisions at Mylan occurred frequently and involved all

of Mylan’s top executives. “[Price] was always a topic.” CW stated in particular that the CEO




                                               203
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 210 of 222



and CFO of Mylan reviewed any price adjustments and had the last word on pricing decisions

for Mylan’s drugs. According to CW, Defendants Bresch and Coury both discussed price

adjustments to Mylan’s drugs frequently. “Especially if it was [pricing of] a specific product,

everything went up through the top. We would have end of quarter and month meetings where

we discussed pricing.” For example, “[w]hen we were looking at one product we were making

for the government, an anthrax antibiotic, everyone, all the way to the president and CEO,

discussed what price to sell it at.” CW understood the “anthrax antibiotic” in question to be

doxycycline.

       587.    The numerous investigations and legal actions into Mylan’s misclassification of

the EpiPen and price fixing further evidence Mylan’s scienter. In addition to multiple, ongoing

investigations by the DOJ, SEC, CMS and the United States Congress, the attorneys general of

more than forty states, in multiple investigations, have uncovered evidence of a broad, well-

coordinated and long-running series of schemes to fix the prices and allocate markets for a

number of generic pharmaceuticals in the United States, by among others, Mylan. Mylan senior

executives participated consciously and willingly in the anticompetitive conduct at issue in

these investigations.

       588.    That Mylan and the Individual Defendants knew about the company’s market

allocation and price-fixing activity alleged in this complaint is likewise clear because one of the

executives at Mylan who directly participated in this activity, James Nesta, Vice President of

National Accounts at Mylan, was frequently in direct contact with the highest-level executives

at the Company.

       589.    James (“Jim”) Nesta was, at all relevant times, a central player in Mylan’s

market allocation and price-fixing scheme. He was very senior at Mylan—he reported to




                                               204
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 211 of 222



Matthew Erick, who was at all relevant times President, North America for Mylan

Pharmaceuticals. Matthew Erick reported directly to CEO Bresch. Accordingly, Nesta was

only one reporting level removed from the CEO, and was sufficiently senior at Mylan that his

knowledge and actions may be imputed to the corporation.

       590.    A second confidential witness, CW2, has provided this information on Nesta’s

position at Mylan. CW2 worked at Mylan from January 2004 to June 2007 as an Associate,

Pricing and Contracts and then from July 2007 to November 2017 as a Key Account Manager in

the Dallas/Fort Worth area. CW2 last reported to Heather Paton, Mylan’s head of sales. During

CW2’s tenure at Mylan, CW2 said CW2 attended meetings with Jim Nesta, the Vice President

of National Accounts. CW2 said that Nesta reported to Matt Erick, who was President of North

America at Mylan.

       591.    Nesta routinely attended conferences with these highest-level executives as part

of a small group, which included the executives named below and Nesta. These conferences

included at least the following:

           •   2013 National Association of Chain Drug Stores (NACDS) Annual Meeting,

               attended with Mylan President Joe Duda and Chief Commercial Officer Tony

               Mauro;

           •   2013 National Association of Chain Drug Stores (NACDS) Total Store Expo,

               attended with Duda;

           •   2014 Healthcare Distribution Management Association (HDMA) Sixth Annual

               CEO Roundtable Fundraiser, attended with Duda, Mauro, and COO Hal

               Korman;




                                             205
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 212 of 222



           •   2014 National Association of Chain Drug Stores (NACDS) Annual Meeting,

               Attended with Duda, Mauro, and Korman;

           •   2015 Healthcare Distribution Management Association (HDMA) Annual CEO

               Roundtable Fundraiser, attended with Mauro;

           •   2015 Healthcare Distribution Management Association (HDMA) Annual Board

               and membership meeting, attended with Mauro;

           •   2016 National Association of Chain Drug Stores (NACDS) Annual Meeting:

               attended with Mauro.

       592.    That Mylan and Individual Defendants Campbell and Parks agreed to settle the

DOJ’s investigation into Mylan’s misclassification of EpiPen for purposes of the MDRP for at

least $465 million evidences scienter.

       593.    That Mylan and the Individual Defendants knew or recklessly disregarded that

Mylan offered massive, unprecedented rebates to third-party payors expressly conditioned on

their not including Sanofi’s Auvi-Q in their formularies evidences scienter.

       594.    Mylan President Rajiv Malik sold 25,000 shares of Mylan stock on June 9, 2017

(about 3% of his Mylan holdings) for proceeds of $1,000,000, and Mylan Chief Commercial

Officer Anthony Mauro sold 10,000 shares of Mylan stock on June 9, 2017 (about 6.6% of his

Mylan holdings) for proceeds of $400,000. These sales evidence scienter.

       595.    That the prices of the Price-Fixed Drugs increased immediately following

meetings of members of generic drug companies (attended by Mylan executives, including

Defendant Bresch) during which the companies, including Mylan, colluded to fix generic drug

prices, evidences scienter.




                                              206
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 213 of 222



                            X.    CLASS ACTION ALLEGATIONS

       596.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased or

otherwise acquired Mylan securities in the United States during the Class Period and who were

damaged upon the revelation of the alleged corrective disclosures (the “Class”). Excluded from

the Class are Defendants herein, the officers and directors of the Company, at all relevant times,

members of their immediate families and their legal representatives, heirs, successors or assigns

and any entity in which Defendants have or had a controlling interest.

       597.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Mylan securities were actively traded on the

NASDAQ-GS. While the exact number of members of the Class is unknown to Plaintiffs at this

time and can be ascertained only through appropriate discovery, Plaintiffs believe that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of

the Class may be identified from records maintained by Mylan or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       598.    Plaintiffs’ claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       599.    Plaintiffs will fairly and adequately protect the interests of the members of the

Class and have retained counsel competent and experienced in class actions and securities

litigation. Plaintiffs have no interests antagonistic to or in conflict with those of the Class.




                                                207
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 214 of 222



        600.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether applicable securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Mylan;

                  (c)    whether the Individual Defendants caused Mylan to issue false and

misleading statements during the Class Period;

                  (d)    whether Defendants acted knowingly or recklessly in issuing false and

misleading statements;

                  (e)    whether the members of the Class have sustained damages and, if so, what

the proper measure of damages is.

        601.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual members of the Class may be relatively small, the expense

and burden of individual litigation make it impossible for members of the Class individually to

redress the wrongs done to them. There will be no difficulty in the management of this action

as a class action.

        602.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine.




                                                  208
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 215 of 222



       603.    The markets for Mylan’s securities were open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures

to disclose, Mylan’s securities traded at artificially inflated prices during the Class Period. On

October 30, 2015, the Company’s shares on NASDAQ closed at a Class Period high of $150.94

per share. Plaintiffs and other members of the Class purchased or otherwise acquired the

Company’s securities relying upon the integrity of the market price of Mylan’s securities and

market information relating to Mylan and have been damaged thereby.

       604.    During the Class Period, the artificial inflation of Mylan’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiffs and other members of the Class. As described herein, during

the Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Mylan’s business, prospects, and operations.           These material

misstatements and/or omissions created an unrealistically positive assessment of Mylan and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated and maintained at artificially inflated levels at all relevant times, and when

disclosed, negatively affected the value of the Company shares. Defendants’ materially false

and/or misleading statements during the Class Period resulted in Plaintiffs’ and other members’

of the Class purchasing the Company’s securities at such artificially inflated prices, and each of

them has been damaged as a result.

       605.    At all relevant times, the markets for Mylan’s securities were efficient market for

the following reasons, among others:

              (a)     Mylan shares met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;




                                               209
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 216 of 222



                (b)    As a regulated issuer, Mylan filed periodic public reports with the SEC

and/or the NASDAQ;

                (c)    Mylan regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases

on the national circuits of major newswire services and through other wide-ranging public

disclosures, such as communications with the financial press and other similar reporting services;

and/or

                (d)    Mylan was followed by securities analysts employed by brokerage firms

who wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.        Each of these reports was publicly

available and entered the public marketplace.

         606.    As a result of the foregoing, the market for Mylan’s securities promptly digested

current information regarding Mylan from all publicly available sources and reflected such

information in Mylan’s share price. Under these circumstances, all purchasers of Mylan’s

securities during the Class Period suffered similar injury through their purchase of Mylan’s

securities at artificially inflated prices, and a presumption of reliance applies.

         607.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972) because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance

is not a prerequisite to recovery.




                                                210
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 217 of 222



                                   XI.       NO SAFE HARBOR

          608.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements”

when made, and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Mylan who knew that the statement was false when made.

                                      XII.     COUNT ONE

Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                      (Brought by Plaintiffs Against All Defendants)

          609.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

herein.

          610.   Throughout the Class Period, Mylan’s common shares were listed on the

NASDAQ.

          611.   During the Class Period, Defendants made, disseminated or approved the false

and misleading statements specified above. Defendants knew that such statements, when made,

were false and misleading, or were reckless in their disregard as to the truth of such statements,



                                                211
        Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 218 of 222



which contained material misrepresentations and failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they were made,

not misleading.

         612.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that

they:

                (a)    employed devices, schemes, and artifices to defraud;

                (b)    made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; and/or

                (c)    engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon Plaintiffs in connection with its purchases of Mylan securities during the

Class Period.

         613.    Plaintiffs have suffered damages in that, in reliance on Defendants’ statements

and the integrity of the market, they paid artificially inflated prices for Mylan’s securities.

Plaintiffs would not have purchased such securities at the prices they paid, or at all, if they had

been aware that the market prices of such securities had been artificially and falsely inflated by

Defendants’ misleading statements.

         614.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

the NASDAQ Investor Class suffered damages in connection with their purchases of Mylan’s

securities on the NASDAQ during the Class Period.




                                               212
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 219 of 222



                                    XIII.    COUNT TWO

                      For Violation of Section 20(a) of the Exchange Act
                   (Brought by Plaintiffs Against the Individual Defendants)

          615.   Plaintiffs repeat and reallege the above paragraphs as though fully set forth

herein.

          616.   Throughout the Class Period, Mylan’s common shares were listed on the

NASDAQ.

          617.   The Individual Defendants acted as controlling persons of Mylan within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements which Plaintiffs contend are false and misleading. The Individual Defendants were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings and other statements alleged by Plaintiffs to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

          618.   In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, is presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.




                                               213
      Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 220 of 222



          619.   As set forth above, Mylan and the Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By virtue of

their positions as controlling persons, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiffs and other members of the NASDAQ Investor Class suffered damages in connection

with their purchases of the Company’s securities traded on the NASDAQ during the Class

Period.

                                XIV.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.        Determining that this action may be maintained as a class action under Rule 23 of

the Federal Rules of Civil Procedure;

       B.        Awarding compensatory damages in favor of Plaintiffs and the other members of

the Class against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.        Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.        Such other and further relief as the Court may deem just and proper.

                               XV.     JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury in this Action.




                                                214
     Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 221 of 222



Dated: June 17, 2019                  Respectfully submitted,

                                      POMERANTZ LLP

                                      /s/ Jeremy A. Lieberman
                                      Jeremy A. Lieberman
                                      Austin P. Van
                                      600 Third Avenue, 20th Floor
                                      New York, New York 10016
                                      Telephone: (212) 661-1100
                                      Facsimile: (212) 661-8665
                                      Email: jalieberman@pomlaw.com
                                      avan@pomlaw.com

                                      Steven J. Toll
                                      Daniel S. Sommers
                                      Times Wang
                                      COHEN MILSTEIN SELLERS
                                           & TOLL PLLC
                                      1100 New York Avenue, N.W.
                                      West Tower, Suite 500
                                      Washington, DC 2005-3964
                                      Tel.: (202) 408-4600
                                      Fax: (202) 408-4699
                                      Email: stoll@cohenmilstein.com
                                      dsommers@cohenmilstein.com
                                      twang@cohenmilstein.com

                                      Laura Posner
                                      COHEN MILSTEIN SELLERS
                                           & TOLL PLLC
                                      88 Pine Street
                                      14th Floor
                                      New York, NY 10005
                                      Tel.: (212) 838-7797
                                      Fax: (212) 838-7745
                                      Email: lposner@cohenmilstein.com

                                      Co-Lead Counsel for Plaintiffs




                                    215
Case 1:16-cv-07926-JPO Document 114 Filed 06/17/19 Page 222 of 222



                                 Jacob Sabo
                                 LAW OFFICE OF JACOB SABO
                                 No. 3 Daniel Frisch St.
                                 24th Floor
                                 Tel-Aviv 64731
                                 Israel
                                 Tel.: XX-XXXXXXX
                                 Fax: XX-XXXXXXX

                                 Additional Counsel for Dan Kleinerman




                               216
